Exhibit 10.5

 

AGREEMENT OF LEASE

 

BETWEEN

 

CHESTERBROOK PARTNERS, LP

 

AND

 

AUXILIUM PHARMACEUTICALS, INC.

 

640 LEE ROAD, WAYNE, PA 19087

 

CHESTERBROOK CORPORATE CENTER®

 

TREDYFFRIN TOWNSHIP

 

CHESTER COUNTY

 

PENNSYLVANIA

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Parties

1

2.

Demise

1

3.

Term

1

4.

Fixed Rent; Tenant Energy Costs; Annual Operating Costs; Taxes

3

5.

Covenant to Pay Rent and Additional Rent; Late Charge

11

6.

Use

12

7.

Assignment and Subletting

12

8.

Improvement of the Premises; Base Building Improvements

14

9.

Alterations

18

10.

Rules and Regulations

19

11.

Fire or Other Casualty

19

12.

Landlord’s Right to Enter

20

13.

Insurance

21

14.

Repairs and Condition of Premises

22

15.

Compliance with Law

22

16.

Services

22

17.

Notice of Breakage, Fire, Theft

25

18.

Release of Landlord

26

19.

Mechanics’ and Other Liens

26

20.

Force Majeure

27

21.

Defaults By Tenant - Remedies

27

22.

Remedies Cumulative

31

23.

Excepted from Premises

31

24.

Lease Subordinated

32

25.

Condemnation

33

26.

Paramount Lease

33

27.

Notices

33

28.

Definition of “the Landlord”

35

29.

Definition of “the Tenant”

35

30.

Estoppel Certificate; Mortgagee Lease Comments

35

31.

Severability

36

32.

Miscellaneous

36

33.

Brokers

38

34.

Security Deposit

38

35.

Quiet Enjoyment

39

36.

Rights of Mortgage Holder

39

37.

Whole Agreement

39

38.

Financial Statements

39

39.

Option to Extend Term:

40

40.

Right of First Offer

41

41.

Generator

42

42.

Default By Landlord

42

 

i

--------------------------------------------------------------------------------


 

EXHIBITS

 

“A” — Floor Plan

 

“B” — Description of the Land

 

“C” — Memorandum of Commencement Date

 

“D” — Tracey Report

 

“E” — Tenant Construction Plans

 

“F” — Early Access By Tenant

 

“G” — Cleaning Specifications

 

“H” — Rules and Regulations

 

“I” — Form of SNDA

 

“J” — Expansion Space

 

“K” — Bid Package Format

 

“L” — Letter of Credit Requirements

 

“M” — Parking Diagram

 

“N” — Monument Sign

 

ii

--------------------------------------------------------------------------------


 

AGREEMENT OF LEASE

 

1.             Parties.

 

This Lease is made this 16th day of July, 2012, by and between CHESTERBROOK
PARTNERS, LP, a limited partnership organized and existing under the laws of the
State of Delaware, whose address is Suite 120, 955 Chesterbrook Boulevard,
Wayne, PA 19087 (hereafter called “Landlord”), and AUXILIUM
PHARMACEUTICALS, INC., a corporation organized and existing under the laws of
the State of Delaware, whose present address is 40 Valley Stream Parkway,
Malvern, PA 19355 (hereinafter referred to as “Tenant”).

 

It is hereby agreed by and between Landlord and Tenant, intending to be legally
bound, for themselves and for their respective heirs, executors, administrators,
successors and assigns, in the manner following, it being understood that the
Premises are demised under and subject to the following covenants, all of which
are also to be regarded as strict legal conditions:

 

2.             Demise.

 

Landlord does hereby lease and demise to Tenant and Tenant does hereby hire and
take from Landlord, for the term and subject to the provisions hereof, the
Premises (the “Premises”) shown shaded on the floor plans (the “Floor Plans”)
attached hereto as Exhibit “A”, consisting of the entire building (hereinafter
referred to as the “Building”) known as 640 Lee Road, Wayne, PA 19087, occupying
or to occupy the parcel of land bounded as described on Exhibit “B” attached
hereto (the “Land”).  The Building and Land are sometimes collectively referred
to in this Lease as the “Property”.  Landlord and Tenant stipulate that the area
of the Premises is 74,516 rentable square feet.

 

3.             Term.

 

(a)           This demise shall be for the term (hereinafter referred to as the
“Term”) beginning on the “Commencement Date” of the Term as defined in
Article 3(b) of this Lease and ending, without the necessity of notice from
either party to the other, eleven (11) years from and after the Commencement
Date if the Commencement Date shall be the first day of a month, if the
Commencement Date shall be other than the first day of the month, then from and
after the first day of the month next following the Commencement Date.

 

(b)           The Term shall commence (the “Commencement Date”) on the date the
Premises are ready for occupancy, estimated to be January 1, 2013; provided,
however, that the Commencement Date shall not occur prior to January 1, 2013,
unless Tenant or anyone claiming under or through Tenant first occupies any part
of the Premises for the commencement of business operations therein
(specifically excluding any move in or fit-out work by Tenant), in which event
the date of occupancy shall be the Commencement Date.

 

The Premises shall be deemed “ready for occupancy” on the date the work to be
performed by Landlord in the Premises in accordance with this Lease shall be
“Substantially Complete.”  The terms “Substantial Completion” or “Substantially
Complete” shall mean: (i) the state of completion of Base Building Improvements
and Tenant Improvements (both as defined in Article 8 of this Lease) which will,
except for any improvements or work to be performed by

 

1

--------------------------------------------------------------------------------


 

Tenant, allow Tenant to utilize the Premises for its intended purpose without
material interference with the customary business activities of Tenant by reason
of the completion of any work being performed by Landlord, notwithstanding that
insubstantial details of construction, mechanical adjustment, or decoration
remain to be performed, the non-completion of which would not materially
interfere with Tenant’s use of the Premises; (ii) delivery by Landlord to Tenant
of a certificate of occupancy for the Premises, as modified by the Base Building
Improvements and Tenant Improvements; and (iii) delivery by Landlord to Tenant
of certification by Landlord’s architect of the satisfaction of the work letter
requirements for the Base Building Improvements and Tenant Improvements.

 

(c)           Landlord shall give Tenant fifteen (15) days prior notice of the
date the Premises will be ready for occupancy.  Landlord agrees to give Tenant
periodic progress reports (which may at Landlord’s option consist of
construction meeting minutes) with respect to the improvement of the Premises
and a good faith estimate of the date the Premises will be ready for occupancy.

 

(d)           For purposes of determining the date when the Premises are ready
for occupancy (and, correspondingly, the Commencement Date and the Outside Date
as defined in Article 4(b)(v)), there shall not be considered the duration of
any delay (“Tenant Delay”) which is caused by:

 

(i)            changes in the work to be performed by Landlord in readying the
Premises for Tenant’s occupancy, which changes shall have been requested by
Tenant after the approval by Landlord and Tenant of the Tenant Construction
Plans (as defined in Article 8(a) of this Lease);

 

(ii)           delays, not caused by Landlord, in furnishing materials or
procuring labor required by Tenant for installations or work in the Premises
which are not encompassed within the Base Building Improvements or the Tenant
Improvements;

 

(iii)          any failure by Tenant, without regard to any grace period or
Force Majeure provided in this Lease, to furnish any required plan, information,
approval or consent within the required period of time (including, without
limit, delivery of the Tenant Construction Plans not later than June 22, 2012,
as required by Article 8(b)); or

 

(iv)          the performance of any work or activity in the Premises by Tenant
or any of its employees, agents or contractors.

 

The Premises shall be deemed ready for occupancy (and the Commencement Date
shall occur and rent shall commence to accrue) on the date the Premises would
have been ready for occupancy but for the causes described in this subparagraph
(d).

 

(e)           When the Commencement Date is established, Landlord and Tenant
shall promptly execute and acknowledge a memorandum, in the form attached hereto
as Exhibit “C”, of the Commencement Date and the date of expiration of the Term
(the “Expiration Date”).

 

2

--------------------------------------------------------------------------------


 

(f)            If the Tenant or any person claiming through the Tenant shall
have continued to occupy the Premises after the Expiration Date or earlier
termination of the Term or any renewal thereof in accordance with this Lease,
and if the Landlord shall have consented in writing to such continuation of
occupancy, such occupancy (unless the parties hereto shall have otherwise agreed
in writing) shall be deemed to be under a month-to-month tenancy.  The
month-to-month tenancy shall continue until either party shall have notified the
other in writing, at least ninety (90) days prior to the end of any calendar
month, that the party giving such notice elects to terminate the month-to-month
tenancy at the end of that calendar month, in which event, such tenancy shall so
terminate.  If such occupancy shall have continued without Landlord’s written
consent, then such occupancy shall be in violation of this Lease, in which
event, Tenant shall be liable for (i) the Fixed Rent payable with respect to
each monthly period of any month-to-month tenancy until Tenant’s occupancy
ceases (and to each monthly period of continued occupancy which may occur
without Landlord’s consent) in an amount equal to: (a) for a period of up to
ninety (90) days immediately following the Expiration Date or earlier
termination of the Term or any renewal thereof, one hundred fifty percent (150%)
for each such month of the monthly Fixed Rent payable under Article 4(b) for the
last full month of the Term preceding such Expiration Date or date of earlier
termination thereof; and (b) thereafter, for each such monthly period, two
hundred percent (200%) for each such month of the monthly Fixed Rent payable
under Article 4(b) for the last full month of the Term preceding such Expiration
Date or date of earlier termination thereof.  Any month-to-month tenancy arising
with Landlord’s consent shall be upon the same terms and subject to the same
conditions as those which are set forth in this Lease, except as otherwise set
forth in this Article 4(f).  If the Landlord shall have given to Tenant, at
least thirty (30) days prior to the Expiration Date or earlier termination of
the Term or any renewal thereof or prior to the end of any month of a
month-to-month tenancy, written notice that Landlord has committed to lease all
or any portion of the Premises to an unrelated third party tenant in an
arms-length lease (which commitment shall be evidenced by a fully-executed
letter of intent between Landlord and such unrelated third party tenant,
delivered to Tenant with material monetary terms redacted therein), then in
addition to the other amounts owed to Landlord by Tenant pursuant to this
Article 4(f), Tenant (i) shall be liable for any and all losses, claims, costs,
expenses and damages suffered or incurred by Landlord (including, without limit
thereto, court costs and counsel fees), whether direct or consequential, whether
foreseen or unforeseen as a result of such continued occupancy, and Landlord
shall have all of the rights and remedies available under this Lease, or at law
or in equity, for such violation and, without limitation of the foregoing clause
(i), (ii) will indemnify and hold harmless Landlord from and against all claims
and demands made by succeeding tenants against Landlord, founded upon delay by
Landlord in delivering possession of the Premises to such succeeding tenant. 
Any month-to-month tenancy arising with or without Landlord’s consent shall be
upon the same terms and subject to the same conditions as those which are set
forth in this Lease, except as otherwise set forth in this Article 4(f).

 

4.             Fixed Rent; Tenant Energy Costs; Annual Operating Costs; Taxes.

 

(a)           Tenant shall pay to Landlord as rent under this Lease the
aggregate of:

 

(i)            Fixed Rent (as defined in Article 4(b) of this Lease);

 

3

--------------------------------------------------------------------------------


 

(ii)           Tenant’s share of Tenant Energy Costs (as defined in
Article 4(d) of this Lease);

 

(iii)          Tenant’s proportionate share (as defined in Article 4(c) of this
Lease) of increases in Annual Operating Costs (as defined in Article 4(e) of
this Lease) over Base Operating Costs (as defined in Article 4(e)(iii) of this
Lease);

 

(iv)          Tenant’s proportionate share of increases in Annual Tax Costs (as
defined in Article 4(f)(i) of this Lease) over Base Tax Costs (as defined in
Article 4(f)(ii) of this Lease); and

 

(v)           All other sums payable by Tenant to Landlord pursuant to the
provisions of this Lease.

 

(b)           Fixed Rent.

 

(i)            The minimum fixed annual rent (the “Fixed Rent”) due each lease
year of the Term shall be due and payable in lawful money of the United States
of America, in equal monthly installments in advance and without prior demand,
notice, set-off or deduction on the first day of each and every month during the
Term in accordance with the following schedule (the beginning and ending dates
of which shall be adjusted if the Commencement Date of the eleven (11) year Term
is other than January 1, 2013):

 

Lease Period

 

Rent / Sq. Ft.

 

Annual Rent

 

Monthly Rent

 

01.01.13 — 12.31.13*

 

$

24.00

 

$

1,788,384.00

 

$

149,032.00

 

01.01.14 — 12.31.14

 

$

24.50

 

$

1,825,642.00

 

$

152,136.83

 

01.01.15 — 12.31.15

 

$

25.00

 

$

1,862,900.00

 

$

155,241.67

 

01.01.16 — 12.31.16

 

$

25.50

 

$

1,900,158.00

 

$

158,346.50

 

01.01.17 — 12.31.17

 

$

26.00

 

$

1,937,416.00

 

$

161,451.33

 

01.01.18 — 12.31.18

 

$

26.50

 

$

1,974,674.00

 

$

164,556.17

 

01.01.19 — 12.31.19

 

$

27.00

 

$

2,011,932.00

 

$

167,661.00

 

01.01.20 — 12.31.20

 

$

27.50

 

$

2,049,190.00

 

$

170,765.83

 

01.01.21 — 12.31.21

 

$

28.00

 

$

2,086,448.00

 

$

173,870.67

 

01.01.22 — 12.31.22

 

$

28.50

 

$

2,123,706.00

 

$

176,975.50

 

01.01.23 — 12.31.23

 

$

29.00

 

$

2,160,964.00

 

$

180,080.33

 

 

--------------------------------------------------------------------------------

* The foregoing notwithstanding, Fixed Rent, but not Tenant Energy Costs or any
other amount owed by Tenant to Landlord under the Lease, shall be conditionally
abated during the first 365 days of the Term.  During all other periods of the
Term, Tenant shall make Fixed Rent payments without any abatement as provided
herein.  Should this Lease or Tenant’s right to possess the Premises be
terminated on account of an uncured Tenant default following applicable notice
and cure periods, Landlord shall be entitled to recover from Tenant (in addition
to all other rights and remedies available to Landlord) the unamortized portion
of the conditionally abated Fixed Rent, calculated on the basis of an 11 year
fully amortizing loan of $1,788,384.00 at 6% per annum.  For example, if the
Commencement Date is January 1, 2013, in the event of a termination as described
herein, effective as of December 31, 2017, the portion of conditionally abated
Fixed Rent allocable to the time remaining in the Term recoverable by Landlord
would be $1,118,708.94.

 

(ii)           The Fixed Rent and all other sums payable to Landlord pursuant to
or by reason of this Lease shall be payable to Landlord at the following
address:  NW 5739,

 

4

--------------------------------------------------------------------------------


 

P.O. Box 1450, Minneapolis, MN 55485-5739, or to such other person and at such
other place as Landlord may from time to time designate in writing.

 

(iii)          The first monthly installment of Fixed Rent shall be paid on or
before the Commencement Date.  The term “lease year” shall mean each annual
period commencing on the Commencement Date and each succeeding anniversary
thereof.

 

(iv)          If the Term begins on a day other than the first day of a month,
Fixed Rent from the Commencement Date until the first day of the following month
shall be prorated and shall be payable in advance on the first day of the Term
and, in such event, the installment of Fixed Rent paid on or before the
Commencement Date shall be applied to the Fixed Rent due for the first full
calendar month of the Term.

 

(v)           If Landlord cannot deliver possession of all of the Premises to
Tenant with the Base Building Improvements and the Tenant Improvements (both as
defined in Article 8) Substantially Complete on or before December 1, 2012, as
extended for each day of Force Majeure or Tenant Delay (the “Outside Date”),
then Fixed Rent shall be abated beginning on the first anniversary of the
Commencement Date in an amount equal to one (1) day of Fixed Rent (i.e.,
$5,071.23 per day) for each day that delivery of possession of the Premises is
delayed beyond the Outside Date due to any reason other than Tenant Delay or
Force Majeure.  To invoke a Tenant Delay or Force Majeure event in connection
herewith, Landlord must deliver to Tenant written notice of its invocation not
later than ten (10) days immediately following the occurrence of the event
giving rise thereto or lose such right to invoke a Tenant Delay or Force
Majeure.

 

(c)           Tenant’s Proportionate Share.  As used in this Lease, “the square
foot area of the Premises” shall be deemed to be 74,516 square feet, “the total
square foot area of the Building” shall be deemed to be 74,516 square feet and
“Tenant’s proportionate share” shall refer to the percentage relationship
between the foregoing, namely 100%.  Tenant recognizes that, as used in this
Lease, the total square foot area of the Premises includes a share of the common
areas of the Building.

 

(d)           Tenant Energy Costs.

 

(i)            The term “Tenant Energy Costs” shall mean the actual costs to
Landlord (without a mark-up charge to Tenant) of furnishing to the respective
areas of the Premises utility services, except water, electric and sewer
(including taxes or fuel adjustment or transfer charges and other like charges
regularly passed on to the consumer by the public utility furnishing electric
energy to the Property).  Tenant shall contract directly with the provider
designated by Landlord for electric service.

 

(ii)           For and with respect to each calendar year of the Term (and any
renewals or extensions thereof) including, without limit, the first calendar
year during which the Term of this Lease shall have commenced, there shall
accrue, as additional rent under this Lease and be paid within thirty (30) days
after Landlord shall have given to Tenant a written statement or statements of
the amount due, Landlord’s costs (if any) in such calendar year of supplying
utility services (excluding water, electric and sewer) as is Tenant’s
proportionate share of Landlord’s actual costs (without a mark-up charge to
Tenant) in such calendar year of supplying

 

5

--------------------------------------------------------------------------------


 

utility service (excluding water, electric and sewer), as is supplied to all
non-tenanted areas of the Property in connection with the operation of the
Property without any administrative costs incurred by Landlord by reason
thereof.

 

(iii)          The method and timing (but not more frequently than monthly) of
billing such costs of Landlord (if any) shall be determined by Landlord, using
reasonable accounting principles, it being understood that it is not intended
that Landlord derive any profit from the supplying of utility services.  At
Landlord’s option, Landlord may bill Tenant for Tenant’s proportionate share of
Tenant Energy Costs monthly on an estimated basis (which may be adjusted from
time to time by Landlord upon prior written notice to Tenant, including the
reasonable basis therefor) in advance with a reconciliation of such costs to be
made on an annual basis.  Tenant shall have the right to audit the Tenant Energy
Costs on the same basis as Tenant may audit Annual Operating Costs.

 

(e)           Annual Operating Costs.

 

(i)            The term “Annual Operating Costs” shall mean the actual costs to
Landlord of operating and maintaining the Property (including, without limit,
all improvements thereto and fixtures and equipment therein or thereon) during
each calendar year of the Term (and any renewals or extensions thereof)
including, without limit, the first calendar year during which the Term of this
Lease shall have commenced for the purpose of determining the Base Operating
Costs (as defined in Article 4(e)(iv) below), excluding Tenant Energy Costs (as
hereinbefore defined).  Such costs shall include, by way of example rather than
of limitation, (1) charges or fees for, and taxes on, the furnishing to the
Property of water and sewer service, electric energy (excluding the supply of
electric energy included in Tenant Energy Costs or paid by Tenant directly to
the utility provider); (2) costs of elevator service and charges or fees for
maintenance of the Property, planting, replanting and janitorial service, trash
removal, policing, cleaning, restriping, resurfacing, maintaining and repairing
all walkways, roadways, parking areas forming part of the Property, maintaining
all landscaped areas of the Property; (3) charges or fees for any necessary
governmental permits; (4) wages, salaries and benefits of employees of Landlord
or any management company engaged by Landlord in connection with the Building,
management fees, overhead and expenses, provided that Landlord’s
management/administrative fees and expenses shall be capped at four percent (4%)
of Landlord’s gross revenue for the Building (not including Tenant Energy Costs
or electric costs paid by Tenant directly to the utility provider) and shall be
included Landlord’s established Base Year Operating Costs; (5) the cost of
premiums for hazard, rent, liability, workmen’s compensation and other insurance
upon the Property or portions thereof; (6) costs arising under service contracts
with independent contractors; (7) professional and consulting fees including,
without limit, legal and auditing fees; (8) repairs, replacements and
improvements to the Property which are appropriate for the continued operation
of the Building as a first class office building; and (9) the cost of all other
items which, under standard accounting practices, constitute operating or
maintenance costs which are attributable to the Property or any portion
thereof.  The term “Annual Operating Costs” shall not include:  (1) depreciation
on the Building or equipment; interest on mortgage encumbrances; ground rents;
income taxes; salaries of executive officers of Landlord; (2) commissions
payable to leasing brokers; (3) expenditures for capital improvements, except
(x) those which under generally applied real estate practice are expensed or
regarded as deferred expenses and (y) capital expenditures required as a result
of

 

6

--------------------------------------------------------------------------------


 

Tenant’s specific use of the Premises, in either of which cases the cost thereof
shall be included in Annual Operating Costs for the calendar year in which the
cost shall have been incurred and subsequent calendar years, on a straight line
basis, to the extent that such items are amortized over an appropriate period,
but not more than ten (10) years, with an interest factor equal to two percent
(2%) plus the prime rate at the time Landlord shall have incurred said costs
(the prime rate shall mean the rate of interest per annum announced from time to
time by Wells Fargo Bank, N.A. or its successor as its prime lending rate, or if
such prime lending rate is discontinued, such comparable rate as Landlord
reasonably designates by notice to Tenant); (4) free rent, construction
allowance(s), advertising and space planning expenses, leasing commissions,
accountants’ or attorneys’ fees, costs and disbursements and other expenses
incurred in connection with proposals, negotiations, or disputes with tenants or
other occupants or prospective tenants or other occupants, employees,
consultants, management agents, leasing agents, purchasers or mortgagees, or
associated with the enforcement of any leases or the defense of Landlord’s title
to or interest in the Premises or any part thereof; (5) costs incurred in
renovating or otherwise improving or decorating, painting or redecorating space
for tenants or other occupants or any vacant space in the Building;
(6) salaries, benefits or other compensation paid to leasing agents, promotional
directors, officers, directors and executives of Landlord above the rank of
general manager, or not directly involved in the on-site, day-to-day operations
or management of the Building (except for out-of-pocket expenses of such persons
related to the Building or the Premises); (7) contributions to any
organizations, whether political or charitable, other than local charitable
organizations in amounts consistent with similar Class A buildings; (8) interest
or penalties for late payments (unless caused by Tenant); (9) costs reimbursed
by insurance or condemnation proceeds; (10) the costs of the Base Building
Improvements and costs of correcting defects in the Base Building Improvements;
(11) interest, points, fees, principal payments of mortgage debts of Landlord,
financing costs and amortization of funds borrowed by Landlord, whether secured
or unsecured; (12) completing, fixturing, improving, renovating, painting,
redecorating or other work, which Landlord pays for or performs for other
tenants within their premises, and costs of correcting defects in such work;
(13) taxes to be paid directly by Tenant, whether or not actually paid; (14)
salaries, wages, benefits and other compensation paid to officers and employees
of Landlord who are not assigned in whole or in part to the operation,
management, maintenance or repair of the Premises; (15) general organizational,
administrative and overhead costs relating to creating or maintaining Landlord’s
existence, either as a corporation, partnership, or other entity, including
general corporate, legal and accounting expenses and all general corporate
overhead and general administrative expenses not related to the operation of
Building or the Premises; (16) penalties, fines or interest incurred as a result
of Landlord’s inability or failure to make payment of Annual Tax Costs (unless
Tenant’s uncured default following applicable notice and cure periods has
contributed to such delinquency) and/or to file any tax or informational returns
when due, or from Landlord’s failure to make any payment of Annual Tax Costs
required to be made by Landlord hereunder before delinquency; (17) overhead and
profit increment paid to Landlord or to subsidiaries or affiliates of Landlord
for goods and/or services in or to the Premises to the extent the same exceeds
the costs of such goods and/or services rendered by unaffiliated third parties
on a competitive basis; (18) costs incurred in the sale, financing or
refinancing of the Premises or the Building (including, without limitation,
transfer taxes); (19) any expenses otherwise includable within Annual Operating
Costs to the extent actually reimbursed by persons other than Tenant; (20) any
cost or expense related to removal, cleaning, abatement or remediation of
hazardous substances or asbestos in or about the Building or the Premises,
including, without limitation,

 

7

--------------------------------------------------------------------------------


 

hazardous substances in the ground water or soil not caused by Tenant; (21)
rentals for equipment ordinarily considered to be of a capital nature (such as
elevators and HVAC systems) except on a temporary basis; (22) the cost of
installing, operating and maintaining any commercial concessions operated by
Landlord in the Building or of installing, operating and maintaining any
specialty services operated by Landlord for the benefit of tenants or other
parties other than Tenant, except during any periods during which Tenant is not
the sole tenant in the Building; (23) all additions to Building reserves
including bad debts and rent loss reserves; (24) the cost of evaluating and
replacing any heat pump units, in accordance with Article 16(a)(x) hereof; and
(25) reasonable wear and tear of the Premises if the Building is multi-tenanted.

 

(ii)           Notwithstanding Article 4(e)(i) above, if Landlord shall have
purchased any item of capital equipment or shall have made any capital
expenditure designed to result in savings or reductions in Annual Operating
Costs or Tenant Energy Costs applicable to leased space generally, then the
costs of having purchased such equipment and such capital expenditures shall be
included in Annual Operating Costs for the calendar year in which the costs
shall have been incurred and subsequent calendar years, on a straight line
basis, to the extent that such items are amortized over such period of time as
reasonably can be estimated as the time in which such savings or reductions in
Annual Operating Costs are expected to equal Landlord’s costs for such capital
equipment or capital expenditure, with an interest factor equal to the prime
rate at the time of Landlord’s having incurred said costs, but only to the
extent applicable to a lease year during the Term.  If Landlord shall have
leased any such items of capital equipment designed to result in savings or
reductions in Annual Operating Costs, then the rental and other costs paid
pursuant to such leasing shall be included in Annual Operating Costs for the
calendar year in which they shall have been incurred, but only to the extent
applicable to a lease year during the Term.

 

(iii)          The term “Base Operating Costs” shall mean the Annual Operating
Costs incurred by Landlord during the calendar year 2013, grossed up to one
hundred percent (100%), if the Commencement Date does not occur on January 1,
2013, for any period between January 1, 2013, and the Commencement Date.

 

(iv)          For and with respect to each calendar year of the Term (and any
renewals or extensions thereof) excluding, however, the first calendar year
during which the Term of this Lease shall have commenced, there shall accrue, as
additional rent hereunder, and be paid within thirty (30) days after Landlord
shall have given to Tenant a statement or statements of the amount due, Tenant’s
proportionate share of the increase, if any, of Annual Operating Costs over Base
Operating Costs.

 

(v)           Anything contained in the foregoing provisions of this Article 4
to the contrary notwithstanding, in any instance in which the Tenant shall have
agreed in this Lease or otherwise to provide any item or items of Annual
Operating Costs partially or entirely at its own expense, in calculating and
allocating increases in Annual Operating Costs over Base Operating Costs
pursuant to the foregoing provisions of this subsection, Landlord shall make
appropriate adjustments, using reasonable accounting principles, so as to avoid
allocating to the Tenant the same such item or items of the Base Operating Costs
and Annual Operating Costs (partially or entirely, as aforesaid) being provided
to other tenants by Landlord at Landlord’s expense.  Subject to the preceding
sentence, if during all or part of any calendar year, Landlord

 

8

--------------------------------------------------------------------------------


 

shall not furnish any item or items of Annual Operating Costs to any portions of
the Building because such portions are not occupied or because such item is not
required or desired by the tenant of such portion or such tenant is itself
obtaining and providing such item or for other reasons, then, for the purposes
of computing the additional rent payable hereunder, the amount of Annual
Operating Costs for such period (including without limitation in connection with
the calculation of Base Operating Costs) shall be deemed to be increased by an
amount equal to the additional costs which would normally have been incurred
during such period by Landlord if it had at its own expense furnished such item
to such portion of the Building.

 

(f)            Annual Tax Costs.

 

(i)            The term “Annual Tax Costs” shall mean all real estate taxes and
assessments, general or special, ordinary or extraordinary, foreseen or
unforeseen (including “Lease Taxes” as defined in Article 4(j) of this Lease)
assessed or imposed upon the Property, plus the expenses of any contests
(administrative or otherwise) of tax assessments or proceedings to reduce taxes,
including attorneys’ and appraisers’ fees, incurred each calendar year during
the Term (and any renewals or extensions thereof) including, without limit, the
first calendar year during which the Term of this Lease shall have commenced. 
If, due to a future change in the method of taxation, any franchise, income,
profit or other tax, however designated, shall be levied or imposed in
substitution, in whole or in part, for (or in lieu of) any tax or addition or
increase in any tax which would otherwise be included within the definition of
Taxes, such other tax shall be deemed to be included within Taxes as defined in
this Lease.  The term “Annual Tax Costs” shall not mean and include
(a) penalties, fines or interest incurred as a result of Landlord’s inability or
failure to make payment of Annual Tax Costs (unless directly caused by Tenant)
and/or to file any tax or informational returns when due, or from Landlord’s
failure to make any payment of Annual Tax Costs required to be made by Landlord
hereunder before delinquency, (b) taxes to be paid directly by Tenant, whether
or not actually paid, and (c) transfer or other taxes incurred in the sale,
financing or refinancing of the Premises or the Building.

 

(ii)           The term “Base Tax Costs” shall mean the Annual Tax Costs
incurred by Landlord during the calendar year 2013.  If Base Tax Costs are
subsequently reduced by an assessment appeal or otherwise, then Landlord may
retroactively reduce Base Tax Costs for purposes of determining additional rent;
provided, however, that any such reduction shall be made and notice thereof
given to Tenant no later than the date that is three (3) years after the last
calendar day of the calendar year for which the reduction is made.

 

(iii)          For and with respect to each calendar year of the Term (and any
renewals or extensions thereof) excluding, however, the first calendar year
during which the Term of this Lease shall have commenced, there shall accrue, as
additional rent hereunder, and be paid within thirty (30) days after Landlord
shall have given to Tenant a statement or statements of the amount due, Tenant’s
proportionate share of the increase, if any, of Annual Tax Costs over Base Tax
Costs.

 

(g)           Partial Year.  If only part of any calendar year shall fall within
the Term, the amount computed as additional rent with respect to such calendar
year shall be prorated in proportion to the portion of such calendar year
falling within the Term (but the expiration or termination of the Term prior to
the end of such calendar year shall not impair the Tenant’s

 

9

--------------------------------------------------------------------------------


 

obligation under this Lease to pay such prorated portion of such additional rent
with respect to that portion of such year falling within the Term, which shall
be paid on demand, as aforesaid).

 

(h)           Payment of Estimated Increase.  Anything in this Lease to the
contrary notwithstanding, the Landlord shall be entitled to make from time to
time during the Term, a reasonable estimate of the amount of additional rent
which may become due under this Lease with respect to any calendar year and to
require the Tenant to pay to the Landlord, at the time and in the manner in
which the Tenant is required under this Lease to pay the monthly installment of
the Fixed Rent with respect to such month, with respect to each calendar month
during any such calendar year, one-twelfth (1/12) of the amount which Landlord
shall have estimated will become payable on account of increases in Annual
Operating Costs and Annual Tax Costs.  In such event, Landlord shall cause the
actual amount of the additional rent to be computed and a statement thereof sent
to the Tenant within one hundred twenty (120) days following the end of the
calendar year (the “Landlord’s Statement”); the Tenant or the Landlord, as the
case may be, shall, within thirty (30) days after such statement is sent to
Tenant, pay to the other the amount of any deficiency or overpayment,
respectively, therein (even if such statement and repayment are delivered
following the expiration or sooner termination of this Lease).

 

(i)            Disputes.  Within ninety (90) days after receipt of Landlord’s
Statement, Tenant or its staff employees or an independent certified public
accountant shall have the right, upon written prior notice to Landlord to audit
and review (“Audit”) Landlord’s records relating to Annual Operating Costs, Base
Operating Costs, Annual Tax Costs, and Base Tax Costs for the period covered by
such Landlord’s Statement, at Tenant’s sole cost (including but not limited to
the costs of the Expert, as defined below) except as otherwise expressly
provided in this subsection.  For the avoidance of doubt, Tenant shall have the
right to audit the Base Operating Costs and Base Tax Costs after receipt of
Landlord’s Statement for calendar year 2014, which is understood shall be
received by Tenant in 2015.  The Audit shall take place at the office of
Landlord where its books and records are located, at a mutually convenient time
during Landlord’s regular business hours.  If, after the Audit, Tenant disagrees
with Landlord’s calculation of such costs, Tenant shall, within thirty (30) days
of completion of the Audit (but not later than one hundred fifty (150) days of
Tenant’s receipt of Landlord’s Statement) so advise Landlord in writing and
shall specify the reason for such disagreement. If Landlord and Tenant are
unable to resolve such disagreement in good faith within thirty (30) days of
Landlord’s receipt of such notice, Landlord and Tenant shall select a mutually
agreeable certified public accountant (the “Expert”), who will review all
information supplied to and by Tenant in connection with said disputed
item(s) and determine the amount of the overpayment, if any. The findings of
such Expert shall be binding on both parties and not subject to appeal. If the
Expert determines that Tenant’s ultimate liability for Annual Operating Costs,
Annual Tax Costs and Tenant Energy Costs does not equal the aggregate amount
actually paid by Tenant to Landlord during the period which is the subject of
the Audit, the appropriate adjustment shall be made between Landlord and Tenant,
and any payment required to be made by Landlord or Tenant to the other shall be
made within thirty (30) days after the Expert’s final, written determination. 
If the Expert determines that there is an overcharge for any twelve month period
of more than 5% of the amount invoiced by Landlord for such period, Landlord
shall pay the costs of the Expert.  Before conducting the Audit, Tenant must pay
the full amount of Tenant’s Proportionate Share of Annual Operating Costs and
Annual Tax Costs then in

 

10

--------------------------------------------------------------------------------


 

question. Tenant hereby covenants and agrees that the Expert and any other
consultant engaged by Tenant to conduct the Audit shall be compensated on an
hourly basis and shall not be compensated based upon a percentage of overcharges
it discovers. In no event shall this Lease be terminable based upon any
disagreement regarding an adjustment of Operating Expenses. Tenant agrees that
the results of any Audit shall be kept strictly confidential by Tenant and shall
not be disclosed to any other person or entity other than Tenant’s employees and
agents.

 

(j)            Lease Tax.  If federal, state or local law now or hereafter
imposes any tax, assessment, levy or other charge (other than any income tax)
directly or indirectly upon the Landlord with respect to this Lease or the value
thereof, or upon the Tenant’s use or occupancy of the Premises, or upon the
rent, additional rent or any other sums payable under this Lease or upon this
transaction, except if and to the extent that the same are included in the
Annual Tax Costs (all of which are herein called “Lease Taxes”) the Tenant shall
pay to the Landlord, as additional rent hereunder and upon demand, the amount of
such tax, assessment, levy or other charge, unless the Tenant shall be
prohibited by law from paying such tax, assessment, levy or other charge, in
which event the Landlord shall be entitled, at its election, to terminate this
Lease, to be effective no sooner than twelve (12) months thereafter, by written
notice to the Tenant delivered no later than six (6) months after the
effectiveness of such change in the tax laws.

 

5.             Covenant to Pay Rent and Additional Rent; Late Charge.

 

Tenant shall, without prior demand, notice, setoff or deduction, pay the Fixed
Rent and all other sums which may become due by Tenant under this Lease, at the
times, at the places and in the manner provided in this Lease.  All such other
sums shall be payable as additional rent for all purposes whether or not they
would otherwise be considered rent.  If any payment or any part thereof to be
made by Tenant to Landlord pursuant to the terms of this Lease shall have become
overdue for a period in excess of ten (10) days, a late charge of five cents
($.05) for each dollar so overdue may be charged by Landlord for the purpose of
defraying the expense incident to handling such delinquent payment, together
with interest from the date when such payment or part thereof was due at the
Lease Interest Rate (defined below) or such lesser amount or rate, if any, as
represents the maximum amount or rate Landlord lawfully may charge in respect of
Tenant in such circumstances.  Nothing herein shall be construed as waiving any
rights of Landlord arising out of any uncured defaults of Tenant, following
applicable notice and cure periods, by reason of Landlord’s assessing or
accepting any such late payment, the late charge and interest provided herein is
separate and apart from any rights relating to remedies of the Landlord after an
uncured default by Tenant following applicable notice and cure periods in the
performance or observance of the terms of this Lease.  Without limiting the
generality of the foregoing, if Tenant shall be in uncured default in the
performance of any of its obligations under this Lease after the giving of
notice and the passing of any applicable cure periods, Landlord may (but shall
not be obligated to do so), in addition to any other rights it may have in law
or equity, cure such default on behalf of Tenant and Tenant shall reimburse
Landlord upon demand for any sums paid or costs incurred by Landlord in curing
such default, including interest thereon at the Lease Interest Rate or such
lesser rate as represents the maximum rate Landlord lawfully may charge in
respect of Tenant in such circumstances, reasonable attorney’s fees and other
legal expenses, which sums and costs together with late charge and interest
thereon shall be deemed

 

11

--------------------------------------------------------------------------------


 

additional rent hereunder.  As used in this Lease, the “Lease Interest Rate”
shall mean four percent (4%) plus the prime rate.

 

6.             Use.

 

The Premises are to be used only by Tenant for general office purposes, which
includes a data center, fire suppression system and an emergency generator, and
for no other purpose, provided that Tenant may operate a cafeteria in the
Premises solely for the use of Tenant’s employees and business invitees.  Tenant
shall not use or occupy the Premises or any part thereof, or permit the Premises
or any part thereof to be used or occupied, other than as specified in the
sentence immediately preceding.  Tenant shall permit its employees, invitees and
guests to park only automobiles, or similarly sized vehicles, on the Property. 
Such parking shall be unreserved and be limited to Tenant’s proportionate share
of the Building, at a ratio of no less (and no more) than four (4) spaces per
1,000 rentable square feet, provided that so long as Tenant leases the entire
Building Landlord will mark the number of spaces determined by Tenant for
parking by Tenant’s visitors, as shown on the Parking Diagram attached hereto as
Exhibit “M”.

 

7.             Assignment and Subletting.

 

(a)           The Tenant shall not mortgage, pledge or encumber this Lease.  The
Tenant shall not assign this Lease or sublet or underlet the Premises or any
part thereof, or permit any other person or entity to occupy the Premises or any
part thereof, with the exception of the operation of the cafeteria, and of other
related, reasonably necessary and/or customarily associated activities accessory
to a first class office, by the cafeteria provider or similar vendors (including
caterers) and service providers, without on each occasion first obtaining the
written consent thereto of the Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed.  An assignment within the meaning of this
Lease is intended to comprehend not only the voluntary action of Tenant, but
also any levy or sale on execution or other legal process against Tenant’s goods
or other property of the leasehold, and every assignment of assets for the
benefit of creditors, and the filing of any petition or order or any
adjudication in bankruptcy or under any insolvency, reorganization or other
voluntary or compulsory procedure, and the calling of a meeting of creditors,
and the filing by or against Tenant of any petition or notice for a composition
with creditors, and any assignment by operation of law.  For purposes of the
foregoing, a transfer, by any person or persons controlling the Tenant on the
date hereof, of such control to a person or persons not controlling the Tenant
on the date hereof shall be deemed to be an assignment of this Lease, provided
that Tenant shall have the right to assign the Lease or sublet all or a portion
of the Premises to the following entities (a “Permitted Transfer”) without
Landlord’s approval upon twenty (20) days written notice:  (i) to a successor to
all of Tenant’s business if such succession takes place by merger,
consolidation, reorganization, act of legislature or otherwise; or (ii) any
entity controlled by, controlling, under common control with or otherwise
affiliated with Tenant.  No such action taken with or without Landlord’s consent
shall in any way relieve or release Tenant from liability for the performance of
all terms, covenants and conditions of this Lease.

 

(b)           If Tenant proposes to assign this Lease or sublet all or any
portion of the Premises, other than a Permitted Transfer, Tenant shall, prior to
the proposed effective date

 

12

--------------------------------------------------------------------------------


 

thereof (the “Effective Date”), deliver to Landlord a copy of the proposed
agreement and all ancillary agreements with the proposed assignee or subtenant,
as applicable.  Landlord shall then have all the following rights, any of which
Landlord may exercise by written notice to Tenant given within twenty (20) days
after Landlord receives the foregoing documents:

 

(i)            With respect to a proposed assignment of this Lease, the right to
terminate this Lease on the Effective Date as if it were the Expiration Date,
upon which termination all of Tenant’s obligations under this Lease shall
expire; or

 

(ii)           With respect to a proposed subletting of the entire Premises, the
right to terminate this Lease on the Effective Date as if it were the Expiration
Date, upon which termination all of Tenant’s obligations under this Lease shall
expire; or

 

(iii)          Landlord may consent to the proposed assignment or sublease on
such terms and conditions as Landlord may reasonably require, including without
limitation, the execution and delivery to Landlord by the assignee of an
assumption of liability agreement in form reasonably satisfactory to Landlord,
including an assumption by the assignee of all of the obligations of Tenant and
the assignee’s ratification of an agreement to be bound by all of the provisions
of this Lease, including the warrant of attorney to confess judgment in
ejectment; or, in the case of a sublease, the execution and delivery by the
subtenant of a written agreement with Landlord, in such form and with such
terms, covenants and conditions as may be required by Landlord; or

 

(iv)          Landlord may withhold its consent to the proposed assignment or
sublease;  provided, however, that if Landlord declines to exercise one of the
options set forth in items (i) or (ii) above, Landlord will not unreasonably
withhold its consent so long as the identity, reputation and financial strength
of the proposed assignee or subtenant, and the proposed use of the Premises, are
reasonably acceptable to Landlord; provided further, however, that Landlord
shall in no event be required to consent to any assignment or sublease to a
proposed assignee or subtenant that is (w) a government or any subdivision,
agency or instrumentality thereof, (x) a school, college, university or
educational institution of any type (whether for profit or non-profit), unless
such use is strictly for administrative offices, (y) an employment, recruitment
or temporary help, service or agency or (z) another tenant of Landlord in
Chesterbrook Corporate Center®, unless no other space of similar size is then
available for lease within the Chesterbrook Corporate Center®.

 

(c)           In the event that Landlord does consent to the assignment or
subletting, Tenant shall have one hundred twenty (120) days from its receipt of
Landlord’s notice thereof to enter into the proposed sublease or assignment with
the prospective subtenant or assignee described in Tenant’s notice to Landlord. 
If such sublease or assignment has not been executed within such time period and
with such identified assignee or subtenant, the consent given by Landlord shall
be considered to have been withdrawn.

 

(d)           No assignment or sublease, whether with or without the Landlord’s
consent, shall in any way relieve or release the Tenant from liability for the
performance of all terms, covenants and conditions of this Lease.

 

13

--------------------------------------------------------------------------------


 

(e)           In the event of any sublease or assignment by Tenant of its
interest in the Premises or this Lease or any portion thereof, whether or not
consented to by Landlord, each monthly installment of Fixed Rent payable
hereunder with respect to the Premises or the portion thereof subject to such
subletting or assignment shall be increased by an amount equal to (i) in the
case of any subletting, the Excess Rent (defined below) for such portion; and,
in the case of any assignment, the Excess Rent payable by the assignee as
amortized on a monthly basis over the remaining Term of this Lease with interest
at the Lease Interest Rate (defined at Article 5 hereof).  As used herein,
“Excess Rent” shall mean a sum equal to fifty percent (50%) of the amount by
which the rent and other charges or other consideration paid to Tenant by any
subtenant or assignee exceeds the pro rata portion, for each month of such
subletting or assignment, of the Fixed Rent and additional rent for such space
then payable for such month by Tenant to Landlord pursuant to the provisions of
this Lease in the absence of this Article 7(e), less the portion applicable to
such month, when amortized from the dates incurred over the remaining term of
the sublease or assignment, of Tenant’s cost of improvements made or paid for by
Tenant to satisfy the needs of the subtenant, and legal fees, leasing
commissions and similar capital costs incurred by Tenant in connection with the
assignment or subletting.

 

(f)            If Landlord exercises any of its options under Article 7(b)(i) or
(ii), Landlord may then lease the Premises or any portion thereof to Tenant’s
proposed assignee or subtenant, as the case may be, after the Effective Date
without liability whatsoever to Tenant.

 

(g)           In addition to, and not in lieu of, any other rights and remedies
available to Landlord therefor, other than with respect to a Permitted Transfer,
Landlord shall have the right to terminate this Lease if Tenant seeks to assign,
or underlet the Premises without first obtaining Landlord’s written consent and
such right shall continue for ten (10) business days after the date that
Landlord receives written notice of such assignment or sublet by Tenant.  In the
event that Landlord exercises said right to terminate, said termination shall
become effective on the date set forth in Landlord’s written notice.

 

(h)           Tenant shall pay Landlord, as additional rent, a reimbursement for
all reasonable expenses incurred by Landlord, including counsel fees, in
connection with Landlord’s review of any subletting or assignment request from
Tenant, irrespective of Landlord’s election to approve or deny such request.

 

8.             Improvement of the Premises; Base Building Improvements.

 

(a)           Base Building Improvements.  Prior to the Commencement Date,
Landlord, at Landlord’s sole cost and expense, shall cause the following work
(collectively, the “Base Building Improvements”) to be performed to the
Premises:  (i) renovate all restrooms in the Building, which renovation shall
include new ceiling tiles, new wall paper, new wood, louvered stall doors which
run from the floor to the ceiling, new corian stall separators which shall run
from floor to ceiling, new automatic faucets and new lights; (ii); complete the
repairs needed to the existing heat pumps as set forth in items 1 — 4 in the
report issued by Tracey Mechanical, Inc., dated April 16, 2012, attached hereto
as Exhibit “D” (the “Tracey Report”); (iii) replace all heat pumps requiring
replacement (but in no event fewer than ten percent (10%) of the heat pumps in
the Building as of the date of this Lease); (iv) replace the existing roof of
the Building; (v) install a unisex restroom on the second floor of the Building,
in accordance with the Americans with Disabilities Act, as in force and effect
at the time of the work being

 

14

--------------------------------------------------------------------------------


 

performed (“ADA”), in the location on the second floor of the Building as set
forth on the Tenant Construction Plans; and (vi) replace two (2) cooling towers
on the roof.  The cost of performing the Base Building Improvements shall not be
passed through to the Tenant as an Operating Cost.  Landlord shall also equip
the Premises with basic fire safety and sprinkler systems and provide access to
allow connection of fire and life safety devices as required by the applicable
code.  Landlord represents and warrants and covenants that on the Commencement
Date the Premises (with the exception of restrooms except the newly constructed
restroom described above) shall be delivered in compliance with all local, state
and federal codes and laws, including the ADA.  Landlord will coordinate, at its
sole cost and expense, the structural, mechanical, electrical and plumbing plans
for the Base Building Improvements.

 

(b)           Tenant Construction Plans and Tenant Improvements.  In addition to
the Base Building Improvements set forth above, in connection with Tenant’s
execution of this Lease and occupancy of the Premises, Landlord shall construct
Tenant Improvements as defined in this Article 8(b).  Tenant’s improvement
specifications and plans for the Premises shall be prepared by Tenant’s
architect, licensed and registered in the Commonwealth of Pennsylvania.  The
Tenant Construction Plans will be complete architectural drawings,
specifications and finish schedules prepared in sufficient detail to permit
Landlord to construct the Tenant Improvements, and shall include partition
layout (dimensioned), door location and door schedule including hardware,
reflected ceiling plan, telephone and electrical outlets with locations
(dimensioned), demolition plan, engineered electrical, engineered HVAC and/or
plumbing work, engineered mechanicals, special loading requirements, such as the
location of file cabinets and special equipment, openings in the walls or
floors, all necessary sections and details for special equipment and fixtures,
and finishes including, without limitation, carpentry and millwork, floor
coverings, wall coverings, color schedules, and any other special finishes.  The
Tenant construction plans shall be prepared in accordance with applicable laws
and code requirements.  Landlord stipulates and agrees that prior to the
execution of this Lease Landlord received from Tenant a preliminary bid set of
the Tenant construction plans for the Premises.  Tenant shall deliver to
Landlord no later than July 6, 2012, a 100% complete bid set (incorporating
Landlord’s comments to the preliminary bid set delivered to Landlord).  Landlord
shall not unreasonably withhold, condition or delay its approval of the Tenant
construction plans.  Landlord shall provide its approval of, or comments to, the
proposed Tenant construction plans received by Landlord within five (5) business
days after such receipt.  If Landlord returns the Tenant construction plans to
Tenant with requested modifications, within five (5) business days after receipt
of Landlord’s requested modifications, such modifications shall be evaluated by
Tenant and, if approved by Tenant, made to the Tenant construction plans, and
such modified Tenant construction plans shall be resubmitted to Landlord for
Landlord’s approval of, or comments to, such modified Tenant construction plans
within five (5) business days after Landlord’s receipt thereof.  This procedure
shall be repeated until the Tenant construction plans are finally approved by
Landlord and written approval has been delivered to and received by Tenant. 
Except for conditions and events beyond the reasonable control of Landlord,
Landlord’s failure to notify Tenant of its approval or disapproval of the Tenant
construction plans within five (5) business days after Landlord receives the
Tenant construction plans or within five (5) business days after Landlord
receives any revised Tenant construction plans, as the case may be, shall be
deemed a consent by Landlord to the Tenant construction plans.  Upon approval by
Landlord,

 

15

--------------------------------------------------------------------------------


 

the Tenant construction plans will be sealed by Tenant’s architect, delivered to
Landlord, shall become final and shall not be changed without Landlord’s further
approval, which shall not be unreasonably withheld, conditioned or delayed (as
finally approved, the “Tenant Construction Plans”).  The Tenant Construction
Plans, upon completion, shall be attached hereto as Exhibit “E”.  The work
described in the Tenant Construction Plans is referred to in this Lease as the
“Tenant Improvements”.

 

(c)           Completion by Landlord as Construction Manager.  Landlord as
construction manager shall construct the Tenant Improvements in accordance with
the Tenant Construction Plans.  Landlord as construction manager will solicit
competitive bids from at least three qualified (3) contractors (none of whom
shall be related directly or indirectly to Landlord), including but not limited
to Shields Construction Company, Norwood and RH Reinhardt, for the Tenant
Improvements, provide such bids electronically to Tenant, and will enter into a
construction contract with the general contractor that is the lowest responsible
bidder after reviewing the bids with, and giving reasonable consideration to the
input of, Tenant.  Upon selection of a general contractor, Landlord will provide
to Tenant a detailed construction schedule for completion of the Tenant
Improvements.  Landlord shall be paid an administrative and construction
management fee for Landlord’s supervision of such construction in an amount
equal to three percent (3%) of Landlord’s Cost (as used herein, “Landlord’s
Cost” means Landlord’s out-of-pocket contract or purchase price(s) for
materials, components, labor, change orders, services, insurance requirements,
“general conditions”, permits, and all other costs necessary to complete the
Tenant Improvements, but exclusive of soft costs for architectural and
engineering fees, voice and data cabling, security and audio visual costs and
Landlord’s construction management fee).  The bid package will be in
substantially the format attached to this Lease as Exhibit “K”.

 

(d)           Changes to the Tenant Construction Plans.  If, at any time
following Landlord’s and Tenant’s final approval of the Tenant Construction
Plans, Tenant shall request a change in the Tenant Construction Plans, then
Tenant shall prepare and submit to Landlord modified Tenant Construction Plans
describing in detail the requirements of construction of the proposed changes. 
Landlord shall review each such request promptly following receipt thereof. 
Upon Landlord’s review of the proposed change, Landlord shall submit the same to
Landlord’s contractor within three (3) business days following receipt thereof
and shall request from Landlord’s contractor a response detailing the estimated
cost and schedule impact of the proposed change to the Tenant Construction Plans
(the “Contractor’s Response”).  Upon Landlord’s receipt of the Contractor’s
Response, Landlord shall promptly forward the same to Tenant.  Within three
(3) business days of Tenant’s receipt of the Contractor’s Response, Tenant shall
either (1) approve and deliver to Landlord the Contractor’ Response, indicating
its approval by placing an authorized signature thereon, or (2) disapprove the
Contractor’s Response in its entirety.  Approval by Tenant of the Contractor’s
Response shall be deemed approval of all cost and schedule impacts set forth
therein and shall serve as authorization to incorporate the approved change into
the Tenant Construction Plans.  Tenant, Landlord and Landlord’s contractor shall
promptly execute a formal change order (directed to Landlord’s contractor)
promptly following Landlord’s presentation of the same to Tenant.  No change in
the Tenant Construction Plans shall commence until execution of the formal
change order by Tenant, Landlord and Landlord’s contractor.  Tenant shall submit
to Landlord revised Tenant construction documents (in the form of revised
drawings and specifications) to the extent

 

16

--------------------------------------------------------------------------------


 

necessary to reflect the approved change in the Tenant Construction Plans.  The
failure of Tenant to deliver the Contractor’s Response to Landlord within three
(3) business days of receipt shall be deemed a disapproval of the Contractor’s
Response by Tenant.  In the event any specified materials or components shall
not be reasonably or readily available, Landlord may propose substitutions of
materials and/or components of substantially equivalent grade and quality,
consistent with prudent construction practices, subject to the consent of
Tenant, which shall not be unreasonably withheld, conditioned or delayed.

 

(e)           Construction Standards.  All construction shall be done in a good
and workmanlike manner and shall comply at the time of completion with all
applicable laws and requirements of the governmental authorities having
jurisdiction.  Landlord shall provide a certificate of occupancy to Tenant upon
Substantial Completion of the work.

 

(f)            Tenant Improvement Costs.  Tenant shall, subject to Article 8(g)
below, pay the costs, expenses and fees incurred for the construction of the
Tenant Improvements, including without limitation (i) architectural, engineering
and design costs, (ii) the cost charged to Landlord or Tenant by the general
contractor and all subcontractors for performing such construction, (iii) the
cost to Landlord of performing directly any portion of such construction, (iv)
project management fees, (v) construction permit fees, (vi) costs of built-in
furniture, (vii) mechanical, electrical, plumbing and structural engineering
fees, and (viii) cabling costs (together, the “Tenant Improvement Costs”).

 

(g)           Tenant Allowance.  Landlord shall provide an allowance to Tenant
in the amount of $3,204,188.00 (the “Tenant Allowance”).

 

(h)           Payment for Tenant Improvement Costs.  If the Tenant Improvement
Costs are estimated to exceed the Tenant Allowance based upon the budget for the
Tenant Improvements, Tenant agrees to prepay such projected excess to Landlord
within ten (10) days of being billed therefor, even though such costs have not
been incurred.  Upon completion of the Tenant Improvements by Landlord, Tenant
shall pay to Landlord all costs incurred in excess of the Tenant Allowance,
which were not previously paid by Tenant to Landlord, or Landlord shall promptly
reimburse to Tenant any amount of the projected costs of the Tenant Improvements
prepaid by Tenant to Landlord which were not actually expended by Landlord for
the Tenant Improvements.

 

(i)            Rent Credit.  In the event that the Tenant Allowance exceeds the
Tenant Improvement Costs, Landlord shall promptly provide to Tenant a Fixed Rent
credit in the amount of the difference between the actual Tenant Improvement
Costs and the Tenant Allowance until repaid in full.

 

(j)            Base Building Improvements and Tenant Improvements.  If Landlord
bids the Base Building Improvements and the Tenant Improvements as one bid
package to the general contractors, Landlord shall be required to delineate the
Base Building Improvements from the Tenant Improvements in the bid package and
shall require the general contractors bidding the work to provide separate bids
for the Base Building Improvements and the Tenant Improvements, respectively.

 

17

--------------------------------------------------------------------------------


 

(k)           Schedule.  Landlord shall use commercially reasonable efforts to
cause the Tenant Improvements and the Base Building Improvements to be
Substantially Completed not later than the Outside Date as defined in Article
4(b)(v).  During the construction of the Base Building Improvements and the
Tenant Improvements, Tenant shall not be required to pay any electric or utility
costs and the same shall not be factored into the Base Operating Costs.

 

(l)            Direct Tenant Work.  Notwithstanding anything herein, Tenant’s
telephone and data wiring and cabling (hereinafter called the “Direct Tenant
Work”) shall be installed in accordance with the Tenant Construction Plans by
contractors contracting with Tenant and not with Landlord.  Landlord, at no cost
to Tenant, shall provide Tenant riser access and telephone closet access for
Tenant’s Direct Tenant Work as well as the installation of any roof top antennae
equipment, subject to Landlord’s reasonable approval and applicable corporate
park covenants and governmental requirements.

 

(m)          Access; Acceptance of Work.  Landlord shall afford Tenant and its
employees, agents and contractors access to the Premises, at reasonable times
prior to the Commencement Date and at Tenant’s sole risk and expense, in
accordance with Exhibit “F” (“Early Access by Tenant”), for the purposes of (i)
inspecting and verifying the completion and integrity of the Base Building
Improvements and the Tenant Improvements, and shall advise Landlord within five
(5) business days of any objection to the performance of such work; and (ii)
beginning thirty (30) days prior to the Commencement Date as then reasonably
estimated by Landlord, for installation of Tenant’s furniture and wiring. 
Access for such purposes shall not be deemed to constitute possession or
occupancy.  Landlord shall promptly undertake and diligently prosecute, at
Landlord’s sole cost and expense, the correction of any defective work of which
it is notified as aforesaid.  Within thirty (30) days after the Base Building
Improvements and the Tenant Improvements are Substantially Complete, Tenant
shall give Landlord a written list (the “Final Punch List”) of all contended
defects and details of construction, mechanical adjustment or decoration
remaining to be performed, if any, in Landlord’s construction work.  Landlord
shall correct all items on the Final Punch List that constitute valid defects or
applicable details within thirty (30) days after Landlord’s receipt of the Final
Punch List, unless the nature of the defect or variance is such that a longer
period of time is required to repair or correct the same, in which case Landlord
shall exercise due diligence in correcting such defect or variance at the
earliest possible date and with a minimum of interference with the operation of
Tenant.  Any disagreement that may arise between Landlord and Tenant with
respect to whether an item on the Final Punch List constitutes a valid defect
shall be reasonably determined by Landlord’s Architect.  The foregoing process
for the correction of any defective work shall not apply, however, to latent
defects in such work which could not reasonably have been discovered
theretofore, provided Tenant notifies Landlord thereof within twelve (12) months
after occupancy

 

9.             Alterations.

 

Prior to making or permitting to be made any alterations, additions or
improvements (“Alterations”) to the Premises or any part thereof, Tenant shall
first submit a detailed description thereof to Landlord and obtain Landlord’s
written approval, which shall not be unreasonably withheld, conditioned or
delayed.  Notwithstanding the foregoing, Landlord’s approval shall not be
required (but prior notice to Landlord describing the proposed Alterations

 

18

--------------------------------------------------------------------------------


 

must be provided) for (a) painting, (b) carpet refurbishment, or (c) Alterations
that: do not exceed $75,000 in the aggregate; and (i) are not visible from the
exterior of the Premises; (ii) do not affect any Building system or the
structural elements of the Building; (iii) do not require material penetrations
into the floor, ceiling or walls; and (iv) do not require material work within
the walls, below the floor or above the ceiling.  For any Alterations, Landlord,
at Landlord’s option, shall have the right to provide construction management
for and on behalf of Tenant, at Tenant’s sole expense, constituting five percent
(5%) of the Alteration’s total cost.  All alterations, additions or improvements
made by Tenant subsequent to the Tenant Improvements and all fixtures attached
to the Premises shall become the property of Landlord and remain at the Premises
or, at Landlord’s option, after written notice to Tenant upon providing approval
to said Alterations, any or all of the foregoing which may be designated by
Landlord shall be removed at the cost of Tenant before the expiration or sooner
termination of this Lease and in such event Tenant shall repair all damage to
the Premises caused by the installation or removal.  Notwithstanding anything in
this Lease, unless otherwise requested by Landlord in writing, Tenant shall
remove all Direct Tenant Work (defined at Article 8(l) hereof) and shall repair
all damage to the Premises caused by the installation or removal of such Direct
Tenant Work.  Subject to Article 16(a)(ix) below, Tenant shall not erect or
place, or cause or allow to be erected or placed, any sign, advertising matter,
lettering, stand, booth, showcase or other article or matter in or upon the
Premises and/or the Building, without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed;
provided, however, that Landlord’s consent may be withheld in its sole
discretion for any such improvement which would be on the exterior of the
Building or visible from outside of the Building.  Tenant shall not place
weights anywhere beyond the safe carrying capacity of the structure.

 

10.          Rules and Regulations.

 

The rules and regulations attached to this Lease as Exhibit “H”, and such
additions or modifications thereof as may from time to time be made by Landlord
upon written notice to Tenant, shall be deemed a part of this Lease, as
conditions, with the same effect as though written herein, and Tenant also
covenants that said rules and regulations will be faithfully observed by Tenant,
Tenant’s employees, and all those visiting the Premises or claiming under Tenant
from and after receipt thereof by Tenant.  Notwithstanding the foregoing, no
additions or modifications to the rules and regulations shall increase Tenant’s
obligations or decrease its rights under this Lease and Landlord covenants and
agrees to enforce the rules and regulations in a uniform and non-discriminatory
manner.

 

11.          Fire or Other Casualty.

 

If, during the Term of this Lease, or any renewal or extension thereof, the
Building is so damaged by fire or other casualty that the Premises are rendered
unfit for occupancy (whether or not the Premises are damaged), and in Landlord’s
reasonable opinion cannot be repaired within two hundred seventy (270) days of
the fire or other casualty, then, at either Tenant or Landlord’s option, the
Term of this Lease upon written notice from Tenant or Landlord given within
thirty (30) days after the occurrence of such damage, shall terminate as of the
date of the occurrence of such damage.  In such case, Tenant shall pay the rent
apportioned to the date of such termination and Landlord may enter upon and
repossess the Premises without

 

19

--------------------------------------------------------------------------------


 

further notice, provided such entry and repossession shall not operate to
exclude Tenant or Tenant’s employees or agents from recovering and removing its
personal property, furniture, fixtures or equipment from the Premises.  If this
Lease is not terminated, Landlord, subject to reasonable delays for insurance
adjustments and to delays caused by matters beyond Landlord’s reasonable
control, will use commercially reasonable efforts to repair within ninety (90)
days whatever portion, if any, of the Premises or of the Building serving the
Premises which may have been damaged and Landlord may enter and possess the
Premises for that purpose; while the Tenant is deprived of the Premises, the
Fixed Rent shall be suspended in proportion to the number of square feet of the
Premises rendered untenantable.  If the Premises or the Building shall be
damaged so that such damage does not render the Premises or any portion thereof
unfit for occupancy, Landlord will use commercially reasonable efforts to repair
within ninety (90) days whatever portion, if any, of the Premises or of the
Building serving the Premises which may have been damaged and Tenant will
continue in possession and rent will not be apportioned or suspended. 
Notwithstanding any other provisions of this Article 11, (a) if any damage is
directly caused by or directly results from the gross negligence of Tenant,
those claiming under Tenant, or their employees or invitees, respectively, rent
shall not be suspended or apportioned and Tenant shall pay, as additional rent
upon demand, the cost of any repairs, made or to be made, of such damage and of
any restorations, made or to be made, as a result of such damage, (b) Landlord
shall have no duty to repair or replace any personal property, or any of
Tenant’s fixtures or equipment or any alterations, improvements or decorations
made by Tenant, or any Direct Tenant Work, and (c) Landlord and Tenant shall
have the right to terminate this Lease upon giving written notice to the other
at any time within thirty (30) days after the date of the damage if the Premises
is damaged by fire or other casualty precluding Tenant from occupying twenty
five percent (25%) or more of the Premises occupied by Tenant at the time of the
fire or other casualty during the last six (6) months of the Term, unless
Tenant, having the right to renew the Term pursuant to an express provision
contained in this Lease, has effectively extended the Term for a term in excess
of one (1) year following the occurrence of the fire or other casualty.

 

12.          Landlord’s Right to Enter.

 

Upon twenty-four (24) hours prior written notice, Tenant will permit Landlord,
Landlord’s agents or employees or any other person or persons authorized in
writing by Landlord:

 

(a)           to inspect the Premises at any time,

 

(b)           to enter the Premises, with a Tenant representative present, if
Landlord shall so elect for making alterations, improvements or repairs to the
Building or for any purpose in connection with the operation or maintenance of
the Building, and

 

(c)           to enter and exhibit the Premises to be let, with a Tenant
representative present, during the last twelve (12) months of the Term.

 

No such entry shall be treated as a deprivation or interference with Tenant’s
use and possession of the Premises.

 

20

--------------------------------------------------------------------------------


 

13.          Insurance.

 

(a)           Intentionally deleted.

 

(b)           Tenant shall maintain throughout the Term, at Tenant’s expense:

 

(i)            Commercial General Liability Insurance with coverage limits of
not less than $1,000,000 combined single limit for bodily injury, personal
injury, death and property damage per occurrence and per location aggregate
insuring tenant and naming Landlord, its general partner, lender(s), the asset
manager and the property manager (the names of which shall be provided by
Landlord to Tenant and may be changed by Landlord from time to time), as
additional insureds insuring against any and all liability of the insureds with
respect to the Premises or arising out of or related to any occurrences within
the Premises, Tenant’s use or occupancy of the Premises, the condition of the
Premises, the acts or omissions of Tenant and its agents, employees, contractors
in the Premises and elsewhere in the Building, the installation, construction
and/or maintenance of the Tenant Improvements or other alterations or
improvements by Tenant;

 

(ii)           Workers’ Compensation coverages required by law, together with
Employers’ Liability coverage with a limit of not less than $500,000;

 

(iii)          Property Insurance written on an ISO special causes of loss or
similar form, covering the Tenant Improvements, all Tenant-owned equipment, and
contents in an amount of not less than the 100% replacement cost without
co-insurance;

 

(iv)          Intentionally deleted;

 

(v)           Intentionally deleted;

 

(vi)          Automobile Liability Insurance including coverage for Hired Car
and Non-Owned automobile liability with coverage limits of not less than
$1,000,000 combined single limit for bodily injury and property damage; and

 

(vii)         Umbrella Liability Insurance with coverage for the full limit
carried by the Tenant but not less than $5,000,000 covering over the Commercial
General Liability, Automobile Liability and Employers’ Liability limits outlined
above.

 

(c)           Landlord, Landlord’s property manager, Landlord’s asset manager
and Landlord’s mortgagees, shall be named as additional insured on a primary and
non-contributory basis as respects General Liability, Automobile Liability and
Employers’ Liability outlined above.  If Tenant purchases higher limits than the
limits required under this Article 13, then the additional insured shall be
included to the full limit purchased.

 

(d)           All insurance policies shall be issued by insurance carriers
having an A.M. Best rating of A- VIII and licensed to do business in the state
where the Building is located.

 

(e)           Landlord shall maintain throughout the Term so-called all-risk or
fire and extended coverage insurance upon the Building.  The cost of the
premiums for such insurance and of any endorsements thereto shall be deemed, for
purposes of Article 4 of this Lease, to be part of the costs of operating and
maintaining the Property.  Landlord shall have

 

21

--------------------------------------------------------------------------------


 

the right, at its sole discretion to maintain other insurance as a reasonably
prudent landlord would obtain for similar property.

 

(f)            Intentionally deleted.

 

14.          Repairs and Condition of Premises.

 

At the expiration or other termination of this Lease, Tenant shall leave the
Premises, and during the Term will keep the same, in good order and condition,
ordinary wear and tear, damage by fire or other casualty (which fire or other
casualty has not occurred directly as a result of the gross negligence of Tenant
or those claiming under Tenant or their employees or invitees respectively) and
repairs to be performed by Landlord under Article 16(a)(v) of this Lease alone
excepted; for that purpose and, except as stated in this Lease, Tenant will make
all necessary repairs to the interior of the Premises, except for Base Building
Improvements or any structural components of the Building.  Tenant will use
every reasonable precaution against fire and will give Landlord prompt notice of
any damage to or accident upon the Premises.  Tenant will also at all times,
subject to Article 16(a)(iv) of this Lease, remove all dirt, rubbish, waste and
refuse from the Premises and at the expiration or sooner termination of the Term
will also have had removed all its property therefrom, to the end that Landlord
may again have and repossess the Premises.  Any of Tenant’s property remaining
on the Premises on the date of the expiration or termination of the Term shall
be deemed abandoned by Tenant and may be removed and disposed of in such manner
as Landlord may, at its sole discretion, determine, and Tenant shall reimburse
Landlord, upon demand, for the cost of such removal and disposal, plus ten
percent (10%) for overhead.

 

15.          Compliance with Law.

 

Throughout the Term of this Lease, but subject to any express provisions of this
Lease to the contrary, Tenant shall comply promptly with all laws and
ordinances, including, without limitation, the ADA, and all notices,
requirements, orders, regulations and recommendations (whatever the nature
thereof may be) of any and all the federal, state, county or municipal
authorities or of the Board of Fire Underwriters or any insurance organizations,
associations or companies, with respect to the Premises and any property
appurtenant thereto and Tenant’s use thereof; Tenant also agrees that it shall
not knowingly do or commit any act or thing, or suffer to be done or committed
any act or thing anywhere on the Property contrary to any of the laws,
ordinances, notices, requirements, orders, regulations and recommendations
hereinabove referred to in this Article.  During the Term, Landlord shall, at
its sole cost and expense and using its commercially reasonable efforts, ensure
the continued compliance of the Premises and the Building with all local, state
and federal codes and laws, now or hereafter existing, the observance of which
are necessary for Tenant’s continued use and occupancy of the Premises as
general office space.

 

16.          Services.

 

(a)           Landlord agrees that it shall:

 

22

--------------------------------------------------------------------------------


 

(i)            HVAC.  Furnish heat, ventilation and air conditioning to the
Premises, twenty-four (24) hours per day, three hundred sixty-five (365) days
per year; year-round heating, ventilating, and air conditioning providing
reasonably comfortable conditions (no warmer than 74ºF (within reasonable
tolerances) in summer months, at no higher than 50% humidity, and at no less
than 72°F (within reasonable tolerances) in winter months), provided that in any
given room or area of Tenant’s demised premises, the occupancy does not exceed
one person for each 150 square feet, and total electric load does not exceed 5
watts per sq. ft. for all purposes, including lighting and power; Landlord shall
not be responsible for the failure of the air conditioning system to meet the
foregoing design performance specifications if such failure results from excess
occupancy of the Premises or if Tenant installs and operates machines and
appliances, the installed electrical load of which, when combined with the load
of all lighting fixtures, exceeds 5 watts per sq. ft.; if the Premises are used
in a manner exceeding the aforementioned occupancy and electric load criteria,
Tenant shall pay to Landlord, promptly upon billing, Landlord’s costs of
supplying air conditioning resulting from such excess, at such rates as Landlord
shall reasonably establish therefor; if due to use of the Premises in a manner
exceeding the aforementioned occupancy and electrical load criteria, or due to
rearrangement of partitioning after the initial preparation of the Premises,
interference with normal operation of the heating, ventilating or air
conditioning in the Premises results, necessitating changes in the system
servicing the Premises, such changes may be made by Landlord upon request by
Tenant at Tenant’s sole cost and expense, subject to the provisions of section
(b) of this Article 16.  Tenant agrees at all times to cooperate fully with
Landlord and to abide by all of the regulations and requirements which Landlord
may prescribe for the proper functioning and protection of the said heating,
ventilating and air conditioning system; the foregoing heating, ventilating and
air conditioning services shall be subject to any statute, ordinance, rule,
regulation, resolution or recommendation for energy conservation which may be
promulgated by any governmental agency or organization and which Landlord in
good faith may elect to abide by or shall be required to abide by. 
Notwithstanding the foregoing or anything to the contrary contained herein,
Tenant shall be solely responsible at its sole cost and expense, for the
maintenance and repair of any supplemental heat, ventilation and air
conditioning unit in the Premises whether installed by Tenant or in the Premises
on the Commencement Date.  Supplemental HVAC will be limited to any HVAC
equipment for Tenant’s data center, currently located on the third floor of the
Building and for the first-floor room of the Building in which the UPS batteries
are housed;

 

(ii)           Elevators.  Provide two (2) passenger elevators to service the
Premises twenty-four (24) hours per day, three hundred sixty-five (365) days per
year;

 

(iii)          Access.  Furnish to Tenant’s employees and agents access to the
Premises at all times, subject to compliance with such security measures as
shall be in effect for the Building;

 

(iv)          Janitorial.  Provide to the Premises janitorial service in
accordance with the schedule annexed hereto as Exhibit “G”; any and all
additional or specialized janitorial service desired by Tenant, beyond those
services listed on Exhibit “G,” including but not limited to janitorial service
for Tenant’s cafeteria, shall be contracted for by Tenant directly with
Landlord’s janitorial agent and the cost and payment thereof shall be and remain
the sole responsibility of Tenant; no trash removal services will be provided by
Landlord

 

23

--------------------------------------------------------------------------------


 

for the removal of trash or refuse from the cafeteria or other trash or refuse
of a character or quantity not customary for normal office users, unless Tenant
shall first agree to the payment of Landlord’s cost thereof;

 

(v)           Repairs.  Make all structural repairs to the Building, all repairs
which may be needed to the mechanical, HVAC, electrical and plumbing systems in
and servicing the Premises (excluding repairs to any non-building standard
fixtures, supplemental HVAC units and equipment of Tenant, and/or other
improvements installed or made by or at the request of Tenant all of which must
be repaired and maintained by the Tenant), and all repairs to exterior windows
and glass (including caulking and weatherstripping); in the event that any
repair is required by reason of the negligence or willful misconduct of Tenant
or its agents, employees, invitees, express or implied, Landlord may make such
repair and the cost thereof, plus ten percent (10%) of such cost for Landlord’s
overhead, shall be paid by Tenant to Landlord within thirty (30) days after
written demand, unless Landlord shall have actually recovered or has the right
to recover such cost through insurance proceeds;

 

(vi)          Water.  Provide hot and cold water, for drinking, lavatory, toilet
and ordinary cleaning purposes, at each floor;

 

(vii)         Public Areas.  Keep and maintain the public areas (including
exterior landscaping) and facilities of the Building clean and in good working
order and condition, and the sidewalks and parking areas adjoining the Building
in good repair and free from accumulations of snow and ice;

 

(viii)        Electricity.  Provide transmission facilities to the Premises as
reasonably required by Tenant but in no event exceeding 5 watts per square foot
of rentable area for the use of Tenant in the Premises; Tenant agrees to become
an individually metered customer of the public utility selected by Landlord to
provide electricity to the Building, and to pay for electric service to the
Premises directly to such public utility; Landlord shall not be liable in any
way to Tenant for failure or defect in the supply or character of electric
energy furnished to the Premises or to the Building by reason of any
requirement, act or omission of the public utility serving the Building with
electricity or for any other reason whatsoever not attributable to Landlord;
Tenant shall pay directly to the public utility company the amount of such bill;
Landlord shall furnish and install all replacement tubes, lamps, bulbs and
ballasts required in the Premises, at Tenant’s expense; Tenant’s use of electric
energy in the Premises shall not at any time exceed the capacity of any of the
electrical conductors and equipment in or otherwise serving the Premises;

 

(ix)          Signage.  Tenant shall have the right, with Landlord’s prior
approval (which shall not be unreasonably withheld, delayed or conditioned), to
install signs within the Building, provided that they are not visible from
outside of the Building.  Tenant shall have the exclusive right to have its name
on the Building’s monument sign, backlit or otherwise illuminated, subject to
applicable ordinances and covenants and Landlord’s approval of any proposed
signage, for so long as Landlord has not recaptured any portion of the Premises
pursuant to Section 39 below and following such recapture event Tenant’s use of
the monument sign shall not be more than Tenant’s proportionate share of the
area of the monument sign.  Landlord stipulates that the signage depicted in
Exhibit “N”, attached hereto, is approved in accordance with the requirements of
this provision.

 

24

--------------------------------------------------------------------------------


 

(x)           Heat Pumps.  During each year of the Term, Landlord shall have the
Building HVAC system evaluated by an independent, reputable third party HVAC
contractor selected by Landlord and reasonably acceptable to Tenant and replace,
at its sole cost, any heat pump units that are deemed no longer serviceable.  In
addition, Landlord will, at all times, store four new heat pump units (two (2) —
3 ton units and two (2) — 4 ton units) exclusively for the Building so that they
can be installed within twenty-four (24) hours and during off-hours.

 

(b)           Special Equipment.  Other than installed by Landlord as components
of the Tenant Improvements, Tenant shall not install any equipment of any kind
or nature whatsoever which would or might necessitate any changes, replacements
or additions to any of the heating, ventilating, air conditioning, electric,
sanitary, elevator or other systems serving the Premises or any other portion of
the Building; or to any of the services required of Landlord under this Lease,
without the prior written consent of the Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed.  In the event that such consent
is granted, such replacements, changes or additions shall be paid for by
Tenant.  At the expiration or earlier termination of the Term, Tenant shall pay
to Landlord Landlord’s cost of restoring such systems (other than those
installed by Landlord as components of the Tenant Improvements) to their
condition prior to such replacements, changes or additions.

 

(c)           Interruption of Service.  In case of accident, strikes, inability
to obtain supplies, breakdowns, repairs, renewals or improvements to the
Building or replacement of machinery therein, the operation of any of the
elevators or other machinery or apparatus may be changed or suspended.  As to
heat, ventilation, air conditioning, cleaning service, electricity and elevator
service, and any other services required to be provided by Landlord, Landlord
shall not be responsible or liable in any way for any failure, interruption or
inadequacy in the quantity or quality of the same where directly caused by war,
civil commotion, governmental restrictions, prohibitions or other regulations,
strikes, labor disturbances, inability to obtain adequate supplies or materials,
casualties, repairs, replacements, or causes beyond Landlord’s reasonable
control, but only so long as Landlord notifies Tenant within two (2) business
days of such occurrence and Landlord uses commercially reasonable efforts to
mitigate any such failure, interruption or inadequacy.  Notwithstanding the
foregoing, however, if a cessation of the elevator or other mechanical
apparatus, electric, heating, ventilation or air conditioning service occurs
which (i) materially impairs the ability of Tenant to access or utilize all or a
substantial portion of the Premises due to such condition, (ii) was caused by,
or continues due to, the negligence or willful misconduct of Landlord or
Landlord’s agents or employees, and (iii) which continues for more than three
(3) business days, then Fixed Rent shall abate beginning on the fourth (4th)
business day until service is fully restored.

 

17.          Notice of Breakage, Fire, Theft.

 

Tenant shall give to Landlord prompt written notice, but in no event later than
forty-eight (48) hours after actual knowledge of the occurrence in question, of
any

 

(a)           accident or breakage or defects in the window glass, wires,
plumbing or heating ventilating or cooling apparatus, elevators or other
apparatus, walls or ceiling tiles,

 

(b)           fire or other casualty, or

 

25

--------------------------------------------------------------------------------


 

(c)           theft.

 

18.          (Intentionally Deleted).

 

19.          Mechanics’ and Other Liens.

 

(a)           Tenant covenants that it shall not (and has no authority to)
create or allow any encumbrance against the Premises, the Property, the Building
or any part of any of them or Landlord’s interest therein.

 

(b)           Tenant covenants that it shall not suffer or permit to be created,
or to remain, any lien or claim thereof (arising out of any work done or
services, material, equipment or supplies furnished for or at the request of
Tenant or by or for any contractor or subcontractor of Tenant, but not to the
extent resulting from the acts or omissions of Landlord or Landlord’s agents or
employees) which is or may become a lien upon the Premises, the Property, the
Building or any part of any of them or the income therefrom or any fixture,
equipment or similar property therein.

 

(c)           If any lien or claim shall be filed, Tenant, within thirty (30)
days after the filing thereof, shall cause the same to be discharged of record
by payment, deposit, bond or otherwise.  If Tenant shall fail to cause such lien
or claim to be discharged and removed from record within that period, then,
without obligation to investigate the validity thereof and in addition to any
other right or remedy Landlord may have, Landlord may, but shall not be
obligated to, contest the lien or claim or discharge it by payment, deposit,
bond or otherwise; and Landlord shall be entitled, if Landlord so decides, to
compel the prosecution of an action for the foreclosure of such lien by the
lienor and to pay the amount of the judgment in favor of the lienor with
interest and costs.  Any amounts so paid by Landlord and all costs and expenses,
including attorneys’ fees, incurred by Landlord in connection therewith,
together with interest at the Lease Interest Rate from the respective dates of
Landlord’s making of the payment or incurring of the cost or expense, shall
constitute additional rent payable by Tenant under this Lease and shall be paid
by Tenant to Landlord within thirty (30) days after specifically detailed demand
therefor.

 

(d)           Notwithstanding anything to the contrary in this Lease or in any
other writing signed by Landlord, neither this Lease nor any other writing
signed by Landlord shall be construed as evidencing, indicating, or causing an
appearance that any erection, construction, alteration or repair to be done, or
caused to be done, by Tenant is or was in fact for the immediate use and benefit
of Landlord.  Further, notwithstanding anything contained herein to the
contrary, nothing contained in or contemplated by this Lease shall be deemed or
construed in any way to constitute the consent or request on the part of
Landlord for the performance of any work or services or the furnishing of any
materials for which any lien could be filed against the Premises or the Building
or the Property or any part of any of them, nor as giving Tenant any right,
power, or authority to contract for or permit the performance of any work or
services or the furnishing of any materials for which any lien could be filed
against the Premises, the Building, the Property or any part of any of them.

 

(e)           Promptly after the completion of any work or the delivery of any
material to the Premises by any contractor, subcontractor or materialman engaged
by Tenant,

 

26

--------------------------------------------------------------------------------


 

Tenant shall deliver to the Landlord partial and/or final releases of liens
(whichever shall be applicable) from each such contractor, subcontractor or
materialman for work that has been performed and paid for to date and, upon
completion of any project, an affidavit from its contractor that it and all
subcontractors and materialmen hired by it have been paid for all work done with
respect to the project.  With respect to any project that is bonded, prior to
the commencement of any work Tenant shall also provide Landlord with a copy of a
Waiver of Liens from its contractor which has been filed with the Prothonotary
of Chester County, Pennsylvania.

 

20.          Force Majeure.  If either party shall be delayed or hindered in or
prevented from the performance of any act required by this Lease by reason of
strikes, lockouts, labor troubles, inability to procure material, failure of
power, restrictive governmental laws or regulations, inclement weather, riots,
insurrection, war or other reason of a like nature not the fault of the party
delayed in performing work or doing as required under this Lease, the period for
the performance of such act shall be extended for a period equivalent to the
period of such delay.  Notwithstanding the foregoing, the provisions of this
Article shall at no time operate to excuse Tenant from any obligations for
payment of rent or additional rent.  To invoke a Force Majeure event, the
invoking party must deliver to the other party written notice of its invocation
not later than ten (10) days immediately following the occurrence of the event
giving rise thereto or lose such right to invoke Force Majeure.

 

21.          Defaults By Tenant - Remedies.

 

If any of the following shall occur:

 

(a)           Tenant does not pay in full when due any and all installments of
rent (whether Fixed Rent or additional rent) or any other charge or payment
whether or not herein included as rent after five (5) days written notice,
provided that such notice shall not be required more than two (2) times in any
twelve (12) month period;

 

(b)           Tenant violates or fails to perform or comply with any
non-monetary covenant, agreement or condition herein contained, and such
violation or failure continues for thirty (30) days after notice thereof by
Landlord to Tenant; provided however that if such failure is not reasonably
susceptible of cure within such thirty (30) day period and provided Tenant is
diligently pursuing the remedies necessary to cure such failure during the
thirty (30) day period, Tenant shall have such additional time as is reasonably
necessary to cure such failure;

 

(c)           Intentionally deleted; or

 

(d)           An involuntary case under the federal bankruptcy law as now or
hereafter constituted is commenced against Tenant or any guarantor or surety of
Tenant’s obligations under this Lease (“Guarantor”), or under any other
applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law, or there is filed against Tenant or a Guarantor a petition seeking
the appointment of a receiver, liquidator or assignee, custodian, trustee,
sequestrator (or similar official) of Tenant or a Guarantor of any substantial
part of Tenant’s or a Guarantor’s property, or seeking the winding-up or
liquidation of Tenant’s or a Guarantor’s affairs and such involuntary case or
petition is not dismissed within sixty (60) days

 

27

--------------------------------------------------------------------------------


 

after the filing thereof, of if Tenant or a Guarantor commences a voluntary case
or institutes proceedings to be adjudicated as bankrupt or insolvent or consents
to the entry of an order for relief under the federal bankruptcy laws as now or
hereafter constituted, or any other applicable federal or state bankruptcy or
insolvency or other similar law, or consents to the appointment of or taking
possession by a receiver or liquidator or assignee, trustee, custodian,
sequestrator (or other similar official) of Tenant or a Guarantor of any
substantial part of Tenant’s or a Guarantor’s property, or if Tenant or any
Guarantor makes any assignment for the benefit of creditors or admits in writing
its inability to pay its debts generally as they become due or fails to
generally pay its debts as they become due or if Tenant is levied upon and is
about to be sold out upon the Premises by any sheriff, marshall or constable or
Tenant or its stockholders or Board of Directors or any committee thereof takes
any action in contemplation, preparation or furtherance of or for any of the
foregoing, or, if Tenant or any Guarantor is a corporation and is dissolved or
liquidated,

 

Then, and in any such event, at the sole option of Landlord,

 

(i)            Intentionally omitted.

 

(ii)           Landlord may terminate this Lease by written notice to Tenant. 
If Landlord elects to terminate this Lease, Landlord, in addition to Landlord’s
other remedies, may recover from Tenant a judgment for damages equal to the sum
of the following:

 

(A)          the unpaid rent and other sums which became due up to the time of
such termination plus interest from the dates such rent and other sums were due
to the date of the judgment at the Lease Interest Rate; plus

 

(B)          the present value at the time of judgment of the amount by which
the unpaid rent and other sums which would have become due (had this Lease not
been terminated) after termination until the date of the judgment exceeds the
amount of loss of such rental and other sums Tenant proves could have been
reasonably avoided; plus

 

(C)          the amount (as discounted at the rate of six percent (6%) per
annum) by which the unpaid rent and other sums which would have become due (had
this Lease not been terminated) for the balance of the term after the date of
judgment exceeds the amount of loss of such rental and other sums that Tenant
proves could have been reasonably avoided; plus

 

(D)          any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course would be likely to result
therefrom including, without limitation, the cost of repairing the Premises and
reasonable attorneys fees; plus

 

(E)           at Landlord’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted by applicable law.

 

As used in the foregoing clause (B), the “present value at the time of judgment”
shall be computed by adding to the rent past due or which would have become due

 

28

--------------------------------------------------------------------------------


 

interest at the Lease Interest Rate from the dates such rent was or would have
become due to the date of the judgment; and/or

 

(iii)          Landlord may terminate Tenant’s right of possession and may
reenter and repossess the Premises by legal proceedings, without terminating
this Lease.  After reentry or retaking or recovering of the Premises, whether by
termination of this Lease or not, Landlord agrees to mitigate its damages
hereunder and may, but shall be under no obligation to, make such alterations
and repairs, as Landlord may deem then necessary or advisable and shall use
commercially reasonable efforts to relet the Premises or any part or parts
thereof (but shall be under no obligation to let the Premises before letting
other premises owned by Landlord), either in Landlord’s name or otherwise, for a
term or terms which may at Landlord’s option be less than or exceed the period
which otherwise would have constituted the balance of the Term of this Lease and
at such rent or rents and upon such other terms and conditions as in Landlord’s
sole discretion may seem advisable and to such person or persons as may in
Landlord’s sole discretion seem best; and whether or not the Premises are relet,
Tenant shall be liable for any loss, for such period as is or would have been
the balance of the term of this Lease, of rent and all other sums payable under
this Lease, plus the reasonable and actual costs and expenses of reletting and
of redecorating, remodeling or making repairs and alterations to the Premises
necessary for reletting, the amount of such liability to be computed monthly and
to be paid by Tenant to Landlord from time to time upon demand.  Landlord shall
in no event be liable for, nor shall any damages or other sums to be paid by
Tenant to Landlord be reduced by, failure to relet the Premises or failure to
collect the rent or other sums from any reletting.  Tenant shall not be entitled
to any rents or other sums received by Landlord in excess of those provided for
in this Lease.  Tenant agrees that Landlord may file suit to recover any rent
and other sums falling due under the terms of this Article from time to time and
that no suit or recovery of any amount due hereunder to Landlord shall be any
defense to any subsequent action brought for any other amount due hereunder to
Landlord.  Tenant, for Tenant and Tenant’s successors and assigns, after
Landlord’s delivery to Tenant of notice of default and the passing of any
applicable cure periods, hereby irrevocably constitutes and appoints Landlord,
Tenant’s and their agent to collect the rents due or to become due under all
subleases of the Premises or any parts thereof and Landlord shall apply such
rents to Tenant’s unpaid rental obligations under this Lease.  Notwithstanding
any reletting without termination, Landlord may at any time thereafter elect to
terminate this Lease for Tenant’s previous uncured breach.

 

Whenever Landlord shall have the right to reenter the Premises under this Lease,
it shall have the right to remove all persons and property from the Premises and
either treat such property as abandoned or at Landlord’s option store it in a
public warehouse or elsewhere at the cost of and for the account of Tenant, all
without service of notice or resort to legal process and without being deemed
guilty of trespass, or becoming liable for any loss or damage which may be
occasioned thereby.

 

Tenant waives the right to any notice to remove as may be specified in the
Landlord and Tenant Act of Pennsylvania, Act of April 6, 1951, as amended, or
any similar or successor provision of law.

 

For the purposes of computing “the whole balance of rent and all other sums
payable hereunder for the entire balance of the term of this Lease,” “the unpaid
rent and

 

29

--------------------------------------------------------------------------------


 

other sums which would have become due (had this Lease not been terminated)
after termination until the date of the judgment” and “the unpaid rent and other
sums which would have become due (had this Lease not been terminated) for the
balance of the term after the date of judgment,” as such quoted or any similar
phrases are used in this Article 21, the amounts of additional rents which would
have been due per year under this Lease shall be such amounts as Landlord shall
reasonably estimate to be the per annum rates of additional rent for the
calendar year during which this Lease was terminated or during which rent was
accelerated, increasing annually on the first day of each calendar year
thereafter at the rate of five percent (5%) per annum.

 

The parties recognize that no adequate remedy at law may exist for a breach of
Articles 6, 7 and 10 hereof.  Accordingly, Landlord may seek specific
performance of any provision of Articles 6, 7 and 10 hereof.  Neither such right
nor its exercise shall limit any other remedies which Landlord may have against
Tenant for a breach of such Articles, including, without limitation, all
remedies available under this Article 21.  The reference herein to specific
performance in connection with Articles 6, 7 and 10 shall not preclude the
availability of specific performance, in any appropriate case, for the breach or
threatened breach of any other provision of this Lease.

 

In addition to other remedies available to Landlord herein, Landlord may (but
shall not be obligated to do so), cure any uncured default after applicable
notice and cure periods on behalf of Tenant, and Tenant shall reimburse Landlord
upon demand for all reasonable costs incurred by Landlord in curing such
default, including, without limitation, reasonable attorneys’ fees and other
legal expenses, together with interest thereon at the Lease Interest Rate, which
costs and interest thereon shall be deemed additional rent hereunder.

 

Also in addition to, and not in lieu of any of the foregoing rights granted to
Landlord:

 

(A)          Intentionally deleted.

 

(B)          WHEN THIS LEASE OR TENANT’S RIGHT OF POSSESSION SHALL BE TERMINATED
BY COVENANT OR CONDITION BROKEN, OR FOR ANY OTHER REASON, EITHER DURING THE TERM
OF THIS LEASE, AND ALSO WHEN AND AS SOON AS SUCH TERM SHALL HAVE EXPIRED OR BEEN
TERMINATED, TENANT HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY ATTORNEY OR
ANY COURT OF RECORD AS ATTORNEY FOR TENANT AND ANY PERSONS CLAIMING THROUGH OR
UNDER TENANT TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT AND ALL PERSONS
CLAIMING THROUGH OR UNDER TENANT FOR THE RECOVERY BY LANDLORD OF POSSESSION OF
THE PREMISES, FOR WHICH THIS LEASE SHALL BE SUFFICIENT WARRANT, WHEREUPON, IF
LANDLORD SO DESIRES, A WRIT OF EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH,
WITHOUT ANY PRIOR WRIT OR PROCEEDINGS WHATSOEVER, AND PROVIDED THAT IF FOR ANY
REASON AFTER SUCH ACTION SHALL HAVE BEEN COMMENCED THE SAME SHALL BE DETERMINED,
CANCELED OR SUSPENDED AND POSSESSION OF THE PREMISES HEREBY DEMISED REMAIN IN OR
BE RESTORED TO TENANT OR ANY PERSON CLAIMING THROUGH OR UNDER TENANT, LANDLORD
SHALL HAVE THE RIGHT,

 

30

--------------------------------------------------------------------------------


 

UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS, FOLLOWING NOTICE AND APPLICABLE CURE
PERIODS, OR UPON ANY SUBSEQUENT TERMINATION OR EXPIRATION OF THIS LEASE OR ANY
RENEWAL OR EXTENSION HEREOF, OR OF TENANT’S RIGHT OF POSSESSION, AS HEREINBEFORE
SET FORTH, TO CONFESS JUDGMENT IN EJECTMENT AS HEREINBEFORE SET FORTH ONE OR
MORE ADDITIONAL TIMES TO RECOVER POSSESSION OF THE SAID PREMISES.

 

IN ANY ACTION OF OR FOR EJECTMENT OR OTHER SUMS, IF LANDLORD SHALL FIRST CAUSE
TO BE FILED IN SUCH ACTION AN AFFIDAVIT MADE BY IT OR SOMEONE ACTING FOR IT
SETTING FORTH THE FACTS NECESSARY TO AUTHORIZE THE ENTRY OF JUDGMENT, SUCH
AFFIDAVIT SHALL BE CONCLUSIVE EVIDENCE OF SUCH FACTS; AND IF A TRUE COPY OF THIS
LEASE (AND OF THE TRUTH OF THE COPY SUCH AFFIDAVIT SHALL BE SUFFICIENT EVIDENCE)
BE FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL AS A
WARRANT OF ATTORNEY, ANY RULE OF COURT, CUSTOM OR PRACTICE TO THE CONTRARY
NOTWITHSTANDING.  TENANT RELEASES TO LANDLORD, AND TO ANY AND ALL ATTORNEYS WHO
MA Y APPEAR FOR TENANT, ALL PROCEDURAL ERRORS IN ANY PROCEEDINGS TAKEN BY
LANDLORD, WHETHER BY VIRTUE OF THE WARRANTS OF ATTORNEY CONTAINED IN THIS LEASE
OR NOT, AND ALL LIABILITY THEREFOR.

 

As used in this Article 21, the “term” shall include the Term of this Lease and
any renewals or extensions thereof to which Tenant shall have become bound.

 

22.          Remedies Cumulative.

 

All remedies available to Landlord under this Lease and at law and in equity
shall be cumulative and concurrent.  No termination of this Lease or taking or
recovering possession of the Premises shall deprive Landlord of any remedies or
actions against Tenant for rent, for charges or for damages for the breach of
any covenant or condition herein contained, nor shall the bringing of any such
action for rent, charges or breach of covenant or condition, nor the resort to
any other remedy or right for the recovery of rent, charges or demands for such
breach be construed as a waiver or release of the right to insist upon the
forfeiture and to obtain possession.  No reentering or taking possession of the
Premises, or making of repairs, alterations or improvements thereto, or
reletting thereof, shall be construed as an election on the part of Landlord to
terminate this Lease unless written notice of such intention be given by
Landlord to Tenant.  The failure of either party to insist upon strict and/or
prompt performance of the terms, agreements, covenants and conditions of this
Lease or any of them, and/or the acceptance of such performance thereafter shall
not constitute or be construed as a waiver of that party’s right to thereafter
enforce the same strictly according to the tenor thereof in the event of a
continuing or subsequent default, each following applicable notice and cure
periods.

 

23.          Excepted from Premises.

 

In the event that Exhibit “A” or “E” shows as being within the Premises,
hallways, passageways, stairways, elevators, or other means of access to and
from the Premises or the upper and lower portions of the Building, the space
occupied by the said hallways,

 

31

--------------------------------------------------------------------------------


 

passageways, stairways, elevators and other means of access, although within the
Premises as described hereinabove, shall be taken to be excepted therefrom and
reserved to Landlord or to the other lessees of the Building and the same shall
not be considered a portion of the Premises.  All ducts, pipes, wires or other
equipment used in the operation of the Building, or any part thereof, and any
space occupied thereby, whether or not within the Premises as described
hereinabove, shall likewise be excepted and reserved from the Premises, and
Tenant shall not remove or tamper with or use the same and will permit Landlord
to enter the Premises to service, replace, remove or repair the same.

 

24.          Lease Subordinated.

 

(a)           This Lease shall be subject and subordinate at all times to the
lien of any mortgage, deed of trust, ground lease, installment sale agreement
and/or other instrument or encumbrance heretofore or hereafter placed upon any
or all of Landlord’s interest or estate in the Premises or the remainder of the
Property and of all renewals, modifications, consolidations, replacements and
extensions thereof (all of which are hereinafter referred to collectively as a
“mortgage”), all automatically and without the necessity of any further action
on the part of the Tenant to effectuate such subordination, provided that
Landlord shall cause the holder of such mortgage as of the date of this Lease to
enter into with Tenant a subordination, non-disturbance and attornment agreement
(an “SNDA”) in form and substance reasonably satisfactory to the holder of such
mortgage and Tenant within thirty (30) days following the execution of this
Lease. The form attached to this Lease as Exhibit “I” is hereby agreed to be an
acceptable form of SNDA.

 

(b)           As to any mortgage, trust deed or other security instrument which
is filed against the Property after the date of this Lease (each, together with
all replacements, renewals or extensions thereof, a “Future Mortgage”), the
subordination provided for in this Article 24 is subject to the express
condition that so long as Tenant is not in an uncured default under this Lease
beyond any applicable notice and grace period, (i) Tenant’s possession shall not
be disturbed by such mortgagee and (ii) this Lease shall not be canceled or
terminated by such mortgagee and shall continue in full force and effect upon
such foreclosure as a direct lease between Tenant and the person or entity
acquiring the interest of Landlord, upon all the terms, covenants, conditions
and agreements set forth in this Lease.  Tenant shall, at the request of a
Future Mortgage, attorn to such holder, and shall execute and deliver, upon
demand by the Landlord or the Future Mortgage, such further instrument or
instruments in form and substance reasonably satisfactory to Tenant and
evidencing such subordination and non-disturbance of the Tenant’s right, title
and interest under this Lease to the lien of the Future Mortgage.  The form
attached to this Lease as Exhibit “I” is hereby agreed to be an acceptable form
of SNDA.

 

(c)           Anything contained in the foregoing provisions of this Article to
the contrary notwithstanding, any such holder may at any time subordinate its
mortgage to the operation and effect of this Lease, without the necessity of
obtaining the Tenant’s consent thereto, by giving notice of the same in writing
to the Tenant, and thereupon this Lease shall be deemed to be prior to such
mortgage without regard to their respective dates of execution, delivery and/or
recordation, and in that event such holder shall have the same rights with
respect to this Lease as though this Lease shall have been executed, delivered
and recorded prior to the execution and delivery of such mortgage.

 

32

--------------------------------------------------------------------------------


 

25.          Condemnation.

 

(a)           If the whole or a substantial part of the Building shall be taken
or condemned for a public or quasi-public use under any statute or by right of
eminent domain or private purchase in lieu thereof by any competent authority,
Tenant shall have no claim against Landlord and shall not have any claim or
right to any portion of the amount that may be awarded as damages or paid as a
result of any such condemnation or purchase including, without limit, any right
of Tenant to damages for loss of its leasehold; all right of Tenant to damages
therefor are hereby assigned by Tenant to Landlord.  The foregoing shall not,
however, deprive Tenant of any separate award for moving expenses, business
dislocation damages or for any other award which would not reduce the award
payable to Landlord.  Upon the date the right to possession shall vest in the
condemning authority, this Lease shall automatically cease and terminate with
rent adjusted to such date and Tenant shall have no claim against Landlord for
the value of any unexpired term of this Lease.

 

(b)           In the event of any temporary eminent domain taking of the
Premises or any part thereof for temporary use, this Lease shall not be affected
in any manner, the Term shall not be reduced, and the Tenant shall continue to
pay in full the Fixed Rent, additional rent and all other sums of money and
charges in this Lease reserved and provided to be paid by Tenant and Tenant
shall be entitled to receive for itself such portion of any eminent domain award
made for such temporary use with respect to the period of the taking which is
within the Term; provided that if such temporary taking shall remain in full
force at the expiration or earlier termination of this Lease, the award shall be
apportioned between Landlord and Tenant in proportion to the respective portions
of the period of temporary taking which falls within the Term and which falls
outside the Term.

 

26.          (Intentionally Deleted).

 

27.          Notices.

 

(a)           Each notice, demand, request or other communication required or
permitted under the terms of this Lease shall be in writing and, unless and
until otherwise specified in a written notice by the party to receive it, shall
be sent to the parties at the following respective addresses:

 

If intended for Tenant prior to Commencement Date:

 

Auxilium Pharmaceuticals, Inc.

40 Valley Stream Parkway

Malvern, PA 19355

Attention:  Andrew I. Koven, Chief Administrative Officer & General Counsel

 

with a copy to:

 

Tracy L. Steele, Esq.

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA  19103

 

33

--------------------------------------------------------------------------------


 

If intended for Tenant after Commencement Date:

 

Auxilium Pharmaceuticals, Inc.

640 Lee Road

Wayne, PA  19087

Attention:  Andrew I. Koven, Chief Administrative Officer & General Counsel

 

with a copy to:

 

Tracy L. Steele, Esq.

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA  19103

 

If intended for Landlord:

 

Chesterbrook Partners, LP

955 Chesterbrook Boulevard, Suite 120

Wayne, PA  19087-5615

Attention:  Property Manager

 

with a copy to:

 

Chesterbrook Partners, LP

One Pitcairn Place

165 Township Line Road

Jenkintown, PA  19046

Attention:  Director of Property Management

 

with a copy to:

 

Saul Ewing LLP

1200 Liberty Ridge Drive, Suite 200

Wayne, PA  19087

Attention:  Michael S. Burg, Esquire

 

Notices may be given on behalf of any party by its legal counsel.

 

(b)           Each such notice, demand, request or other communication shall be
deemed to have been properly given for all purposes if (i) hand delivered, or
(ii) mailed by registered or certified mail of the United States Postal Service,
return receipt requested, postage prepaid, or (iii) delivered to a nationally
recognized overnight courier service for next business day (or sooner) delivery,
or

 

(c)           Each such notice, demand, request or other communication shall be
deemed to have been received by its addressee, and to have been effectively
given, upon the earlier of (i) actual delivery, (ii) refusal of acceptance at
the proper address, or (iii) three (3) business days after deposit thereof at
any main or branch United States post office, if sent, in accordance with clause
(ii) of subsection (b) of this Article and (iv) one (1) business day after
delivery to the courier, if sent pursuant to clause (iii) of subsection (b) of
this Article.

 

34

--------------------------------------------------------------------------------


 

28.          Definition of “the Landlord”.

 

The word “Landlord” is used herein to include the Landlord named above and any
subsequent owner of such Landlord’s interest in the Building in which the
Premises are located, as well as their respective heirs, personal
representatives, successors and assigns, each of whom shall have the same
rights, remedies, powers, authorities and privileges as it would have had had it
originally signed this Lease as Landlord, including the right to proceed in its
own name to enter judgment by confession or otherwise, but any such person,
whether or not named herein, shall have no continued liability hereunder after
it ceases to hold such interest.  Neither Landlord nor any principal of or
partner in Landlord, whether disclosed or undisclosed, shall be under any
personal liability with respect to any of the provisions of this Lease and if
Landlord shall default in the performance of Landlord’s obligations under this
Lease or otherwise, Tenant shall look solely to the equity of Landlord in its
interest in the Property for the satisfaction of Tenant’s remedies.  It is
expressly understood and agreed that Landlord’s liability under the terms,
covenants, conditions, warranties and obligations of this Lease shall in no
event exceed the loss of Landlord’s equity in its interest in the Property.

 

29.          Definition of “the Tenant”.

 

As used herein, the term “Tenant” shall be deemed to refer to each and every
entity hereinabove named as tenant and to such entities’ respective successors
and assigns, each of whom shall have the same obligations, liabilities, rights
and privileges as it would have possessed had it originally executed this Lease
as the Tenant.  However, no such rights, privileges or powers shall inure to the
benefit of any assignee of the Tenant, immediate or remote, unless (a) pursuant
to a Permitted Transfer, (b) the assignment to such assignee has been approved
in writing by Landlord if required by the provisions of this Lease and such
assignee shall have executed and delivered to Landlord the written documents
that may be required by Landlord referred to hereinbefore or (c) Landlord has
consented to a sale of all the assets of Tenant or Tenant is otherwise acquired.

 

30.          Estoppel Certificate; Mortgagee Lease Comments.

 

Tenant shall from time to time, within ten (10) business days after Landlord
shall have requested the same of Tenant, execute, enseal, acknowledge and
deliver to Landlord a written instrument in recordable form.

 

(a)           certifying

 

(i)            that this Lease is in full force and effect and has not been
modified, supplemented or amended in any way (or, if there have been
modifications, supplements or amendments thereto, that it is in full force and
effect as modified, supplemented or amended and stating such modifications,
supplements and amendments) and that the Lease (as modified, supplemented or
amended, as aforesaid) represents the entire agreement among Landlord and Tenant
as to the Premises and the leasehold;

 

(ii)           the dates to which the Fixed Rent, additional rent and other
charges arising under this Lease have been paid, if any;

 

35

--------------------------------------------------------------------------------


 

(iii)          the amount of any prepaid rents or credits due to Tenant, if any;
and

 

(iv)          if applicable, that Tenant has accepted the possession of the
Premises and has entered into occupancy of the Premises and the date on which
the Term shall have commenced and the corresponding expiration date;

 

(b)           stating whether or not to the knowledge of the signer of such
certificate, without independent investigation or inquiry or personal liability,
all material conditions under the Lease to be performed by Landlord prior
thereto have been satisfied and whether or not Landlord is then in default
following applicable notice and cure periods in the performance of any covenant,
agreement or condition contained in this Lease and specifying, if any, each such
unsatisfied condition and each such default of which the signer may have
knowledge; and

 

(c)           stating any other fact or certifying any other condition
customarily and reasonably requested by a landlord or requested by any mortgagee
or prospective mortgagee or purchaser of the Property or of any interest
therein.  It is intended that any statement delivered pursuant to the provisions
of this Article be relied upon by any such purchaser or mortgagee.

 

 

31.          Severability.

 

No determination or adjudication by any court, governmental or administrative
body or agency or otherwise that any provision of this Lease or of any amendment
hereto or modification hereof is invalid or unenforceable in any instance shall
affect the validity or the enforceability

 

(a)           of any other provision of this Lease, of such amendment or
modification, or any other such amendment or modification, or

 

(b)           of such provision in any other instance or circumstance which is
not within the jurisdiction of such court, body or agency or controlled by its
said determination or adjudication.  Each and every provision hereof and of each
such amendment or modification shall be and remain valid and enforceable to the
fullest extent allowed by law, and shall be construed wherever possible as being
consistent with applicable law.

 

32.          Miscellaneous.

 

(a)           The Building may be designated and known by any name Landlord may
choose and such name may be changed from time to time at Landlord’s sole
discretion; provided, however, that Landlord shall not rename the Building at
any time in which Tenant leases more than fifty percent (50%) of the rentable
square footage thereof.  The titles appearing in connection with various
articles of this Lease are for convenience only.  They are not intended to
indicate all of the subject matter in the text and they are not to be used in
interpreting this Lease nor for any other purpose in the event of any
controversy.

 

(b)           the term “person” shall be deemed to mean a natural person, a
trustee, a corporation, a partnership and any other form of legal entity;

 

36

--------------------------------------------------------------------------------


 

(c)                                  all references in the singular or plural
number shall be deemed to have been made, respectively, in the plural or
singular number as well.  Each and every document or other writing which is
referred to herein as being attached hereto or is otherwise designated herein as
an exhibit hereto is hereby made a part hereof.

 

(d)                                 Tenant shall pay upon demand all of
Landlord’s costs, charges and expenses, including the fees and out-of-pocket
expenses of counsel, in enforcing Tenant’s obligations hereunder or incurred by
Landlord in any litigation, negotiation or transaction in which Tenant directly
causes Landlord without Landlord’s fault to become involved or concerned. 
Notwithstanding the foregoing, if any legal action, suit or proceeding is
commenced between Tenant and Landlord regarding their respective rights and
obligations under this Lease, the prevailing party shall be entitled to recover,
in addition to damages or other relief, costs and expenses, attorneys’ fees and
court costs (including, without limitation, expert witness fees).  As used
herein, the term “prevailing party” shall mean the party which obtains the
principal relief it has sought, whether by compromise settlement or judgment. 
If the party which commenced or instituted the action, suit or proceeding shall
dismiss or discontinue it without the concurrence of the other party, such other
party shall be deemed the prevailing party

 

(e)                                  Intentionally deleted.

 

(f)                                   No waiver of any provision of this Lease
shall be implied by any failure of Landlord to enforce any remedy allowed for
the violation of such provision, even if such violation is continued or
repeated, and no express waiver shall affect any provision other than the
one(s) specified in such waiver and only then for the time and in the manner
specifically stated.  No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Term or of
Tenant’s right of possession hereunder or after the giving of any notice shall
reinstate, continue or extend the Term or affect any notice given to Tenant
prior to the receipt of such moneys, it being agreed that after the service of
notice or the commencement of a suit or after final judgment for possession of
the Premises subject to the terms of this Lease, Landlord may receive and
collect any rent due, and the payment of said rent shall not waive or affect
said notice, suit or judgment.

 

(g)                                  It is mutually agreed by and between
Landlord and Tenant that they hereby waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other on any matter whatsoever arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant, Tenant’s use or occupancy of the
Premises or claim of injury or damage.

 

(h)                                 Tenant acknowledges and agrees that Landlord
and Landlord’s agents have made no representation, agreements, conditions,
warranties, understandings, or promises, either oral or written, other than as
expressly stated in this Lease, with respect to this Lease, the Building, the
Property, the Premises, or otherwise.

 

(i)                                     Landlord covenants that, as of the date
of this Lease, it will neither make nor permit to be made without the prior
written consent of Tenant, which consent shall not be unreasonably withheld,
delayed or conditioned, any amendment to or waiver with respect to any provision
of the leases with Landlord through which (i) Occidental Chemical Corporation,

 

37

--------------------------------------------------------------------------------


 

(ii) Trigon Technology Group, LLP and (iii) Cytel, Inc., occupy space in the
Building, with respect to any provision which could be construed to continue or
extend such tenant’s occupancy of its premises in the Building or delay such
tenant’s vacation or relocation from the Building.  Tenant shall notify Landlord
of its consent or rejection of any amendment within two (2) business days or
receipt from Landlord.  Tenant’s right of consent shall terminate with respect
to each tenant when such tenant has vacated the Building.

 

33.                               Brokers.

 

Landlord and Tenant represent and warrant to each other that they have not
employed, dealt with or negotiated with any broker or agent other than
CBRE, Inc. and Studley (the “Brokers”). Landlord agrees to pay all commissions
owed to Brokers.  Each party agrees to indemnity, defend and hold the other
party harmless from and against any and all demands, actions, loss, damage or
liability, including, without limitation, reasonable attorneys’ fees, to which
the other party may now or hereafter become subject by reason of any claim for
commission, fee or other compensation to any broker or agent not listed in this
Article as a result of the acts of the indemnifying party.\

 

34.                               Security Deposit.

 

(a)                                 Tenant, concurrently with its execution of
this Lease, shall deliver to Landlord a letter of credit meeting the
requirements of Exhibit “L” of this Lease as a Security Deposit the sum of
$456,410.49, which sum shall be retained by Landlord as security for the payment
by Tenant of the rent herein agreed to be paid and for the faithful performance
of the covenants contained in this Lease.  If at any time Tenant shall be in
uncured default following applicable notice and cure periods under any of the
provisions of this Lease, Landlord shall be entitled, at its sole discretion to
apply such Security Deposit:

 

(i)                                     to payment of:

 

(A)                               any rent for the payment of which Tenant shall
be in default as aforesaid;

 

(B)                               any expense incurred by Landlord in curing any
such default, and/or;

 

(C)                               any other sums due to Landlord in connection
with such default or the curing thereof, including, without limitation, any
damages incurred by Landlord by reason of such default; or

 

(ii)                                  to retain the same in liquidation of all
or part of the damages suffered by Landlord by reason of such uncured default
following applicable notice and cure periods.  Any portion of such deposit which
shall not be utilized for any such purpose shall be returned to Tenant upon the
expiration of this Lease and surrender of the entire Premises to Landlord.  In
the event that Landlord shall apply some or all of the security deposit toward
one or more of the items referred to in this Article 34 Tenant shall pay to
Landlord an amount equal to the sum so applied in replenishment of the security
deposit.   Such payment shall be made by Tenant within five (5) days after
Landlord’s request therefor.

 

38

--------------------------------------------------------------------------------


 

(b)                                 Provided that if at any time after the third
anniversary of the execution date of this Lease: (i) Landlord has not given
Tenant notice of a default under this Lease more than two (2) times in the
24-month period preceding, that there then exists no uncured default after
notice and opportunity to cure under this Lease; and (ii) Tenant is then
profitable per Regulation G of the Sarbanes-Oxley Act, then the Security Deposit
shall be reduced to $152,136.83, after not less than ten (10) business days
notice from Tenant to Landlord, accompanied by a certification from Tenant chief
financial officer that such requirements have been satisfied.

 

35.                               Quiet Enjoyment.

 

Tenant, upon paying the Fixed Rent, additional rent and all other charges herein
provided for and observing and keeping all covenants, agreements and conditions
of this Lease on its part to be kept, shall quietly have and enjoy the Premises
during the term of this Lease without hindrance or molestation by anyone
claiming by or through Landlord, subject, however, to the exceptions,
reservations and conditions of this Lease.

 

36.                               Rights of Mortgage Holder.

 

If the holder of a mortgage covering the Premises shall have given prior written
notice to Tenant that it is the holder of such mortgage and such notice includes
the address at which notices to such mortgagee are to be sent and a request that
Tenant include said mortgage holder as a notice recipient under this Lease, then
Tenant agrees to give to such holder notice simultaneously with any notice given
to Landlord to correct any default of Landlord as hereinabove provided and
agrees that the holder of record of such mortgage shall have the right, within
the greater of thirty (30) days thereafter or the same period of time accorded
Landlord under this Lease after receipt of said notice, to correct or remedy
such default before Tenant may take any action under this Lease by reason of
such default.

 

37.                               Whole Agreement.

 

It is expressly understood and agreed by and between all the parties hereto that
this Lease and any riders attached hereto and forming part hereof set forth all
the promises, agreements, warranties, representations and understandings between
Landlord and Tenant relative to the Premises and this leasehold, and that there
are no promises, agreements, conditions, warranties, representations or
understandings, either oral or written, between them other than as herein set
forth.  It is further understood and agreed that, except as herein otherwise
provided, no subsequent alteration, amendment, understanding or addition to this
Lease shall be binding upon Landlord or Tenant unless reduced to writing and
signed by them.

 

38.                               Financial Statements.

 

So long as Tenant is a publicly traded company, Tenant shall have no obligation
to deliver financial statements to Landlord.  If Tenant is not a publicly traded
company, Tenant shall supply then-available financial statements to Landlord
within fifteen (15) days after Landlord’s request therefor and such financial
statements shall be kept confidential by Landlord but may be disclosed by
Landlord to:  (i) only the limited extent required by law; and (ii) Landlord’s
employees and advisors (e.g. accountants, attorneys etc.) who are similarly
bound by

 

39

--------------------------------------------------------------------------------


 

such confidentiality, to the extent necessary for Landlord to exercise its
rights and fulfill its obligations under this Lease.

 

39.                               Option to Extend Term.

 

Provided that: (i) Landlord has not given Tenant notice of a default more than
two (2) times in the twenty-four (24) months immediately preceding the
Expiration Date, (ii) there then exists no uncured default by Tenant under the
Lease following applicable notice and cure periods, (iii) Tenant has not
previously assigned this Lease or sublet all of the Premises (except for a
Permitted Transfer), and (iv) Tenant remains creditworthy, as determined by
Landlord in Landlord’s reasonable discretion, Tenant shall have the right and
option (each an “Extension Option” and collectively the “Extension Options”) to
extend the Term for up to two (2) additional periods of five (5) years each,
exercisable in the following manner.  If Tenant is desirous of exercising an
Extension Option under this Article 39, Tenant shall give Landlord written
notice not less than twelve (12) months in advance of the then scheduled
Expiration Date of Tenant’s intention to extend the Term (“Tenant’s Extension
Notice”), it being agreed that time is of the essence and that the Extension
Option is personal to Tenant and is non-transferable to any transferee or other
party other than through a Permitted Transfer.  Tenant’s notice must include a
Letter of Credit meeting the requirements of this Lease which has an expiration
date not earlier than 90 days following the extended Expiration Date and shall
be irrevocable.  Promptly after receipt of Tenant’s Extension Notice, Landlord
and Tenant shall negotiate the rent for the Extension Option in good faith.  The
Extension Option shall be under the same terms and conditions as provided in
this Lease except as follows:

 

(a)                                 each Extension Option period shall begin on
the Expiration Date of the immediately preceding Term and thereafter the
Expiration Date shall be five (5) years from such date;

 

(b)                                 all references to the Term in this Lease
shall be deemed to mean the Term as extended pursuant to this Article;

 

(c)                                  after the exercise of the second Extension
Option provided herein, there shall be no further options to extend; and

 

(d)                                 the Fixed Rent payable by Tenant during the
Term of any Extension Option shall be the then market rate as reasonably
determined by Landlord and Tenant negotiating in good faith.  In the event the
parties cannot agree as to the then market rate, the parties shall agree on the
appointment of a real estate appraiser (the “Appraiser”) having the M.A.I.
designation, the cost of which shall be shared equally by Landlord and Tenant,
which Appraiser shall be knowledgeable of commercial market rents in the Chester
County, Pennsylvania market rental area, who shall make a fair market rental
determination.  The fair market rental determination will not take into account
the improvements made by Tenant in the Premises and will take into account the
extent to which the Fixed Rent is subject to an annual adjustment during the
applicable Extension Option periods and rent concessions in the market (free
rent, tenant improvement allowances, base year and any other concessions).  In
the event that the parties cannot agree within thirty (30) days on the
appointment of the Appraiser, then the matter shall be submitted to binding
arbitration pursuant to the rules for commercial arbitration of the American
Arbitration Association, at the equal administrative cost of

 

40

--------------------------------------------------------------------------------


 

Landlord and Tenant.  The decision of the Appraiser, or arbitrator, shall be
binding on the parties.

 

Notwithstanding anything to the contrary set forth above, in the event that
Tenant occupies the entire Building, Tenant may exercise its first Extension
Option for either two (2) entire floors or three (3) entire floors within the
Building.  If Tenant exercises the option for two (2) floors, the floors must be
contiguous.  In the event that Tenant elects to exercise the first Extension
Option for only two (2) floors in the Building, Tenant’s option to exercise the
second Extension Option shall be available only for the two (2) floors renewed
under the firs Extension Option.

 

40.                               Right of First Offer.

 

Provided that Landlord has not given Tenant notice of a material non-monetary
default or any monetary default more than two (2) times during the preceding the
twenty-four (24) months, that there then exists no uncured event of default by
Tenant under this Lease following applicable notice and cure periods and that
Tenant or Tenant’s affiliates lease or sublease no less than seventy-five
percent (75%) of the Building by rentable square footage, Tenant shall have the
right of first offer (the “ Right of First Offer”) commencing on and after
January 1, 2016, to lease all or a part of the approximately 10,000 rentable
square feet in the building located at 690 Lee Road more clearly shown on
Exhibit “J” attached hereto (the “Expansion Space”), for a term ending on the
final day of the Term, in accordance with the following term and conditions:

 

(a)                                 Should Landlord enter into significant
negotiations with a prospective tenant for any part of the Expansion Space on or
after January 1, 2016, Landlord shall notify Tenant thereof in writing;

 

(b)                                 Tenant shall have ten (10) business days
after Landlord’s notice to respond as to whether or not Tenant desires to lease
the Expansion Space with a layout reasonably acceptable to Tenant, upon the
terms contained in this Article.  Tenant’s notice shall be irrevocable.  If
Tenant elects not to lease the Expansion Space or fails to respond within the
ten (10) business day period, then Landlord shall be free to lease the Expansion
Space in question to said prospective tenant.

 

(c)                                  If Tenant exercises its Right of First
Offer to lease the Expansion Space, the Fixed Rent for the Expansion Space shall
be the then fair market rate as reasonably determined by Landlord and Tenant
negotiating in good faith.

 

(d)                                 Except as expressly set forth to the
contrary herein, all other terms and conditions of this Lease shall apply to the
Expansion Space, and from and after the date Tenant elects to lease the
Expansion Space, the Expansion Space shall be and shall be deemed to be a part
of the Premises.

 

(e)                                  Within thirty (30) days following receipt
of an amendment from Landlord, Tenant shall enter into an amendment to this
Lease incorporating the terms of the lease of the Expansion Space.

 

41

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary set forth above, Landlord shall have
the right to offer the Expansion Space to any prospective tenant who desires to
lease 15,000 rentable square feet or more.  In such an event, Landlord shall
notify Tenant of Landlord’s offering and shall, in such notice, identify
alternate, similar space consisting of at least 10,000 rentable square feet in a
building owned by Landlord in the Chesterbrook Corporate Center® which shall
thereafter be deemed the “Expansion Space” for purposes of Tenant’s Right of
First Offer.  Landlord’s right to offer the Expansion Space (and any subsequent
Expansion Space) to a tenant seeking at least 15,000 rentable square feet shall
be continuing and shall apply to both the original Expansion Space and any
subsequent Expansion Space created pursuant to this Article.

 

41.                               Generator.

 

During the Term of the Lease, Tenant shall be permitted to use the generator,
UPS and Liebert supplemental cooling units located on the Property as of the
date of this Lease.   Tenant, at its sole cost, shall be responsible for the
maintenance, repair and replacement of the Equipment.  Tenant shall obtain
maintenance contracts for the Equipment from a provider and in a form and
substance approved by Landlord.

 

42.                               Default By Landlord.

 

The failure by Landlord to observe or perform any of the covenants, conditions,
or provisions of this Lease to be observed or performed by Landlord, where such
failure shall continue for a period of thirty (30) days after written notice
thereof by Tenant to Landlord, shall be deemed to be a default by Landlord under
this Lease; provided, however, that if the nature of Landlord’s default is such
that more than thirty (30) days are reasonably required for its cure, then
Landlord shall not be deemed to be in default if Landlord commences such cure
within said thirty (30) day period and thereafter diligently prosecutes such
cure to completion, provided that the default shall actually be cured within
sixty (60) days after notice.  If Landlord shall default in the performance of
any of its obligations under this Lease after notice and expiration of the
applicable cure period, Tenant, at its option, may pursue remedies available at
law or equity.

 

[Signatures on following page.]

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease the day and year
aforesaid.

 

 

LANDLORD:

 

TENANT:

CHESTERBROOK PARTNERS, LP

 

AUXILIUM PHARMACEUTICALS, INC.

a Delaware limited partnership

 

a Delaware corporation

 

 

 

 

By:

Tredyffrin GP, LLC,

 

 

 

 

a Delaware limited liability company,

 

 

 

 

its general partner

 

By:

/s/ Adrian Adams

 

 

 

 

 

 

 

 

Name:

Adrian Adams

 

 

 

 

 

By:

/s/ Mark Pasierb

 

Its:

Chief Executive Officer & President

 

Mark Pasierb
Chief Operating Officer
Executive Vice President

 

 

[g162441kq09i001.jpg]

 

43

--------------------------------------------------------------------------------


 

WAIVER OF PRIOR HEARING CERTIFICATION

 

The undersigned acknowledges that the above Lease authorizes and empowers
Landlord, without prior notice or a prior hearing, to cause the entry of
judgments against the undersigned for possession of the leased premises and
immediately thereafter, without prior notice or a prior hearing, to exercise
post-judgment enforcement and execution remedies.

 

The undersigned acknowledges that the undersigned has agreed to waive the
undersigned’s rights to prior notice and a hearing under the Constitution of the
United States, the Constitution of the Commonwealth of Pennsylvania and all
other applicable state and federal laws, in connection with Landlord’s ability
to cause the entry of judgment against the undersigned and immediately
thereafter exercise Landlord’s post-judgment enforcement and execution remedies
(which may include, without limitation, removal of the undersigned from the
leased premises by law enforcement officers). The undersigned’s counsel has
reviewed the legal impact of this waiver with the undersigned, and the
undersigned acknowledges that the undersigned has freely waived such rights.

 

 

 

AUXILIUM PHARMACEUTICALS, INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Andrew I. Koven

 

 

 

 

Name:

Andrew I. Koven

 

 

 

 

Title:

Chief Administrative Officer & General Counsel

 

 

 

 

Dated:

July 3, 2012

 

 

[g162441kq09i002.jpg]

 

44

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

FLOOR PLAN

 

[g162441kq09i003.gif]

 

 

Exhibit A - Page 1 of 3

--------------------------------------------------------------------------------


 

[g162441kq11i001.gif]

 

Exhibit A - Page 2 of 3

--------------------------------------------------------------------------------


 

[g162441kq11i002.gif]

 

Exhibit A - Page 3 of 3

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

DESCRIPTION OF THE LAND

 

640/690 LEE ROAD - METES AND BOUNDS

 

Tredyffrin Township, Chester County, PA

 

Consolidated Description of Parcels I9-2, 6-5, and 6-4 at Chesterbrook

 

ALL THOSE CERTAIN parcels of land situate in the Township of Tredyffrin, County
of Chester and Commonwealth of Pennsylvania, bounded and described in accordance
with a Land Title Survey, prepared for Parcel 6-4 Associates, dated March 3,
1997 as prepared by Yerkes Associates, Inc., Consulting Engineers and Surveyors
and more particularly described as follows:

 

BEGINNING at a point on the southeasterly side of Chesterbrook Boulevard (70
feet wide), said point being the distance of 35 feet measured South 44 degrees
27 minutes East from a point on the centerline of said Chesterbrook Boulevard,
said last mentioned point being the distance of 259.75 feet measured North 45
degrees 33 minutes East from a point marking the intersection of the centerline
of said Chesterbrook Boulevard with the centerline of Duportail Road (60 feet
wide); thence extending from the beginning point along the southeasterly side of
said Chesterbrook Boulevard, North 45 degrees 33 minutes East 109.47 feet to a
point of curve of a radius round corner connecting said southeasterly side of
Chesterbrook Boulevard with the southerly side of Lee Road (60 feet wide);
thence extending along said radius round corner along the arc of a circle
curving to the right in a southeasterly direction having a radius of 25 feet,
the arc distance of 39.27 feet to a point of tangency; thence extending along
the southerly side of said Lee Road the four following courses and distances;
(1) South 44 degrees 27 minutes East 190.26 feet to a point of curve; (2) along
the arc of a circle curving to the left in an easterly direction having a radius
of 430 feet, the arc distance of 486.76 feet to a point of tangent; (3) North 70
degrees 41 minutes 30 seconds East 365.63 feet to a point of curve; (4) along
the are of a circle curving to the right in an easterly direction having a
radius of 60 feet the arc distance of 43.36 feet to a point of reverse curve;
thence extending along a portion of the perimeter of Lee Road cul-de-sac along
the arc of a circle curving to the left in an easterly direction having a radius
of 60 feet the arc distance of 43.36 feet to a point; thence leaving said Lee
Road, extending along Parcel 6-3 as shown on said plan, South 19 degrees 18
minutes 30 seconds East 672.91 feet to a point in line of the northeasterly
right of way of LR 1042 (Route 202); thence extending along said right of way
the 7 following courses and distances: (1) North 79 degrees 34 minutes 46
seconds West 31.20 feet to a point; (2) South 10 degrees 25 minutes 14 seconds
West 20.00 feet to a point on curve (3) along the arc of a circle curving to the
left in a southwesterly direction having a radius of 528.34 feet the arc
distance of 485.75 feet to a point; (4) North 42 degrees 15 minutes 23 seconds
West 20.00 feet to a point on curve; (5) along the arc of a circle curving to
the left in a southerly direction having a radius of 548.34 feet the arc
distance of 106.00 feet to a point of tangent; (6) South 36 degrees 40 minutes
03 seconds West 49.54 feet to a point on curve; (7) along the arc of a circle
curving to the right in a westerly direction having a radius of 7514.49 feet the
arc distance of 385.00 feet to a point; thence leaving said right of way,
extending along Parcel 7 as shown on said plan, the three following courses and
distances; (1) North 30 degrees 00 minutes West 615.08 feet to a point;
(2) North 02 degrees 08 minutes East 352.39 feet to a point; (3) North 44
degrees 27 minutes West 101.14 feet to the first mentioned point and place of
beginning.

 

BEING PARCEL Nos. 43-5-26.30, 43-5-26.33, 43.5-26.34

 

CONTAINING Nineteen and one hundred seventy one thousand part of an acre 19.170
acres) be the same more or less.

 

Parcel   6-4

 

5.045

 Acres

Parcel   6-5

 

5.062

 Acres

Parcel 19-2

 

9.063

 Acres

 

 

19.170 Acres Total

 

Exhibit B - Page 1 of 1

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

MEMORANDUM OF COMMENCEMENT DATE

 

THIS MEMORANDUM OF COMMENCEMENT DATE made this                   day of
                                  , 20      .

 

CHESTERBROOK PARTNERS, LP (“Landlord”) and AUXILIUM PHARMACEUTICALS, INC.
(“Tenant”) are parties to a certain Agreement of Lease (“Lease”)
dated                               , 2012, with respect to premises identified
as Suite            at 640 Lee Road, Wayne, PA 19087..

 

Pursuant of the Lease, Landlord and Tenant do hereby confirm that the Term of
the Lease commenced                                    , 20       and, subject
to such rights of renewal or extension, if any, as are expressly provided
therein, shall expire                                    and that the rent
schedules is as follows [DATES TO BE ADJUSTED IF COMMENCEMENT DATE IS OTHER THAN
JANUARY 1, 2013]:

 

Lease Period

 

Rent / Sq. Ft.

 

Annual Rent

 

Monthly Rent

 

01.01.13 – 12.31.13*

 

$

24.00

 

$

1,788,384.00

 

$

149,032.00

 

01.01.14 – 12.31.14

 

$

24.50

 

$

1,825,642.00

 

$

152,136.83

 

01.01.15 – 12.31.15

 

$

25.00

 

$

1,862,900.00

 

$

155,241.67

 

01.01.16 – 12.31.16

 

$

25.50

 

$

1,900,158.00

 

$

158,346.50

 

01.01.17 – 12.31.17

 

$

26.00

 

$

1,937,416.00

 

$

161,451.33

 

01.01.18 – 12.31.18

 

$

26.50

 

$

1,974,674.00

 

$

164,556.17

 

01.01.19 – 12.31.19

 

$

27.00

 

$

2,011,932.00

 

$

167,661.00

 

01.01.20 – 12.31.20

 

$

27.50

 

$

2,049,190.00

 

$

170,765.83

 

01.01.21 – 12.31.21

 

$

28.00

 

$

2,086,448.00

 

$

173,870.67

 

01.01.22 – 12.31.22

 

$

28.50

 

$

2,123,706.00

 

$

176,975.50

 

01.01.23 – 12.31.23

 

$

29.00

 

$

2,160,964.00

 

$

180,080.33

 

 

--------------------------------------------------------------------------------

* The foregoing notwithstanding, Fixed Rent, but not Tenant Energy Costs or any
other amount owed by Tenant to Landlord under the Lease, shall be conditionally
abated during the first 365 days of the Term.  During all other periods of the
Term, Tenant shall make Fixed Rent payments without any abatement as provided
herein.  Should this Lease or Tenant’s right to possess the Premises be
terminated on account of an uncured Tenant default following applicable notice
and cure periods, Landlord shall be entitled to recover from Tenant (in addition
to all other rights and remedies available to Landlord) the unamortized portion
of the conditionally abated Fixed Rent, calculated on the basis of an 11 year
fully amortizing loan of $1,788,384.00 at 6% per annum.  For example, if the
Commencement Date is January 1, 2013, in the event of a termination as described
herein, effective as of December 31, 2017, the portion of conditionally abated
Fixed Rent allocable to the time remaining in the Term recoverable by Landlord
would be $1,118,708.94.

 

[Signatures on following page.]

 

Exhibit C - Page 1 of 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Memorandum the day
and year first above written.

 

LANDLORD:

 

TENANT:

CHESTERBROOK PARTNERS, LP

 

AUXILIUM PHARMACEUTICALS, INC.

a Delaware limited partnership

 

a Delaware corporation

 

 

 

By:

Tredyffrin GP, LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its general partner

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

By:

 

 

Its:

 

 

Exhibit C - Page 2 of 2

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

TRACEY REPORT

 

[g162441kq11i003.jpg]

(484) 421-3019  ·  TOLL FREE(866) 598-8462   ·
  FAX(484) 421-3040                E-Mail: info@traceymechanical.com

 

April 16, 2012

 

Kim Battin
Pitcairn Properties
955 Chesterbrook Blvd.
Chesterbrook, PA 19087

 

Re:       Summary of Heat Pump survey at 640 Lee Road

 

Dear Kim,

 

The heat pumps at 640 Lee Road for the most part are operational. I would
suggest the following items be completed prior to or during the tenant fit-out.

 

1 - Coil cleaning of all units.

 

2 - Duct wrap be secured.

 

3 - Clean grills and registers.

 

4 - Clean and flush condensate pans and replace traps as needed.

 

5 - Address compressor and fan motor problems and replace as needed.
Approximately 10% of existing heat pumps have mechanical problems.

 

6 - Update DDC drawings and program.

 

If you have questions, please do not hesitate to contact me.

 

Thanks,

 

/s/ Larry Wesolowski

 

Larry Wesolowski

 

Service Manager

 

 

Exhibit D - Page 1 of 1

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

TENANT CONSTRUCTION PLANS

 

Exhibit E - Page 1 of 5

--------------------------------------------------------------------------------


 

[g162441kq11i004.jpg]

 

CONSTRUCTION DOCUMENT LIST
Auxilium Pharmaceuticals, Inc. Tenant Improvement Project
640 Lee Road, Wayne, PA 19087
July 10, 2012

 

Document
Title

 

Document Description

 

Prepared By

 

Latest Issue

AUXILIUM - INTERIOR CONSTRUCTION DOCUMENTS

CS

 

Interior Construction Documents

 

D2.Solutions

 

07/06/2012

D1.1

 

1st Floor Demolition Plan

 

D2 Solutions

 

07/06/2012

D1.2

 

2nd Floor Demolition Plan

 

D2 Solutions

 

07/06/2012

D1.3

 

3rd Floor Demolition Plan

 

D2 Solutions

 

07/06/2012

A1.1

 

1st Floor Architectural Plan

 

D2 Solutions

 

07/06/2012

A1.2

 

2nd Floor Architectural Plan

 

D2 Solutions

 

07/06/2012

A1.3

 

3rd Floor Architectural Plan

 

D2 Solutions

 

07/06/2012

A1.4

 

3rd Floor MDF Room

 

D2 Solutions

 

07/06/2012

A2.1

 

1st Floor Reflected Ceiling Plan

 

D2 Solutions

 

07/06/2012

A2.2

 

2nd Floor Reflected Ceiling Plan

 

D2 Solutions

 

07/06/2012

A2.3

 

3rd Floor Reflected Ceiling Plan

 

D2 Solutions

 

07/06/2012

A3.1

 

1st Floor Power / Voice / Data Plan

 

D2 Solutions

 

07/06/2012

A3.2

 

2nd Floor Power / Voice / Data Plan

 

D2 Solutions

 

07/06/2012

A3.3

 

3rd Floor Power / Voice / Data Plan

 

D2 Solutions

 

07/06/2012

A4.1

 

1st Floor Finish Plan and Schedule

 

D2 Solutions

 

07/06/2012

A4.2

 

2nd Floor Finish Plan and Schedule

 

D2 Solutions

 

07/06/2012

A4.3

 

3rd Floor Finish Plan and Schedule

 

D2 Solutions

 

07/06/2012

A5

 

Door Schedule and Wall Sections

 

D2 Solutions

 

07/06/2012

A6.1

 

Elevations

 

D2 Solutions

 

07/06/2012

A6.2

 

Elevations

 

D2 Solutions

 

07/06/2012

A6.3

 

Elevations

 

D2 Solutions

 

07/06/2012

A6.4

 

Elevations

 

D2 Solutions

 

07/06/2012

A7.1

 

Details

 

D2 Solutions

 

07/06/2012

A7.2

 

Details

 

D2 Solutions

 

07/06/2012

A7.3

 

Details

 

D2 Solutions

 

07/06/2012

A8

 

General Construction Notes

 

D2 Solutions

 

07/06/2012

F1.1

 

lst Floor Furniture Plan (Reference Only)

 

D2 Solutions

 

07/06/2012

F1.2

 

2nd Floor Furniture Plan (Reference Only)

 

D2 Solutions

 

07/06/2012

F1.3

 

3rd Floor Furniture Plan (Reference Only)

 

D2 Solutions

 

07/06/2012

RESTROOM RENOVATIONS — INTERIOR CONSTRUCTION DOCUMENTS

CS

 

Restroom Renovations

 

D2 Solutions

 

07/06/2012

D1

 

1st, 2nd and 3rd Floor—Demolition Plan

 

D2 Solutions

 

07/06/2012

Al

 

1st, 2nd and 3rd Floor - Architectural Plan

 

D2 Solutions

 

07/06/2012

A2

 

1st, 2nd and 3rd Floor — Reflected Ceiling Plan

 

D2 Solutions

 

07/06/2012

A3

 

1st, 2nd and 3rd Floor — Finish Plan & Schedule

 

D2 Solutions

 

07/06/2012

A4

 

1st, 2nd and 3rd Floor — Elevations &

 

D2 Solutions

 

07/06/2012

 

Exhibit E - Page 2 of 5

--------------------------------------------------------------------------------


 

 

 

Sections

 

 

 

 

A5

 

Door Schedule

 

D2 Solutions

 

07/06/2012

A6

 

General Notes

 

D2 Solutions

 

Not Provided

AUXILIUM — MEP / FP CONSTRUCTION DOCUMENTS

El

 

Cover Sheet

 

Chestnut Technical Services

 

07/06/2012

E2

 

1st Floor Lighting Plan

 

Chestnut Technical Services

 

07/06/2012

E3

 

2nd Floor Lighting Plan

 

Chestnut Technical Services

 

07/06/2012

E4

 

3rd Floor Lighting Plan

 

Chestnut Technical Services

 

07/06/2012

E5

 

1st Floor Power Plan

 

Chestnut Technical Services

 

07/06/2012

E6

 

2nd Floor Power Plan

 

Chestnut Technical Services

 

07/06/2012

E7

 

3rd Floor Power Plan

 

Chestnut Technical Services

 

07/06/2012

E8

 

Schedules A

 

Chestnut Technical Services

 

07/06/2012

E9

 

Schedules B

 

Chestnut Technical Services

 

07/06/2012

E10

 

Schedules C

 

Chestnut Technical Services

 

07/06/2012

E11

 

MDF and IDF Rooms Alternate

 

Chestnut Technical Services

 

07/06/2012

E12

 

MDF and IDF Rooms Alternate - Schedules

 

Chestnut Technical Services

 

07/06/2012

SP-1

 

1st Floor Fire Protection Plan and Specifications

 

Chestnut Technical Services

 

07/06/2012

SP-2

 

2nd Floor Fire Protection Plan and Specifications

 

Chestnut Technical Services

 

07/06/2012

SP-3

 

3rd Floor Fire Protection Plan and Specifications

 

Chestnut Technical Services

 

07/06/2012

M-0

 

Mechanical Details and Specifications

 

Chestnut Technical Services

 

07/06/2012

M-1

 

1st Floor Mechanical Plan

 

Chestnut Technical Services

 

07/06/2012

M-2

 

2nd Floor Mechanical Plan

 

Chestnut Technical Services

 

07/06/2012

M-3

 

3rd Floor Mechanical Plan

 

Chestnut Technical Services

 

07/06/2012

M-4

 

1st Floor Reflected Ceiling Plan

 

Chestnut Technical Services

 

07/06/2012

M-5

 

2nd Floor Reflected Ceiling Plan

 

Chestnut Technical Services

 

07/06/2012

M-6

 

3rd Floor Reflected Ceiling Plan

 

Chestnut Technical

 

07/06/2012

 

Page 2 of 4

 

Exhibit E - Page 3 of 5

--------------------------------------------------------------------------------


 

 

 

 

 

Services

 

 

M-7

 

MDF and IDF Rooms Alternate

 

Chestnut Technical Services

 

07/06/2012

P-1

 

1st Floor Plumbing Plan, Riser Diagram and Details

 

Chestnut Technical Services

 

07/06/2012

P-2

 

2nd Floor Plumbing Plan and Riser Diagrams

 

Chestnut Technical Services

 

07/06/2012

P-3

 

3rd Floor Plumbing Plan, Riser Diagram and Specifications

 

Chestnut Technical Services

 

07/06/2012

AUXILIUM — THIRD FLOOR DATA CENTER CONSTRUCTION DOCUMENTS

T-100

 

Cover Sheet, Site Location Map, Drawing List ABBRV

 

PTS Data Center Solutions

 

07/06/2012

GN-001

 

General Conditions and Constructions Notes

 

PTS Data Center Solutions

 

07/06/2012

GN-002

 

General Conditions and Constructions Notes

 

PTS Data Center Solutions

 

07/06/2012

A-100

 

Proposed Architectural Computer Room Construction Floor Plan

 

PTS Data Center Solutions

 

07/06/2012

A-101

 

Proposed Computer Room Equipment Weight Plan

 

PTS Data Center Solutions

 

07/06/2012

A-200

 

Proposed Computer Room Reflected Ceiling Plan

 

PTS Data Center Solutions

 

07/06/2012

A-201

 

Ceiling Details

 

PTS Data Center Solutions

 

07/06/2012

A-300

 

Finish Schedule, Door Schedule, Partition Typed, Ceiling Detail & Misc Details

 

PTS Data Center Solutions

 

07/06/2012

M-100

 

Notes, Abbreviations, Symbols List and Scope of Work

 

PTS Data Center Solutions

 

07/06/2012

M-101

 

Installation Specifications

 

PTS Data Center Solutions

 

07/06/2012

M-110

 

Mechanical Equipment Schedules, Riser Diagram and Details

 

PTS Data Center Solutions

 

07/06/2012

M-210

 

Partial 3rd Floor Plan — Mechanical Demolition Work and Notes

 

PTS Data Center Solutions

 

07/06/2012

M-211

 

Mechanical New Work Plans and Notes

 

PTS Data Center Solutions

 

07/06/2012

M-220

 

Partial Roof Plan — HVAC Demolition Work

 

PTS Data Center Solutions

 

07/06/2012

M-221

 

Partial Roof Plan — HVAC New Work

 

PTS Data Center Solutions

 

07/06/2012

F-100

 

General Notes, Legend and Abbreviations

 

PTS Data Center Solutions

 

07/06/2012

F-101

 

Details and Schedules

 

PTS Data Center Solutions

 

07/06/2012

F-102

 

Specifications

 

PTS Data Center Solutions

 

07/06/2012

F-120

 

Fire Alarm Riser Diagram

 

PTS Data Center

 

07/06/2012

 

Page 3 of 4

 

Exhibit E - Page 4 of 5

--------------------------------------------------------------------------------


 

 

 

 

 

Solutions

 

 

F-210

 

3rd Floor Computer Room — Fire Protection Demolition Plan

 

PTS Data Center Solutions

 

07/06/2012

F-211

 

3rd Floor Computer Room — Fire Protection New Work Plan

 

PTS Data Center Solutions

 

07/06/2012

E-100

 

General Notes, Abbreviations and Symbols List

 

PTS Data Center Solutions

 

07/06/2012

E-101

 

Specification Sheet No.1

 

PTS Data Center Solutions

 

07/06/2012

E-102

 

Specification Sheet No.2

 

PTS Data Center Solutions

 

07/06/2012

E-110

 

Panel Board Schedule

 

PTS Data Center Solutions

 

07/06/2012

E-111

 

Electrical Details

 

PTS Data Center Solutions

 

07/06/2012

E-120

 

Single Line Drawing

 

PTS Data Center Solutions

 

07/06/2012

E-210

 

3rd Floor Power Plan

 

PTS Data Center Solutions

 

07/06/2012

E-221

 

Partial Roof Plan — Power New Work

 

PTS Data Center Solutions

 

07/06/2012

E-310

 

3rd Floor Lighting Plan

 

PTS Data Center Solutions

 

07/06/2012

E-410

 

3rd Floor Demo Plan

 

PTS Data Center Solutions

 

07/06/2012

TC-101

 

Data Connectivity Schematics and Risers

 

PTS Data Center Solutions

 

07/06/2012

TC-201

 

Telecommunications Rack Elevations — Data Center & IDF Rooms

 

PTS Data Center Solutions

 

07/06/2012

TC-301

 

Telecommunications Rack Elevations — Data Center & IDF Rooms

 

PTS Data Center Solutions

 

07/06/2012

S-150

 

Security System Wiring Installation Details

 

PTS Data Center Solutions

 

07/06/2012

END — DOCUMENT LIST

 

Page 4 of 4

 

Exhibit E - Page 5 of 5

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

EARLY ACCESS BY TENANT

 

Landlord shall permit Tenant and its agents to enter the Premises prior to the
Commencement Date as provided in Article 8. The foregoing, however, is
conditioned upon Tenant’s workmen and mechanics working in harmony and not
interfering with the labor employed by Landlord, Landlord’s mechanics or
contractors or by any other Tenant or their contractors and compliance with the
terms of the Lease.  If at any time, such entry shall cause disharmony or
interference therewith, this license may be withdrawn by Landlord upon
twenty-four (24) hours written notice to Tenant and further provided that
Workmen’s Compensation and Public Liability Insurance and Property Damage
Insurance, with Hold Harmless provision, all in amounts and with companies and
on forms satisfactory to Landlord, shall be provided to Landlord and at all
times maintained by Tenant’s contractors engaged in the performance of the work,
and before proceeding with work, certificates of such insurance shall be
furnished to Landlord.

 

Such entry shall be deemed to be under all of the terms, covenants, provisions
and conditions of the said Lease except as to the covenant to pay rent. 
Landlord shall not be liable in any way for any injury, loss or damage which may
occur to any of Tenant’s decorations or installations so made prior to the
commencement of the term of the Lease, the same being solely at Tenant’s risk.

 

The provisions of this Exhibit “F” are specifically subject to the provisions of
the Lease.

 

Exhibit F - Page 1 of 1

--------------------------------------------------------------------------------


 

EXHIBIT “G”

 

CLEANING SPECIFICATIONS

 

A.                                    Office Area

 

Daily:               Five (5) times per week:

 

1.                                      Empty and clean all waste receptacles
and ashtrays and remove dry waste material from the Premises; wash receptacles
and replace liners as necessary.

 

2.                                      Sweep and dust mop all uncarpeted areas
using a dust-treated mop.

 

3.                                      Vacuum all rugs and carpeted areas as
needed.

 

4.                                      Hand dust and wipe clean with treated
cloths all internal surfaces including furniture, office equipment, windowsills,
door ledges, and chair rails within normal reach.

 

5.                                      Wash and clean all water fountains.

 

6.                                      Remove all finger marks from private
entrance doors, light switches and doorways.

 

7.                                      Wipe clean all brass and other bright
work.

 

8.                                      Hand dust supply air gulls within normal
reach.

 

9.                                      Upon completion of cleaning, all lights
will be turned off and doors locked leaving the Premises in an orderly condition

 

10.                               Spot clean carpet stains.

 

Monthly:

 

1.                                      Wash all partition glass in tenant
areas.

 

Each Six (6) Weeks:

 

1.                                      Clean and spray wax vinyl composite tile
floors in tenant areas.

 

Quarterly:

 

1.                                      Render high dusting not reached in daily
cleaning to include:

 

a.                                      Dusting all pictures, frames, charts,
graphs and similar wall hangings.

b.                                      Dust all vertical surfaces, such as
walls, partitions, doors and bucks.

c.                                       Vacuum or dust all pipes, supply air
grills and high moldings.

d.                                      Clean Mini-blinds as required:

 

Exhibit G - Page 1 of 3

--------------------------------------------------------------------------------


 

As Required:

 

Wash vinyl wall covering on core walls.

 

B.                                    Lavatories

 

Daily:               Five (5) times per week:

 

1.                                      Sweep and damp mop floors.

 

2.                                      Clean all mirrors, powder shelves,
dispensers and receptacles, bright work, flushometers, piping and toilet seat
hinges.

 

3.                                      Wash both sides of all toilet seats.

 

4.                                      Wash all basins, bowls and urinals.

 

5.                                      Dust and clean all powder room fixtures.

 

6.                                      Empty and clean paper towel and sanitary
disposal receptacles.

 

7.                                      Remove waste paper and refuse.

 

8.                                      Refill tissue holders, soap dispensers,
towel dispensers, sanitary dispensers and toilet seat covers.

 

9.                                      A sanitizing solution will be used in
all lavatory cleaning.

 

10.                               Wash all partitions and tile walls in
lavatories as needed.

 

Monthly:

 

1.                                      Machine scrub lavatory floors.

 

C.                                    Main Lobby Elevators and Building Exterior
Corridors

 

Daily:               Five (5) times per week.

 

1.                                      Sweep, wash or damp mop all floors.

 

2.                                      Wash all rubber mats.

 

3.                                      Clean elevators, wash or vacuum floors,
wipe down walls and doors.

 

4.                                      Spot clean any metal work inside lobby.

 

Exhibit G - Page 2 of 3

--------------------------------------------------------------------------------


 

5.                                      Spot clean any metal surrounding
building entrance doors.

 

6.                                      Wash all entrance door glass in common
area as needed.

 

D.                                    Vinyl Tile - Lobbies and Public Corridors

 

Nightly:                      Sweep and damp mop all tile floors. Vacuum all
carpeted areas.

Weekly:                     Spray wax and buff. Use non-skid wax.

Semi-annually:        Strip, clean and wax with non-skid wax. Dry shampoo common
area carpets.

 

E.                                    Window Cleaning

 

1.                                      Inside and outside surfaces of windows
of exterior walls will be washed up to four (4) times per year.

 

Exhibit G - Page 3 of 3

--------------------------------------------------------------------------------


 

EXHIBIT “H”

 

RULES AND REGULATIONS

 

43.                               The walkways, roadways, driveways, entrances,
lobbies, passages, and stairways shall not be obstructed by Tenant or used by
Tenant for any purposes other than ingress and egress from and to the Building
and Tenant’s offices.  The parking areas shall be used only for the parking of
automobiles of Tenant, its agents, employees and invitees while actually present
in the Premises. Landlord shall in all cases retain the right to control or
prevent access to all of the aforesaid areas of all persons whose presence, in
the judgment of Landlord, shall be prejudicial to the safety, peace, character,
or reputation of the Building, the property located therein or of any of the
tenants.

 

44.                               The toilet rooms, water closets, sinks,
faucets, plumbing or other service apparatus of any kind shall not be used by
Tenant for any purposes other than those of which they were installed, and no
sweepings, rubbish, rags, ashes, chemicals or other refuse or injurious
substances shall be placed therein or used in connection therewith by Tenant or
left by Tenant in the lobbies, passages, elevators or stairways.  Nothing shall
be thrown by Tenant or Tenant’s employees nor be allowed by them to drop out of
the windows or doors, or down the passages of the Building.  Any water lines
installed by Tenant for purposes of running coffee makers, refrigerators, ice
makers, etc., within the Premises, must be copper (not PVC).

 

45.                               Nothing shall be placed by Tenant on the
outside of the Building or on its window sills or projections.  Skylights,
windows, doors and transoms shall not be covered or obstructed by Tenant, and no
window shades, blinds, curtains, screens, storm windows, awnings or other
materials shall be installed or placed on any of the windows or in any of the
window spaces, except as approved in writing by Landlord, which approval shall
not be unreasonably withheld, delayed or conditioned.

 

46.                               No sign, lettering, insignia, advertisement,
notice shall be inscribed, painted, installed or placed on any windows or in any
window spaces or any other part of the outside or inside of the Building, unless
first approved in writing by Landlord, which approval shall not be unreasonably
withheld, delayed or conditioned.  Names on or beside suite entrance doors shall
be provided for Tenant by Landlord and not otherwise, and at Tenant’s expense;
in all instances, such names shall be of design and form first approved by
Landlord.

 

47.                               Except as permitted pursuant to Rules numbered
9 and 13, Tenant shall not place additional locks upon any doors. The janitor
and the manager of the Building may at all times keep a pass key, and he and
other agents of the Landlord shall at all times be allowed admittance to the
leased Premises for purposes permitted in Tenant’s lease.  Upon surrendering
possession of the Premises at the termination of this Lease, Tenant shall
deliver to Landlord all keys for the Premises.

 

48.                               No bicycles or similar vehicles will be
allowed in the Building.

 

49.                               Tenant shall not do or commit, or suffer to be
done or committed, any act or thing whereby, or in consequence whereof, the
rights of other tenants will be obstructed or interfered with, or other tenants
will in any other way be injured or annoyed, or whereby the Building will be
damaged.  Tenant shall not suffer or permit the Premises or any part thereof to
be used in any

 

Exhibit H - Page 1 of 4

--------------------------------------------------------------------------------


 

manner or anything to be done therein or suffer or permit anything to be brought
into or kept in the Premises which, in the judgment of Landlord, shall in any
way impair or tend to impair the character, reputation or appearance of the
Building as a first-class office building.  Tenant shall not use or keep or
permit to be used or kept in the Building any matter having an offensive odor,
nor any ether, naphtha, phosphorous, benzole, kerosene, gasoline, benzine,
camphene, fuel or other explosive or highly flammable material.  Tenant shall
neither bring, keep or use in the Building any chemical reagent except as the
same may be components of commercial products normally used or consumed by
occupants of office buildings.  No birds, fish or other animals shall be brought
into or kept in or about the Premises.

 

50.                               Tenant shall be solely responsible, at
Tenant’s sole cost and expense, for all maintenance and repairs to appliances
(including but not limited to refrigerators, dishwashers, kitchen hot water
heaters, etc.) whether installed by Landlord or Tenant or a prior tenant or any
other party; provided, however, if Landlord has installed the appliance, Tenant
will have the benefit of any applicable warranty.

 

51.                               In order that the Premises may be kept in a
good state of preservation and cleanliness, Tenant shall during the continuance
of its possession permit Landlord’s employees and contractors and no one else to
clean the Premises.  Landlord shall be in no way responsible to Tenant for any
damage done to furniture or other effects of Tenant or others by any of
Landlord’s employees, or any other person, or for any loss of Tenant’s
employees, or for any loss of property of any kind in or from the Premises,
however occurring.  Tenant shall see each day that the windows are closed,
lights are turned off, and the doors securely locked before leaving the
Premises.

 

52.                               If Tenant desires to introduce signaling,
telegraphic, telephonic, protective alarm or other wires, cables, apparatus or
devices, Landlord shall direct where and how the same are to be placed, and
except as so directed, no installation, boring or cutting shall be permitted. 
Landlord shall have the right to prevent and to cut off the transmission of
excessive or dangerous current of electricity or annoyances into or through the
Building or Premises and to require the changing of wiring connections or layout
at Tenant’s expense, to the extent that Landlord may deem necessary, and further
to require compliance with such reasonable rules as Landlord may establish
relating thereto, and in the event of non-compliance with the requirements or
rules, Landlord shall have the right immediately to cut wiring or to do what it
considers necessary to remove the danger, annoyance or electrical interference
with apparatus in any part of the Building.  All wires and cables installed by
Tenant must be clearly tagged at the distributing boards and junction boxes and
elsewhere required by Landlord, with the number of the office to which said
wires and cables lead, and the purpose for which the wires and cables
respectively are used, together with the name of the concern, if any, operating
same.

 

53.                               A directory on a bulletin board on the ground
floor may be provided by Landlord, on which the name of Tenant may be placed.

 

54.                               Except during any periods in which Tenant is
the sole tenant of the Building, no furniture, packages, equipment, supplies or
merchandise of Tenant will be received in the Building, or carried up or down in
the elevators or stairways, except during such hours as shall be designated by
Landlord, and Landlord in all cases shall also have the exclusive right to
prescribe the method and manner in which the same shall be brought in or taken
out of the Building.  Landlord shall in all cases have the right to exclude from
the Building heavy furniture,

 

Exhibit H - Page 2 of 4

--------------------------------------------------------------------------------


 

safes and other articles which may be hazardous or to require them to be located
at designated places in the Premises.  The cost of repairing any damage to the
Building caused by taking in or out furniture, safes or any articles or any
damage caused while the same shall be in the Premises, shall be paid by Tenant.

 

55.                               Without Landlord’s written consent, which
consent shall not be unreasonably withheld, delayed or conditioned, nothing
shall be fastened to, nor shall holes be drilled or nails or screws driven into
walls or partitions; nor shall walls or partitions be painted, papered or
otherwise covered or moved in any way or marked or broken; nor shall any
connection be made to electric wires for running fans or motors or other
apparatus, devices or equipment; nor shall machinery of any kind other than
customary small business machines be allowed in the Premises; nor shall Tenant
use any other method of heating, ventilating, air conditioning or air cooling
than that provided by Landlord.  Telephones, switchboards and telephone wiring
and equipment shall be placed only where designated by Landlord.  No mechanics
shall be allowed to work in or about the Building other than those employed by
Landlord without the written consent of Landlord first having been obtained. 
Notwithstanding the foregoing, Tenant is expressly permitted to, without prior
consent from Landlord, hang pictures on the walls of the Premises.

 

56.                               Tenant shall be solely responsible, at
Tenant’s sole cost and expense, for providing security for the Premises at such
times and in such fashion as Tenant shall deem reasonable or necessary,
including but not limited to electronic or video surveillance or security. 
Landlord shall not be responsible or otherwise liable for, and Tenant expressly
indemnifies Landlord from, any claim, loss or damage resulting from or arising
out of any party’s unauthorized access to the Premises, whether during or
outside of normal business hours.  Any re-keying or other repairs or
improvements to the Premises required as a result of Tenant’s security measures
set forth herein shall be performed by Landlord (or Landlord’s contractor) at
Tenant’s sole cost and expense.

 

57.                               Landlord shall, in no case, be liable or
responsible for the admission or exclusion of any person to or from the Building
or access to the Premises, except during periods in which Tenant is not the sole
tenant of the Building.  In case of invasion, hostile attack, insurrection, mob
violence, riot, public excitement or other commotion, explosion, fire or any
casualty, Landlord reserves the right to bar or limit access to the Building for
the safety of occupants or protection of property.

 

58.                               Upon reasonable prior notice to Tenant,
Landlord may rescind, suspend or modify any rules or regulations and make such
other rules or regulations as, in Landlord’s judgment, may from time to time be
needful for the safety, care, maintenance, operation and cleanliness of the
Building as a first class office building, or for the preservation of good order
therein.  Notice of any action by Landlord referred to in this paragraph, given
to Tenant, shall have the same force and effect as if originally made a part of
the foregoing Lease.  New rules or regulations will not, however, be
unreasonably inconsistent with the proper use and enjoyment of the Premises by
Tenant under the Lease and shall not materially increase Tenant’s obligations or
reduce its rights under this Lease.

 

59.                               The use of rooms as sleeping quarters is
prohibited at all times.

 

Exhibit H - Page 3 of 4

--------------------------------------------------------------------------------


 

60.                               Tenant shall keep the windows of the Premises
closed during the respective times that the heating, ventilating or air
conditioning system is operating, in order to conserve the service and
effectiveness of the heating, ventilating or air conditioning system as the case
may be.  Tenant shall comply with all reasonable rules and regulations from time
to time promulgated by Landlord to conserve such services.

 

61.                               Landlord reserves the right to require that
the Premises or any portion thereof shall not be used by Tenant or others for an
employment agency, or for securing employees other than those to be employed on
the Premises, or for the payment of salaries or wages to employees or persons
who are not actually employed in the Building, nor for any other purpose except
that specified in this Lease.

 

62.                               Except during any periods in which Tenant is
the sole tenant of the Building, Landlord shall have the right to enter the
Premises to put a “To Let” or similar notice upon the Premises, which notice
shall not be removed or obliterated by the Tenant, during the twelve (12) months
prior to the expiration of the then current Term of this Lease, and any such
entering shall not be treated as a deprivation of Tenant’s use of the Premises
or work an eviction of Tenant or a recession of this Lease.

 

63.                               No smoking of any kind shall be permitted on
the Property or in the Building except within the exterior areas specifically
designated by Landlord.

 

64.                               Tenant shall be permitted to install a “Wi-Fi”
or other communication system within the Premises for Tenant’s sole use so long
as such communication system does not interfere with or detract from another
tenant’s quiet enjoyment of its premises or otherwise interfere with Landlord’s
use, operation or maintenance of the Building or Property.

 

65.                               These rules and regulations are not intended
to give Tenant any rights or claims in the event the Landlord does not enforce
any of them against any other tenants or if Landlord does not have the right to
enforce them against any other tenants and such non-enforcement will not
constitute a waiver as to Tenant.

 

66.                               All paintings, application of wall
covering(s) and other improvements made by Tenant within the Premises to the
extent permitted under this Lease shall be made during non- business hours
unless Landlord shall otherwise authorize in writing.

 

Exhibit H - Page 4 of 4

--------------------------------------------------------------------------------


 

EXHIBIT “I”

 

FORM OF SNDA

 

Exhibit I - Page 1 of 9

--------------------------------------------------------------------------------


 

Recording Requested by

and when Recorded return to:

 

WELLS FARGO BANK, N.A.

Commercial Mortgage Servicing

1901 Harrison Street, 2nd Floor

Oakland, CA 94612

 

Attention:                     CMS Lease Reviews

Loan No.:                       70-0202606

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

Tenant’s Trade Name: Auxilium Pharmaceuticals

 

NOTICE: THIS SUBORDINATION AGREEMENT RESULTS IN YOUR LEASEHOLD ESTATE IN THE
PROPERTY BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF THE SECURITY
DOCUMENTS (DEFINED BELOW).

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
made as of               , 2012, by and among AUXILIUM PHARMACEUTICALS. INC. 
(“Tenant”), CHESTERBROOK PARTNERS, LP (“Owner”) and U.S. BANK NATIONAL
ASSOCIATION, as Trustee, successor-in-interest to BANK OF AMERICA, N.A., as
Trustee, successor by merger to LASALLE BANK NATIONAL ASSOCIATION, as Trustee,
for Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage
Pass-Through Certificates, Series 2006-TOP22 (“Lender”).

 

RECITALS

 

A.                                    Owner is the owner of the land and
improvements commonly known as and more specifically described in Exhibit A
attached hereto (“Property”).

 

B.                                    Tenant is the lessee under a lease dated
June           , 2012, executed by Owner (or its predecessor in interest), as
landlord, and Tenant, as tenant (as the same may have been amended the “Lease”),
covering certain premises set forth more fully in the Lease (the “Premises”)
compromising all or a part of the Property.

 

C.                                    Lender is the current holder of a mortgage
loan (the “Loan”) previously made to Owner, evidenced by a note (the “Note”) and
secured by, among other things: (a) a first mortgage, deed of trust or deed to
secure debt encumbering the Property (the “Mortgage”); and (b) a first priority
assignment of leases and rents on the Property (the “Assignment of Leases and
Rents”) contained in the Mortgage or in a separate document. The Mortgage and
the Assignment of Leases and Rents are collectively referred to as the “Security
Documents.” The Note, the Security Documents and all other documents executed in
connection with the Loan are collectively referred to as the “Loan Documents.”

 

D.                                    Tenant has requested Lender’s agreement
that if Lender forecloses the Mortgage or otherwise exercises Lender’s remedies
under the Security Documents, Lender will not disturb Tenant’s right to quiet
possession of the Premises under the terms of the Lease.

 

E.                                     Lender is willing to so agree on the
terms and conditions provided in this Agreement, including, without limitation.
Tenant’s agreement to subordinate the Lease and attorn to Lender as provided
herein.

 

Exhibit I - Page 2 of 9

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for mutual consideration, including the mutual covenants and
agreements set forth below, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.                                      SUBORDINATION. The Lease is and shall
remain unconditionally subject and subordinate to (a) the liens or charges
imposed by the Security Documents, (b) all currently outstanding or future
advances secured by the Security Documents, and (c) all renewals, amendments,
modifications, consolidations, replacements and extensions of the Security
Documents. The subordination described herein is intended by the parties to have
the same force and effect as if the Security Documents and such renewals,
modifications, consolidations, replacements and extensions of the Security
Documents had been executed, acknowledged, delivered and recorded prior to the
Lease and any amendments or modifications thereof.

 

2.                                      NON-DISTURBANCE. If Lender exercises any
of its rights under the Security Documents, including any right of entry on the
Property pursuant to the Mortgage or upon a foreclosure of or deed in lieu of
foreclosure of the Mortgage, Lender shall not disturb Tenant’s right of quiet
possession of the Premises under the terms of the Lease, so long as Tenant is
not in default under this Agreement or in default beyond any applicable notice
and cure period under the Lease.

 

3.                                 ATTORNMENT. Notwithstanding anything to the
contrary contained in the Lease, should title to the Premises and the landlord’s
interest in the Lease be transferred to Lender or any other person or entity by
foreclosure of or deed in-lieu of foreclosure of the Mortgage. Tenant shall for
the benefit of Lender or such other person or entity, effective immediately and
automatically upon the occurrence of any such transfer, attom to Lender or such
other person or entity as landlord under the Lease and shall be bound under all
provisions of the Lease including, but not limited to, the obligation to pay all
rent required to be paid by Tenant pursuant to the terms of the Lease, for the
remainder of the Lease term, and any option to renew with respect to the
Property, as may be provided in the Lease.

 

4.                                 PROTECTION OF LENDER. If Lender succeeds to
the interest of landlord under the Lease, Lender shall not be:

 

(a)    liable for any act or omission of any previous landlord under the Lease;

 

(b)    subject to any offsets or defenses which Tenant may have against any
previous landlord under the Lease;

 

(c)     bound by any payment of rent or additional rent which Tenant might have
paid for more than one month in advance of the due date under the Lease to any
previous landlord, except to the extent such monies are actually received by
Lender;

 

(d)    obligated to make any payment to Tenant which any previous landlord was
required to make before Lender succeeded to the landlord’s interest;

 

(e)     accountable for any monies deposited with any previous landlord
(including security deposits), except to the extent such monies are actually
received by Lender;

 

(f)      bound by any amendment or modification of the Lease or any waiver of
any term of the Lease made without Lender’s written consent, which consent shall
not be unreasonably withheld, delayed or conditioned;

 

(g)     bound by any surrender or termination of the Lease made without Lender’s
written consent (unless effected unilaterally by Tenant pursuant to the express
terms of the Lease);

 

(h)    obligated to complete any improvement construction on the Property or to
pay or reimburse Tenant for any tenant improvement allowance, construction
allowance or leasing commissions:

 

(i)        liable for any default of any previous landlord under the Lease; and

 

2

 

Exhibit I - Page 3 of 9

--------------------------------------------------------------------------------


 

(j) bound by any provision in the Lease granting Tenant a purchase option or
fast right of refusal or offer with regard to the purchase of the Property.

 

Furthermore, notwithstanding anything to the contrary contained in this
Agreement or the Lease, upon any such succession, the Lease shall be deemed to
have been automatically amended to provide that Lender’s obligations and
liabilities under the Lease shall be limited solely to Lender’s interest, if
any, in the Property, and the proceeds from any sale or disposition of the
Property by Lender (collectively, “Lender’s Interest”) and, following such
succession, Tenant shall look exclusively to Lender’s Interest for the payment
or discharge of any obligations of Lender under the Lease.

 

Nothing contained in Sections 4(a) or 4(i) above, however shall relieve Lender
from Lender’s obligation to cure any maintenance default under the Lease with
respect to the Premises by any prior landlord under the Lease (including Owner)
which is continuing when Lender succeeds to Owner’s interest under the Lease and
acquires title to the Premises, provided that (and on the conditions that)
(i) Lender had written notice of such default in accordance with Section 5 below
prior to succeeding to Owner’s interest under the Lease and acquiring title to
the Premises, (ii) Lender had (and is given) a reasonable opportunity to cure
such default, and (iii) Lender’s obligation to cure such default shall be
limited solely to performing the maintenance obligations as required pursuant to
the terms of the Lease (and in no event shall Lender have any other liability or
obligation with respect to such default or be liable for any damages in
connection therewith). Notwithstanding the foregoing however, the Lender shall
only be liable for damages which total, in the aggregate for the term of the
Lease (for that period of time in which the named Lender has succeeded to the
named Owner’s interest), no more than (y) $25,000.00 for any non-structural
repair or maintenance default under the Lease; or (z) $75,000.00 for any default
related to the roof or structural integrity of the Premises.

 

5.                                      LENDER’S RIGHT TO CURE. Tenant shall
deliver to Lender a copy of any notice of any default(s) by landlord under the
Lease in the same manner as, and whenever, Tenant shall give any such notice to
Owner, and no such notice shall be deemed given to Owner unless and until a copy
of such notice shall have been so delivered to Lender. Lender shall have the
right to remedy, or cause to be remedied, any default by Owner under the Lease,
and, for such purpose Tenant grants Lender such additional period of time as may
be reasonable to enable Lender to remedy, or cause to be remedied, any such
default, in addition to the period given to Owner for remedying, or causing to
be remedied, any such default, such additional period of time not to exceed
ninety (90) days. Tenant shall accept performance by Lender of any covenant or
condition to be performed by Owner under the Lease with the same force and
effect as though performed by Owner. No default by Owner under the Lease shall
exist or shall be deemed to exist (a) so long as Lender, in good faith, shall
have commenced to cure such default within the above-referenced time period and
shall be prosecuting the same to completion with reasonable diligence, subject
to force majeure, or (b) if possession of the Premises is required in order to
cure such default, or if such default is not susceptible of being cured by
Lender, so long as Lender, in good faith, shall have notified Tenant that Lender
intends to institute enforcement proceedings under the Security Documents, and,
thereafter, so long as such proceedings shall have been instituted and shall be
prosecuted with reasonable diligence. Lender shall have the right, without
notice to Tenant or Tenant’s consent, to foreclose the Mortgage or to accept a
deed in lieu of foreclosure of the Mortgage or otherwise realize upon the
Mortgage or to exercise any other remedies under the Security Documents or state
law.

 

6.                                      ASSIGNMENT OF LEASES AND RENTS. Tenant
consents to the Assignment of Leases and Rents and acknowledges Lender shall
have no duty, liability or obligation whatsoever under the Lease or any
extension or renewal thereof, either by virtue of said assignment or by any
subsequent receipt or collection of rents thereunder, unless Lender shall
specifically undertake such liability in writing or unless Lender or its
designee or nominee becomes, and then only with respect to periods in which
Lender or its designee or nominee becomes, the fee owner of the Premises. Upon
Tenant’s receipt of a written notice from Lender of a default by Owner under the
Loan, Tenant shall thereafter, if requested in writing by Lender, pay rent to
Lender in accordance with the terms of the Lease, and Owner hereby holds Tenant
harmless for any payments so made at the direction of Lender. Lender’s delivery
of such notice to Tenant, or Tenant’s compliance therewith, shall not be deemed
to (a) cause Lender to succeed to or assume any obligations or responsibilities
of Owner under the Lease or (b) relieve Owner of any of its obligations under
the Lease.

 

3

 

Exhibit I - Page 4 of 9

--------------------------------------------------------------------------------


 

7.                                      INSURANCE PROCEEDS AND CONDEMNATION
AWARDS. Notwithstanding anything to the contrary contained in this Agreement or
the Lease, the terms of the Loan Documents shall continue to govern with respect
to the disposition of any insurance proceeds or condemnation awards, and any
obligations of Owner to restore the Property following a casualty or
condemnation shall, insofar as they apply to Lender, be limited to the amount of
any insurance proceeds or condemnation awards received by Lender after the
deduction of all costs and expenses incurred in obtaining such proceeds or
awards. Following the foreclosure or deed in lieu of foreclosure of the
Mortgage, the provisions of this section shall remain in full force and effect
unless and until fee title to the Premises becomes vested in a person or entity
other than (a) the holder of the Loan at the time of such foreclosure or deed in
lieu of foreclosure or (b) a parent, subsidiary or affiliate of such holder.

 

8.                                      ASSIGNMENT OF LEASE BY TENANT. Tenant
shall not assign any right or interest of Tenant under the Lease (except for an
assignment that is permitted under the Lease without Owner’s consent), without
Lender’s prior written consent, which consent shall not be unreasonably
withheld, delayed or conditioned.

 

9.                                      MISCELLANEOUS.

 

9.1                               Heirs, Successors and Assigns. The covenants
herein shall be binding upon, and inure to the benefit of, the heirs, successors
and assigns of the parties hereto. The term “Lender” as used herein includes any
successor or assign of the named Lender herein, including without limitation,
any co-lender at the time of making the Loan, any purchaser at a foreclosure
sale and any transferee pursuant to a deed in lieu of foreclosure, and their
successors and assigns, trustees and agents, as well as any single purpose
entity established by Lender to take title to the Property by reason of such
foreclosure or deed in lieu of foreclosure. The terms “Tenant” and “Owner” as
used herein include any successor or assign of the named Tenant and Owner
herein, respectively; provided, however, that such reference to Tenant’s or
Owner’s successors and assigns shall not be construed as Lender’s consent to any
assignment or other transfer by Tenant or Owner.

 

9.2                               Addresses; Request for Notice. All notices and
other communications that are required or permitted to be given to a party under
this Agreement shall be in writing and shall be sent to such party, either by
personal delivery, by overnight delivery service, by certified first class mail,
return receipt requested, or by facsimile transmission, to the address or
facsimile number below. All such notices and communications shall be effective
upon receipt of such delivery or facsimile transmission. The addresses and
facsimile numbers of the parties shall be:

 

Tenant:

 

Lender:

 

 

 

Auxilium Pharmaceuticals, Inc.

 

Wells Fargo Bank, NA., as Master Servicer

Attn: Andrew I. Koven, Chief

 

Attn: Lease Reviews

Administrative

 

1901 Harrison Street, 2nd Floor

Officer and General Counsel

 

Oakland, California 94612

640 Lee Road

 

FAX No.: 510-446-4468

Wayne, PA 19087

 

 

FAX No.: 484-321-5999

 

 

 

Provided, however, any party shall have the right to change its address for
notice hereunder by the giving of written notice thereof to the other party in
the manner set forth in this Agreement.

 

9.3                               Entire Agreement. This Agreement constitutes
the entire agreement between Lender and Tenant with regard to the subordination
of the Lease to the Security Documents and the rights and obligations of Tenant
and Lender as to the subject matter of this Agreement, and shall supersede and
cancel, but only insofar as would affect the priority between the Security
Documents and the Lease, any prior agreements as to such subordination,
including, without limitation, those provisions, if any, contained in the Lease
which provide for the subordination of the Lease to a deed or deeds of trust, a
mortgage or mortgages, a deed or deeds to secure debt or a trust indenture or
trust indentures.

 

4

 

Exhibit I - Page 5 of 9

--------------------------------------------------------------------------------


 

9.4                               Disbursements. Lender, in making disbursements
of any funds pursuant to the Loan Documents, is under no obligation to, nor has
Lender represented that it will, monitor or control the application of such
funds by the recipient and any application of such funds, including, without
lhnitation, any application of such funds for purposes other than those provided
for in the Loan Documents, shall not defeat this agreement to subordinate in
whole or in part.

 

9.5                               Counterparts. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original and all
of which together shall constitute and be construed as one and the same
instrument.

 

9.6                               Section Headings. Section headings in this
Agreement are for convenience only and are not to be construed as part of this
Agreement or in any way limiting or applying the provisions hereof.

 

9.7                               Attorneys’ Fees. If any legal action, suit or
proceeding is commenced between Tenant and Lender regarding their respective
rights and obligations under this Agreement. the prevailing party shall be
entitled to recover, in addition to damages or other relief, costs and expenses,
attorneys’ fees and court costs (including, without limitation, expert witness
fees). As used herein, the term “prevailing party” shall mean the party which
obtains the principal relief it has sought, whether by compromise settlement or
judgment. If the party which commenced or instituted the action, suit or
proceeding shall dismiss or discontinue it without the concurrence of the other
party, such other party shall be deemed the prevailing party.

 

9.8                               Severability. If any provision of this
Agreement is held to be invalid or unenforceable by a court of competent
jurisdiction, such provision shall be deemed modified to the extent necessary to
be enforceable, or if such modification is not practicable, such provision shall
be deemed deleted from this Agreement, and the other provisions of this
Agreement shall remain in full force and effect, and shall be liberally
construed in favor of Lender.

 

9.9                               Termination: Amendment. Neither this Agreement
nor any of the terms hereof may be terminated, amended, supplemented, waived or
modified orally, but only by an instrument in writing executed by the party
against which enforcement of the termination, amendment, supplement, waiver or
modification is sought.

 

9.10                        Governing Law. This Agreement and any claim,
controversy or dispute arising under or related to or in connection with this
Agreement, the relationship of the parties or the interpretation and enforcement
of the rights and duties of the parties shall be governed by the law of the
state where the Property is located, without regard to any conflicts of law
principles.

 

9.11                        Authority. All persons executing this Agreement
jointly and severally represent and warrant to the others that such persons are
duly authorized to do so and that such execution hereof is the binding act of
such party enforceable against such party.

 

9.12                        Form of Agreement. Owner and Tenant acknowledge that
Wells Fargo Bank, N.A. enters into numerous agreements of this type on a regular
basis, both in its own capacity and as a commercial, mortgage servicer on behalf
of other lenders, and that the specific provisions contained in any agreement of
this type entered into by Wells Fargo Bank, N.A. will vary depending on numerous
transaction-specific factors, including, without limitation, the borrowers, loan
documents, tenants, leases, servicers, servicing agreements and property and
market conditions involved in the transaction. Accordingly, Owner and Tenant
further acknowledge that the specific provisions contained in this Agreement
will not necessarily be acceptable to Wells Fargo Bank, N.A. in connection with
any other transaction.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

5

 

Exhibit I - Page 6 of 9

--------------------------------------------------------------------------------


 

LENDER:

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee, successor-in-interest to BANK OF
AMERICA, N.A., as Trustee, successor by merger to LASALLE BANK NATIONAL
ASSOCIATION, as Trustee, for Bear Steams Commercial Mortgage Securities Inc.,
Commercial Mortgage Pass-Through Certificates, Series 2006-TOP22

 

By:

Wells Fargo Bank, National Association, as Master Servicer

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

TENANT:

 

 

 

AUXILIUM PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

OWNER:

 

 

 

CHESTERBROOK PARTNERS, LP,

 

a Delaware limited partnership

 

 

 

By: Tredyffrin GP, LLC, a Delaware limited liability company, its general
partner

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

IT IS RECOMMENDED THAT, PRIOR TO EXECUTING THIS AGREEMENT, THE PARTIES CONSULT
WITH THEIR ATTORNEYS WITH RESPECT HERETO.

 

6

 

Exhibit I - Page 7 of 9

--------------------------------------------------------------------------------


 

ALL SIGNATURES MUST BE ACKNOWLEDGED.

 

STATE OF

 

)

 

 

) SS.

COUNTY OF

 

)

 

On                                              , 2012, personally appeared the
above named                                           , a
                              of WELLS FARGO BANK, NATIONAL ASSOCIATION, acting
in its authorized capacity as Master Servicer for and on behalf of U.S. BANK
NATIONAL ASSOCIATION, as Trustee, successor-in-interest to BANK OF AMERICA,
N.A., as Trustee, successor by merger to LASALLE BANK NATIONAL ASSOCIATION, as
Trustee, for Bear Steams Commercial Mortgage Securities Inc., Commercial
Mortgage Pass-Through Certificates, Series 2006-TOP22, and acknowledged the
foregoing to be the free act and deed of said association, before me.

 

 

 

 

Notary Public

 

My commission expires:

 

 

                                              , SS.

 

On                              ,  2012, personally appeared the above
named                                  , the                               , of
AUXILIUM PHARMACEUTICALS, INC, and acknowledged the foregoing to be the free act
and deed of said                , before me.

 

 

 

 

Notary Public

 

My commission expires:

 

 

                                              , SS.

 

On                              ,  2012, personally appeared the above
named                                  , the                               , of
TREDYFFRIN GP, LLC, the General Partner of CHESTERBROK PARTERS, LP and
acknowledged the foregoing to be the free act and deed of said                ,
before me.

 

 

 

 

Notary Public

 

My commission expires:

 

 

Exhibit I - Page 8 of 9

--------------------------------------------------------------------------------


 

EXHIBIT A

(Description of Property)

 

EXHIBIT A to SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT dated as of
                                    , executed by AUXILIUM
PHARMACEUTICALS, INC., as “Tenant”, and U.S. BANK NATIONAL ASSOCIATION, as
Trustee, successor-in-interest to BANK OF AMERICA, N.A., as Trustee, successor
by merger to LASALLE BANK NATIONAL ASSOCIATION, as Trustee, for Bear Stearns
Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through
Certificates, Series 2006-TOP22, as “Lender.”

 

All that certain land located in the County of                                ,
State of                                      , described as follows:

 

Exhibit I - Page 9 of 9

--------------------------------------------------------------------------------


 

EXHIBIT “J”

 

EXPANSION SPACE

 

[g162441kq15i001.gif]

 

Exhibit J - Page 1 of 1

--------------------------------------------------------------------------------


 

EXHIBIT “K”

 

BID PACKAGE FORMAT

 

[Attached as following page.]

 

Exhibit K - Page 1 of 11

--------------------------------------------------------------------------------


 

[g162441kq17i001.jpg]

 

PROPOSAL FORM

Auxilium Pharmaceuticals, Inc. Tenant Improvement Project

640 Lee Road, Wayne, PA 19087

Prepared by Pitcairn Properties Management Company

June XX, 2012

 

General Contractor:

 

 

 

Submitted By:

 

 

 

Address:

 

 

 

Phone:

 

 

 

Email:

 

 

 

Date Submitted:

 

 

 

Bid Due Date:

[BID DUE DATE]

 

 

Pre-Bid Walk-Through:

[PRE-BID MEETING INFO]

(Mandatory)

 

 

Submit Proposal via email and one hard copy to:

Amanda Matthews, VP and Director of Construction

Pitcairn Properties Management Company

165 Township Line Road, Suite 1500,

Jenkintown, PA 19046

Phone: 215-690-3048

Email: amatthews@pitcairnproperties.com

 

With a copy to each of the following:

Auxilium Pharmaceuticals, Inc.

 

[TENANT CONTACT INFORMATION]

 

Initialed and dated by General Contractor:

 

 

 

 

Exhibit K - Page 2 of 11

--------------------------------------------------------------------------------


 

A.                                    Pricing Format:

The Bid Form is in a detailed lump sum format. The trade line items and
alternates are to be itemized on the provided Bid Form and attached as
Exhibit “A.” Please follow the format provided for equal comparison purposes
between bidders. Provide supporting breakdown information (quantities and unit
costs) and attach to Exhibit “A” for further explanation.

 

The successful Contractor will be required to execute a Contract for Improvement
Work between said Contractor, Pitcairn Properties Management Company, LLC
(Manager), and SEB Investment GmbH (Owner). A sample of this Contract and the
associated Insurance Requirements are included within this RFP. Note that the
“boiler plate” Contract language is non-negotiable.

 

B.                                    General Conditions:

Provide a detailed breakdown of general conditions line items and attach as
Exhibit “B.” General conditions breakdown should include, but not be limited to:
dumpsters, cleaning, protection, staffing, printing, travel, etc.

 

C.                                    Unit Pricing:

Provide specific unit pricing as outlined on the provided form and attach as
Exhibit “C.” Include material, labor, and OH&P breakdowns as shown on the Unit
Pricing Form.

 

D.                                    Schedule:

Based on the information contained within this RFP and the information you have
gathered in your preparation for the proposal, please provide a critical
milestone project schedule highlighting critical path categories and attach as
Exhibit “D.” Construction is anticipated to begin on or around XX/XX/2012; with
substantial completion by XX/XX/2012.

 

The successful GC will be required to apply for a demolition permit separate
from the building permit. The intent is to begin demolition immediately upon GC
award and perform this work while the building permit application is being
processed.

 

Note that the building is currently partially occupied by tenants, whom will be
relocated out of the Premises. These tenants will remain in the building for a
short time until their new suites are ready for occupancy. The work within this
contract will overlap with the existing tenancy, therefore some selective
demolition on the 2nd floor and phasing will be required for approximately 4-6
weeks or less.

 

E.                                     Long Lead Items:

Based on the information contained within this RFP and the information you have
gathered in your preparation for the proposal, please provide a list of
potential long lead items and identify the potential affect each item would have
on the Project Schedule. This document shall be attached as Exhibit “E.”

 

Initialed and dated by General Contractor:

 

 

 

Page 2 of 5

 

Exhibit K - Page 3 of 11

--------------------------------------------------------------------------------


 

F.                                      Staff:

Please provide an Organizational Chart representing your proposed project team,
describe your proposed staff, and attach their professional profiles. This
document shall be attached as Exhibit “F.”

 

G.                                    Subcontractors:

A list of preferred subcontractors has been provided within this RFP. Note that
bidders are not required to use these subcontractors, but bidders are encouraged
to solicit proposals from the firms listed. Provide within your proposal a list
of proposed subcontractors and attach it as Exhibit “G.” The list must include
three (3) subcontractors for each trade.

 

Note that union labor is not specifically required for this project, but all
bidders are stronaly encouraged to solicit bids from union subcontractors for
the larger trades. All bidders are required to indicate which trades have been
priced using union labor on the Bid Form (Exhibit “A”) provided.

 

H.                                   Insurance:

The building insurance requirements have been provided within this REP. Please
provide a sample Certificate of Insurance showing the general liability and
excess liability insurance coverage, as well as the workman’s compensation
insurance coverage. Include a letter from your worker’s compensation carrier
identifying your current experience modification factor. All insurance
information shall be attached as Exhibit “H.”

 

I.                                        Similar Project Experience:

Please provide a minimum of five (5) descriptions of projects completed by your
firm within the last two (2) years that are similar in scope to the Auxilium
Pharmaceuticals, Inc. tenant improvement. The project descriptions should
include photographs, a brief narrative describing the work performed, the
project cost, the project size in SF, and the names of the GC team members.
Please also include client references, including contact information, for each
project listed. The project descriptions shall be attached as Exhibit “I.”

 

J.                                        Coordination:

The successful General Contractor will be expected to attend all preconstruction
/ construction meetings (anticipated to be weekly) and assist the Owner, Tenant,
and design consultants with logistics planning, budgeting, schedule
preparation, etc. The GC will be expected to coordinate with the tenant’s
contractors as required in order to complete the project within the allotted
timeframe. The costs for these services are to be included in the General
Conditions and within the total Lump Sum amount.

 

K.                                   Construction Documentation:

The signed and sealed Permit Drawings will be provided by the design consultants
to the GC in hard copy format for submission to Tredyffrin Township. Note that
no other hard copies of the plans or bulletins will be provided to the General
Contractor or the subcontractors; all distributions will be made electronically.
The General Contractor will

 

Initialed and dated by General Contractor:

 

 

 

Page 3 of 5

 

Exhibit K - Page 4 of 11

--------------------------------------------------------------------------------


 

be expected to issue all construction documentation electronically where
possible, with the intent of incurring as little reproduction costs as is
feasible.

 

L.                                     MBE / WBE Participation:

MBE / WBE Participation is not specifically required for this project, but all
bidders are strongly encouraged to solicit bids from MBE / WBE subcontractors.

 

M.                                 Scope of Work:

The Scope of Work includes 100% of the plans and specifications included within
the Bid Document List below. The following information should also be
incorporated into the Lump Sum Proposal during its development.

 

1.              The following work is to be furnished and installed by the Owner
or Tenant, unless rioted otherwise within the bid documents:

 

a.              Furniture

b.              Telecommunications

c.               Audio/ Visual

d.              Security

e.               Signage

 

Note that coordination with these trades will be required by the GC. The GC will
be responsible for all mechanical and electrical work for these trades as noted
on the bid documents.

 

2.              Work in the existing restrooms and core spaces are not included,
except as noted on the bid documents. See the “Base Building Bid Form” for the
scope of work that is to be bid and performed separate from the Auxilium Tenant
Improvement.

 

3.              Include necessary floor preparation within the corresponding
line item on the Bid Form (Exhibit “A”).

 

4.              DETAILED SCOPE OF WORK CLARIFICATIONS ARE T.B.D. UNTIL THE BID
DOCUMENTS ARE ISSUED.

 

Pitcairn and Auxilium intend to interview approximately two (2) of the bidders
within one week of the bid submission. Pitcairn Properties, Inc. intends to
negotiate a contract with the most responsive bidder no later than XX/XX/2012.
Responsiveness will be judged on the combined basis of the Lump Sum Breakdown,
management procedures, project team experience, experience with similar
projects, and understanding of the project.

 

The successful Contractor shall exercise its best skill and judgment and
cooperate with the Architect, consultants, and all parties in forwarding the
best interests of the Tenant and Owner. The successful contractor will be
responsible for all permitting, inspections, approvals, and Certificates of
Occupancy required by Tredyffrin Township and all other applicable governing
authorities.

 

The undersigned understands that PPMC reserves the right to reject any or all
proposals and to waive any informalities in the process.

 

Initialed and dated by General Contractor:

 

 

 

Page 4 of 5

 

Exhibit K - Page 5 of 11

--------------------------------------------------------------------------------


 

Exhibits to be Provided by Bidders:

 

A                                       Lump Sum Detailed Bid Form

B                                       General Conditions Breakdown

C                                       Unit Pricing Breakdown

D                                       Project Schedule

E                                        Long Lead Items

F                                         Organization Chart, Resumes of the
Project Team, Description of Staff

G                                       List of Proposed Subcontractors

H                                      Sample Certificate of Insurance

I                                           Similar Project Experience

 

RFP Document List:

 

Document

 

Prepared By

 

Latest Issue

RFP Form

 

Pitcairn Properties

 

XX/XX/2012

Exhibit A: Construction, Bid Form

 

Pitcairn Properties

 

XX/XX/2012

Exhibit C: Unit Pricing Breakdown

 

Pitcairn Properties

 

XX/XX/2012

List of Preferred Subcontractors

 

Pitcairn Properties

 

XX/XX/2012

Building Insurance Requirements

 

Pitcairn Properties

 

XX/XX/2012

Building Rules and Regulations

 

Pitcairn Properties

 

XX/XX/2012

Sample Contract for Improvement Work

 

Pitcairn Properties

 

XX/XX/2012

Construction Drawings — Bid Set

 

 

 

 

TBD

 

D2 Solutions

 

XX/XX/2012

 

Please be sure to initial, date, and submit this RFP Form will your Lump Sum
Proposal. By initialing this RFP Form, the GC hereby acknowledges and confirms
that all information within this RFP Form is included within the Lump Sum
Proposal.

 

Initialed and dated by General Contractor:

 

 

 

Page 5 of 5

 

Exhibit K - Page 6 of 11

--------------------------------------------------------------------------------


 

[g162441kq17i002.jpg]

EXHIBIT A: CONSTRUCTION BID FORM

AUXILIUM PHARMACEUTICALS, INC. TENANT IMPROVEMENT

JUNE XX, 2012

 

Pitcairn Properties, Inc.

Architect: D2 Solutions

Chesterbrook Corporate Center

Engineer: TBD

640 Lee Road, Wayne, PA 19087

Plans: See RFP Document List

Prepared By:

Estimated RSF: 74,516

 

Trade

 

Indicate Union
or Non-Union

 

Cost ($)

 

$ / SF

 

Demolition and Dumpsters

 

 

 

 

 

0.00

 

Miscellaneous Metals

 

 

 

 

 

0.00

 

Millwork, Wood Sills, Solid Surface Tops, and Wood Base

 

 

 

 

 

0.00

 

Reception Desk Allowance

 

 

 

 

 

0.00

 

Accent Wall Allowance (Reception & Board Room)

 

 

 

 

 

0.00

 

Roof Patching

 

 

 

 

 

0.00

 

Joint Sealants

 

 

 

 

 

0.00

 

Stone / Ceramic Flooring

 

 

 

 

 

0.00

 

Doors, Frames, Hardware

 

 

 

 

 

0.00

 

Glass, Glazing, Glass Doors, and Window Film

 

 

 

 

 

0.00

 

Transwall Demountable Storefront System

 

 

 

 

 

0.00

 

Acoustical Ceilings

 

 

 

 

 

0.00

 

Drywall and Rough Carpentry

 

 

 

 

 

0.00

 

Vinyl Composition Tile, Resilient Flooring, and Vinyl Base

 

 

 

 

 

0.00

 

Carpet and Carpet Tile

 

 

 

 

 

0.00

 

Wallcovering and Upholstered Panels

 

 

 

 

 

0.00

 

Painting

 

 

 

 

 

0.00

 

Signage

 

 

 

 

 

0.00

 

Moveable Partitions

 

 

 

 

 

0.00

 

Appliances

 

 

 

 

 

0.00

 

Projection Screens

 

 

 

 

 

0.00

 

Window Treatments

 

 

 

 

 

0.00

 

Sprinkler Systems and Fire Extinguishers

 

 

 

 

 

0.00

 

FM200 System

 

 

 

 

 

0.00

 

Plumbing

 

 

 

 

 

0.00

 

HVAC

 

 

 

 

 

0.00

 

Electrical, Lighting, and Fire Alarm

 

 

 

 

 

0.00

 

General Conditions, Insurance and Sales Tax

 

N/A

 

 

 

0.00

 

Building and Occupancy Permits

 

N/A

 

 

 

0.00

 

GC Profit/Fee

 

N/A

 

 

 

0.00

 

Construction Contingency (5% of all hard costs)

 

N/A

 

 

 

0.00

 

SUBTOTAL HARD COSTS

 

—

 

0

 

0.00

 

SOFT COSTS

 

 

 

 

 

 

 

Architectural Fees - d2 Solutions

 

—

 

163,935

 

2.20

 

MEP/FP Engineering Design Fees

 

—

 

55,000

 

0.74

 

PPI Construction Management Fee (3% of all hard costs)

 

—

 

0

 

0.00

 

SUBTOTAL SOFT COSTS

 

 

 

218,935

 

2.94

 

TOTAL PROJECT COST

 

—

 

218,935

 

2.94

 

 

Page 1 of 2

 

Exhibit K - Page 7 of 11

--------------------------------------------------------------------------------


 

[g162441kq17i003.jpg]

EXHIBIT A: CONSTRUCTION BID FORM

AUXILIUM PHARMACEUTICALS, INC. TENANT IMPROVEMENT

JUNE XX, 2012

 

Pitcairn Properties, Inc.

 

Architect: D2 Solutions

Chesterbrook Corporate Center

 

Engineer: TBD

640 Lee Road, Wayne, PA 19087

 

Plans: See RFP Document List

Prepared By:

 

Estimated RSF: 74,516

 

SUMMARY OF ALTERNATES (GC Hard Costs ONLY)

 

 

 

 

 

 

 

 

 

 

 

TO BE DETERMINED

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL ALTERNATES

 

0

 

0.00

 

TOTAL PROJECT COST (Including Alternates)

 

218,935

 

2.94

 

 

ADDITIONAL PRICING NOTES: 

TO BE DETERMINED

 

Page 2 of 2

 

Exhibit K - Page 8 of 11

--------------------------------------------------------------------------------


 

[g162441kq17i004.jpg]

 

PREFERRED SUBCONTRACTOR LIST

 

Auxilium Pharmaceuticals, Inc. Tenant Improvement Project
640 Lee Road, Chesterbrook Corporate Center, Wayne, PA 19087
Prepared by Pitcairn Properties Management Company
June XX, 2012

 

Trade

 

Subcontractor

 

 

 

Millwork

 

 

 

 

 

Flooring

 

TO BE DETERMINED BY PITCAIRN AND AUXILIUM

 

 

 

Painting

 

 

 

 

 

Mechanical

 

 

 

 

 

Plumbing

 

 

 

 

 

Sprinklers

 

 

 

 

 

Electrical

 

 

 

Exhibit K - Page 9 of 11

--------------------------------------------------------------------------------


 

[g162441kq17i004.jpg]

 

EXHIBIT C: UNIT PRICING BREAKDOWN
AUXILIUM PHARMACEUTICALS, INC. TENANT IMPROVEMENT
JUNE XX, 2012

 

Pitcairn Properties, Inc.

Architect: D2 Solutions

Chesterbrook Corporate Center

Engineer: TBD

640 Lee Road, Wayne, PA 19087

Plans: See RFP Document List

Prepared By:

Estimated RSF: 74,516

 

Item - Furnished and Installed (unit)

 

Material Cost
($)

 

Labor Cost ($)

 

OH&P ($)

 

Total Unit
Price ($)

 

 

 

 

 

 

 

 

 

 

 

Door and frame assembly type “A” (each)

 

 

 

 

 

 

 

0.00

 

Door and frame assembly type “B” (each)

 

 

 

 

 

 

 

0.00

 

Door and frame assembly type “C” (each)

 

 

 

 

 

 

 

0.00

 

Door and frame assembly type “D” (each)

 

 

 

 

 

 

 

0.00

 

Door and frame assembly type “E” (each)

 

THIS IS A SAMPLE FROM A PREVIOUS

 

0.00

 

Door and frame assembly type “F” (each)

 

PROJECT. THE ITEMS WILL BE SPECIFIED

 

0.00

 

Door and frame assembly type “G” (each)

 

FOR THE AUXILIUM PROJECT WHEN THE

 

0.00

 

 

 

DESIGN DOCS ARE FINALIZED.

 

 

 

Door hardware type “a” (each)

 

 

 

 

 

 

 

0.00

 

Door hardware type “b” (each)

 

 

 

 

 

 

 

0.00

 

Door hardware type “c” (each)

 

 

 

 

 

 

 

0.00

 

Door hardware type “d” (each)

 

 

 

 

 

 

 

0.00

 

Door hardware type “e” (each)

 

 

 

 

 

 

 

0.00

 

Door hardware type “f” (each)

 

 

 

 

 

 

 

0.00

 

Door hardware type “g” (each)

 

 

 

 

 

 

 

0.00

 

Door hardware type “h” (each)

 

 

 

 

 

 

 

0.00

 

Door hardware type “i” (each)

 

 

 

 

 

 

 

0.00

 

Door hardware type “j” (each)

 

 

 

 

 

 

 

0.00

 

Door hardware type “k” (each)

 

 

 

 

 

 

 

0.00

 

Door hardware type “l” (each)

 

 

 

 

 

 

 

0.00

 

 

 

 

 

 

 

 

 

 

 

Drywall Partition Type ‘A’ (per LF)

 

 

 

 

 

 

 

0.00

 

Drywall Partition Type ‘B’ (per LF)

 

 

 

 

 

 

 

0.00

 

Drywall Partition Type ‘C’ (per LF)

 

 

 

 

 

 

 

0.00

 

Drywall Partition Type ‘D’ (per LF)

 

 

 

 

 

 

 

0.00

 

Drywall Partition Type ‘E’ (per LF)

 

 

 

 

 

 

 

0.00

 

Drywall Partition Type ‘G’ (per LF)

 

 

 

 

 

 

 

0.00

 

 

 

 

 

 

 

 

 

 

 

Wall base B-1: 4” vinyl wall base (per LF)

 

 

 

 

 

 

 

0.00

 

Wall base B-2: 4” wood wall base (per LF)

 

 

 

 

 

 

 

0.00

 

Wall base B-3: 4” stone wall base (per LF)

 

 

 

 

 

 

 

0.00

 

Wall paint P-1, P-2, P-3 (per SF)

 

 

 

 

 

 

 

0.00

 

Wallcovering WC-1 (per SY)

 

 

 

 

 

 

 

0.00

 

Wallcovering WC-2 (per SY)

 

 

 

 

 

 

 

0.00

 

Wallcovering WC-3 (per SY)

 

 

 

 

 

 

 

0.00

 

Wallcovering WC-4 (per SY)

 

 

 

 

 

 

 

0.00

 

Wallcovering WC-5 (per SY)

 

 

 

 

 

 

 

0.00

 

Carpet tile C-1 (per SY)

 

 

 

 

 

 

 

0.00

 

Broadloom carpet C-2 (per SY)

 

 

 

 

 

 

 

0.00

 

Stone flooring ST-1 (per SF)

 

 

 

 

 

 

 

0.00

 

Vinyl tile Flooring VT-1 (per SF)

 

 

 

 

 

 

 

0.00

 

Vinyl composite tile flooring VCT-1 (per SF)

 

 

 

 

 

 

 

0.00

 

 

 

 

 

 

 

 

 

0.00

 

 

Page 1 of 2

 

Exhibit K - Page 10 of 11

--------------------------------------------------------------------------------


 

[g162441kq17i004.jpg]

 

EXHIBIT C: UNIT PRICING BREAKDOWN

AUXILIUM PHARMACEUTICALS, INC. TENANT IMPROVEMENT

JUNE XX, 2012

 

Pitcairn Properties, Inc.

Architect: D2 Solutions

Chesterbrook Corporate Center

Engineer: TBD

640 Lee Road, Wayne, PA 19087

Plans: See RFP Document List

Prepared By:

Estimated RSF: 74,516

 

Standard duplex electrical receptacle (each)

 

0.00

 

Standard quadplex electrical receptacle (each)

 

0.00

 

Dedicated duplex electrical receptacle (each)

 

0.00

 

Voice/ data port (each)

 

0.00

 

Cable television port (each)

 

0.00

 

Flush floor mounted electrical receptacle - using core drill (each)

 

0.00

 

Flush floor mounted voice/ data receptacle - using core drill (each)

 

0.00

 

“Focal Point Twelve” light fixture (each)

 

0.00

 

“Focal Point Luna” 1’x4’ light fixture (each)

 

0.00

 

“Corelite” 2’x2’ light fixture (each)

 

0.00

 

“Corelite” 2’x4’ light fixture (each)

 

0.00

 

“Cooper Lighting Portfolio” fluorescent downlight (each)

 

0.00

 

“Cooper Lighting Portfolio” MR16 downlight (each)

 

0.00

 

“Oxygen Odyssey” wall sconce fixture (each)

 

0.00

 

“Atlite” LED exit light fixture (each)

 

0.00

 

Fire alarm strobe (each)

 

0.00

 

Combination fire alarm speaker/strobe (each)

 

0.00

 

 

Page 2 of 2

 

Exhibit K - Page 11 of 11

--------------------------------------------------------------------------------


 

EXHIBIT “L”

 

LETTER OF CREDIT REQUIREMENTS

 

a.                   Letter of Credit as Security Deposit.  Tenant shall deliver
to Landlord (as beneficiary) a standby letter of credit (“Letter of Credit”) in
form and content satisfying the requirements of this Exhibit “L”.

 

b.      Requirements of Letter of Credit.  The Letter of Credit shall be, among
other things:

 

(i)                              subject to the International Standby Practices
1998, International Chamber of Commerce Publication No. 590;

 

(ii)                           irrevocable and unconditional;

 

(iii)                        in the amount of $456,410.49;

 

(iv)                       conditioned for payment solely upon presentation of
the Letter of Credit and a sight draft (or Landlord, at its election, may
require a uniform form of non-presentment letter of credit); and

 

(v)                            transferable one or more times by Landlord
without the consent of Tenant.

 

c.                    Transfer Fee.  Tenant acknowledges and agrees that it
shall pay upon Landlord’s demand, as Additional Rent, any and all costs or fees
charged in connection with the Letter of Credit that arise due to: (i)
Landlord’s sale or transfer of all or a portion of 640 Lee Road, Wayne,
Pennsylvania; or (ii) the addition, deletion, or modification of any
beneficiaries under the Letter of Credit.

 

d.                   Issuing Bank.  The Letter of Credit shall be issued by a
member of the New York Clearing House Association or a commercial bank or trust
company reasonably satisfactory to Landlord, having a net worth of not less than
that which is reasonably acceptable to Landlord.  Landlord acknowledges that
Silicon Valley Bank is reasonably acceptable to Landlord.

 

e.                    Expiration or Reduction of Letter of Credit.  The Letter
of Credit shall expire not earlier than 12 months after the date of delivery
thereof to Landlord and shall provide that same shall be automatically renewed
for successive 12-month periods through March 30, 2024, unless written notice of
nonrenewal has been given by the issuing bank to Landlord and Landlord’s
attorney by registered or certified mail, return receipt requested, not less
than 90 days prior to the expiration of the current period; provided, however,
that if the Commencement Date of the Lease is later than January 1, 2013, Tenant
shall within 30 days of notice of the determination of such later Commencement
Date provide an amended LOC to Landlord which has a termination date which is 90
days following the Expiration Date of the Lease based upon the actual
Commencement Date.  If the issuing bank does not renew the Letter of Credit, and
if Tenant does not deliver a substitute Letter of Credit at least 30 days prior
to the expiration of the current

 

Exhibit L - Page 1 of 2

--------------------------------------------------------------------------------


 

period, then, in addition to its rights granted under Section 34 of the Lease,
Landlord shall have the right to draw on the existing Letter of Credit.  To the
extent Tenant is permitted under the Lease to reduce the amount of the Letter of
Credit, Landlord shall cooperate with Tenant to allow the original Letter of
Credit to be exchanged by the issuing bank for a replacement Letter of Credit in
such lower amount.

 

f.       Draws.

 

(i)                              Landlord may draw on, use, apply, or retain the
proceeds of the Letter of Credit to the same extent that Landlord may use,
apply, or retain the cash security deposit, as set forth in Section 34 of the
Lease; and

 

(ii)                           If Landlord partially draws down the Letter of
Credit, Tenant shall, within ten (10) business days after Landlord gives Tenant
notice thereof, restore all amounts drawn by Landlord, or substitute cash
security instead.

 

g.                   Cooperation by Tenant.  Tenant hereby agrees to cooperate,
at its expense, with Landlord to promptly execute and deliver to Landlord any
and all modifications, amendments, and replacements of the Letter of Credit, as
Landlord may reasonably request to carry out the terms and conditions of Section
34.

 

Exhibit L - Page 2 of 2

--------------------------------------------------------------------------------


 

EXHIBIT “M”

 

PARKING DIAGRAM

 

[g162441kq19i001.gif]

 

Exhibit M - Page 1 of 1

--------------------------------------------------------------------------------


 

EXHIBIT “N”

 

MONUMENT SIGN

 

[g162441kq19i002.gif]

 

Exhibit N - Page 1 of 1

--------------------------------------------------------------------------------